As filed with the Securities and Exchange Commission on December 16, 2011 File Nos. 333–16093 811–07923 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N–1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Post–Effective Amendment No.48 and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No.49 CNI CHARTER FUNDS (Exact Name of Registrant as Specified in its Charter) 400 North Roxbury Drive Beverly Hills, California 90210 (Address of Principal Executive Office) (800) 708-8881 (Registrant’s Telephone Number, Including Area Code) William J. Souza, Esq. 400 North Roxbury Drive Beverly Hills, California 90210 (Name and Address of Agent for Service) It is proposed that this filing will become effective: [] immediately upon filing pursuant to Rule 485(b) [X] on December 19, 2011, pursuant to Rule 485(b) [ ] 60 days after filing pursuant to Rule 485(a)(1) [ ] 75 days after filing pursuant to Rule 485(a)(2) [ ] on pursuant to Rule 485(a)(1) Please Send Copy of Communications to: MICHAEL GLAZER Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, California 90071-3106 PROSPECTUS DATED JANUARY 28, 2011, AS SUPPLEMENTED JULY 5, 2011, SEPTEMBER 22, 2011, AND DECEMBER 16, 2011 Government Money Market Fund High Yield Bond Fund Institutional Class (CNIXX) Institutional Class Class N (CNGXX) Servicing Class (CHYIX) Class S (CNFXX) Class N (CHBAX) Prime Money Market Fund Multi-Asset Fund Institutional Class (CNMXX) Institutional Class Class N (CNPXX) Servicing Class (CNIIX) Class S (CNSXX) Class N (CNIAX) California Tax Exempt Money Market Fund Diversified Equity Fund Institutional Class (CNTXX) Institutional Class (AHDEX) Class N (CNEXX) Class N (AHADX) Class S (CEMXX) Limited Maturity Fixed Income Fund Large Cap Value Equity Fund Institutional Class (AHLFX) Institutional Class Class N (AHALX) Servicing Class (CNLIX) Class N (CVEAX) Government Bond Fund Large Cap Growth Equity Fund Institutional Class Servicing Class (CNGIX) Servicing Class (CNBIX) Class N (CLEAX) Class N (CGBAX) Corporate Bond Fund Socially Responsible Equity Fund Servicing Class (CNCIX) Institutional Class (AHSRX) Class N (CCBAX) Class N (AHRAX) California Tax Exempt Bond Fund CSC Small Cap Value Fund Servicing Class (CNTIX) Institutional Class (RCBIX) Class N (CCTEX) Class N (RCBAX) Class R (RCBSX) Full Maturity Fixed Income Fund Institutional Class (AHFMX) Class N (AHAFX) table of contents Summaries 2 Government Money Market Fund (the “Government Money Fund”) 2 Prime Money Market Fund (the “Prime Money Fund”) 5 California Tax Exempt Money Market Fund (the “California Money Fund”) 8 Limited Maturity Fixed Income Fund (the “Limited Maturity Fund”) 11 Government Bond Fund 15 Corporate Bond Fund 18 California Tax Exempt Bond Fund 21 Full Maturity Fixed Income Fund (the “Full Maturity Fund”) 24 High Yield Bond Fund 28 Multi-Asset Fund 32 Diversified Equity Fund 36 Large Cap Value Equity Fund (the “Large Cap Value Fund”) 40 Large Cap Growth Equity Fund (the “Large Cap Growth Fund”) 43 Socially Responsible Equity Fund 46 CSC Small Cap Value Fund 50 More About the Funds 54 More About the Funds’ Risks 55 Management of the Funds 63 How to Buy, Sell and Exchange Shares 69 Dividends and Taxes 76 Financial Highlights 78 Important Terms to Know 82 Privacy Principles 83 For More Information Back Cover Mutual fund shares are not insured or guaranteed by the U.S. Government, the Federal Deposit Insurance Corporation or any other governmental agency. Mutual fund shares are not bank deposits, nor are they obligations of, or issued, endorsed or guaranteed by City National Bank. Investing in mutual funds involves risks, including possible loss of principal. The Funds’ Statement of Additional Information (the “SAI”) has more detailed information on all subjects covered in this Prospectus. Investors seeking more in-depth explanations of the Funds should request the SAI and review it before purchasing shares. CNI CHARTER FUNDS | summaries Government Money Fund INVESTMENT GOAL The Government Money Fund is a money market fund that seeks to preserve your principal and maintain a high degree of liquidity while providing current income. Also, the Government Money Fund seeks to maintain a $1.00 per share net asset value (“NAV”). FEES AND EXPENSES OF THE FUND The table below describes the fees and expenses you may pay if you buy and hold shares of the Government Money Fund. You pay no transaction fees for buying or selling shares of the Fund. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Institutional Class Class N Class S Management Fees 0.26% 0.26% 0.26% Distribution (12b-1) Fee None 0.50% 0.50% Other Expenses Shareholder Servicing Fee 0.25% 0.25% 0.25% Other Fund Expenses 0.11% 0.11% 0.11% Total Other Expenses 0.36% 0.36% 0.36% Total Annual Fund Operating Expenses 0.62% 1.12% 1.12% EXAMPLE This Example is intended to help you compare the cost of investing in the Government Money Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Government Money Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Institutional Class Class N Class S PRINCIPAL INVESTMENT STRATEGIES The Government Money Fund purchases liquid, high quality, short-term U.S. Government bonds and notes. The Fund invests at least 80% of its net assets (including borrowings for investment purposes) in U.S. Government securities such as U.S. Treasury obligations, obligations issued or guaranteed as to principal and interest by agencies or instrumentalities of the U.S. Government and repurchase agreements involving these obligations. The securities held by the Fund must, in the opinion of City National Asset Management, Inc. (“CNAM”), the Fund’s investment adviser, present minimal credit risk. The Fund invests in compliance with the requirements of Rule 2a-7 under the Investment Company Act of 1940 relating to the credit quality, maturity, liquidity and diversification of investments for money market funds. Using a top-down strategy and bottom-up security selection, CNAM seeks securities with an acceptable maturity that are marketable and liquid and offer competitive yields. CNAM also considers factors such as the anticipated level of interest rates and the maturity of individual securities relative to the maturity of the Fund as a whole. CNI CHARTER FUNDS | PRINCIPAL RISKS OF INVESTING IN THE FUND As with any money market fund, there are risks to investing. Neither the Government Money Fund nor CNAM can guarantee that the Fund will meet its investment goal. Here are the principal risks to consider: No Guarantees – An investment in the Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the Fund seeks to preserve the value of your investment at an NAV of $1.00, it is possible to lose money by investing in the Fund. Additionally, you should be aware that a very small number of money market funds in other fund complexes have in the past “broken the buck,” which means that investors did not receive $1.00 per share for their investment in those funds, and any money market fund may do so in the future. The Effect of Interest Rates – The Fund’s yield typically moves in the same direction as movements in short-term interest rates, although it does not do so as quickly. When interest rates are very low, the Fund’s expenses could absorb all or a significant portion of the Fund’s income, and, if the Fund’s expenses exceed the Fund’s income, the Fund may be unable to maintain its $1.00 share price without a subsidy by CNAM or its affiliates. Market Risk of Fixed Income Securities – The prices of fixed income securities respond to economic developments, particularly interest rate changes, as well as to perceptions about the creditworthiness of individual issuers, including governments. Generally, fixed income securities decrease in value if interest rates rise and increase in value if interest rates fall, with lower rated securities more volatile than higher rated securities. Credit – The Government Money Fund invests exclusively in securities that are rated, when the Fund buys them, in the highest short-term rating category, or if unrated, are of comparable quality in CNAM’s opinion. However, it is possible that some issuers or other obligors will be unable to make the required payments on securities held by the Fund. Debt securities also go up or down in value based on the perceived creditworthiness of issuers or other obligors. If an obligor for a security held by the Fund fails to pay, otherwise defaults or is perceived to be less creditworthy, a security’s credit rating is downgraded (which could happen rapidly), or the credit quality or value of any underlying assets declines, the value of your investment in the Fund could decline significantly, particularly in certain market environments. If the Fund enters into a financial contract (such as a repurchase agreement or reverse repurchase agreement) the Fund will be subject to the credit risk presented by the counterparty. Government-Sponsored Entities – The Fund invests in securities issued by government-sponsored entities, such as mortgage-related securities, which may not be guaranteed or insured by the U.S. Government and may only be supported by the credit of the issuing agency. Management – The Fund’s performance depends on the adviser’s skill in making appropriate investments. As a result, the Fund may underperform the money market or similar funds. Defensive Investments – During unusual economic or market conditions, or for temporary defensive or liquidity purposes, the Fund may invest 100% of its assets in cash or cash equivalents that would not ordinarily be consistent with the Fund’s investment goals. Redemptions – The Fund may experience heavy redemptions, particularly during periods of declining or illiquid markets, that could cause the Fund to liquidate its assets at inopportune times or at a loss or depressed value and that could affect the Fund’s ability to maintain a $1.00 share price. Redemption risk is greater to the extent that the Fund has investors with large shareholdings, short investment horizons, or unpredictable cash flow needs. PERFORMANCE The bar chart and the performance table that follow illustrate some of the risks and volatility of an investment in the Government Money Fund for the indicated periods. Of course, the Fund’s past performance (before and after taxes) does not necessarily indicate how the Fund will perform in the future. Call 1-888-889-0799 or visit www.cnicharterfunds.com for the Fund’s most current 7-day yield or to obtain updated performance information. This bar chart shows the performance of the Government Money Fund’s Institutional Class shares based on a calendar year. Best Quarter 1.33% Q1 2001 Worst Quarter 0.01% Q2 2010 CNI CHARTER FUNDS | This table shows the Government Money Fund’s average annual total returns for the periods ended December 31, 2010. Average Annual Total Returns (for the periods ended December 31, 2010) One Year Five Years Ten Years Since Inception Inception Date Institutional Class 0.03% 2.19% 1.96% 2.24% 4/3/2000 Class N 0.02% 2.04% 1.78% 2.23% 6/21/1999 Class S 0.01% 1.92% 1.62% 2.01% 10/6/1999 INVESTMENT MANAGER City National Asset Management, Inc. PURCHASE AND SALE OF FUND SHARES The shares of the Government Money Fund are offered only through approved broker-dealers or authorized financial institutions (each an “Authorized Institution”). Institutional Class shares are available only to financial institutions and financial intermediaries for their own accounts or on behalf of their customers. Class N shares are intended for individual investors, partnerships, corporations, and other accounts. Class S shares are retail shares of the Fund and are intended for investors who have funds on deposit with City National Bank. The Government Money Fund has no minimum purchase or minimum shareholder account balance requirements; however, you will have to comply with the purchase and account balance minimums of your Authorized Institution. The Fund may require each Authorized Institution to meet certain aggregate investment levels before it may open an account with the Fund on behalf of its customers. Contact your Authorized Institution for more information. The shares of the Government Money Fund are redeemable. You may redeem your shares only through your Authorized Institution. To redeem shares of the Fund, you should contact your Authorized Institution and follow its procedures, including deadlines for receipt by the Authorized Institution of your share redemption instructions. Your Authorized Institution may charge a fee for its services, in addition to the fees charged by the Fund. TAX INFORMATION The Government Money Fund intends to make distributions that may be taxed as ordinary income or capital gains. PAYMENTS TO BROKER-DEALERS AND OTHER FINANCIAL INTERMEDIARIES If you purchase the Government Money Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s web site for more information. CNI CHARTER FUNDS | Prime Money Fund INVESTMENT GOAL The Prime Money Fund is a money market fund that seeks to provide current income through low-risk investments. Also, the Prime Money Fund seeks to maintain a $1.00 per share net asset value (“NAV”). FEES AND EXPENSES OF THE FUND The table below describes the fees and expenses you may pay if you buy and hold shares of the Prime Money Fund. You pay no transaction fees for buying or selling shares of the Fund. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Institutional Class Class N Class S Management Fees 0.25% 0.25% 0.25% Distribution (12b-1) Fee None 0.50% 0.50% Other Expenses Shareholder Servicing Fee 0.25% 0.25% 0.25% Other Fund Expenses 0.10% 0.10% 0.10% Total Other Expenses 0.35% 0.35% 0.35% Total Annual Fund Operating Expenses 0.60% 1.10% 1.10% EXAMPLE This Example is intended to help you compare the cost of investing in the Prime Money Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Prime Money Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Institutional Class Class N Class S PRINCIPAL INVESTMENT STRATEGIES The Prime Money Fund purchases liquid, high quality, short-term debt securities in the form of U.S. dollar denominated money market instruments that, in the opinion of City National Asset Management, Inc. (“CNAM”), the Fund’s investment adviser, present minimal credit risk. The Fund’s principal investments include commercial paper and short-term corporate obligations, obligations issued or guaranteed as to principal and interest by agencies or instrumentalities of the U.S. government, repurchase agreements involving those obligations, and shares of other investment companies that invest exclusively in the same types of securities as the Fund. The Fund invests in compliance with the requirements of Rule 2a-7 under the Investment Company Act of 1940 relating to the credit quality, maturity, liquidity and diversification of investments for money market funds. CNI CHARTER FUNDS | PRINCIPAL RISKS OF INVESTING IN THE FUND As with any money market fund, there are risks to investing. Neither the Prime Money Fund nor CNAM can guarantee that the Fund will meet its investment goal. Here are the principal risks to consider: No Guarantees – An investment in the Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the Fund seeks to preserve the value of your investment at an NAV of $1.00, it is possible to lose money by investing in the Fund. Additionally, you should be aware that a very small number of money market funds in other fund complexes have in the past “broken the buck,” which means that investors did not receive $1.00 per share for their investment in those funds, and any money market fund may do so in the future. The Effect of Interest Rates – The Fund’s yield typically moves in the same direction as movements in short-term interest rates, although it does not do so as quickly. When interest rates are very low, the Fund’s expenses could absorb all or a significant portion of the Fund’s income, and, if the Fund’s expenses exceed the Fund’s income, the Fund may be unable to maintain its $1.00 share price without a subsidy by CNAM or its affiliates. Market Risk of Fixed Income Securities – The prices of fixed income securities respond to economic developments, particularly interest rate changes, as well as to perceptions about the creditworthiness of individual issuers, including governments. Generally, fixed income securities decrease in value if interest rates rise and increase in value if interest rates fall, with lower rated securities more volatile than higher rated securities. Credit – The Prime Money Fund invests exclusively in securities that are rated, when the Fund buys them, in the highest short-term rating category, or if unrated, are of comparable quality in CNAM’s opinion. However, it is possible that some issuers or other obligors will be unable to make the required payments on securities held by the Fund. Debt securities also go up or down in value based on the perceived creditworthiness of issuers or other obligors. If an obligor for a security held by the Fund fails to pay, otherwise defaults or is perceived to be less creditworthy, a security’s credit rating is downgraded (which could happen rapidly), or the credit quality or value of any underlying assets declines, the value of your investment in the Fund could decline significantly, particularly in certain market environments. If the Fund enters into a financial contract (such as a repurchase agreement or reverse repurchase agreement) the Fund will be subject to the credit risk presented by the counterparty. Financial Services Firms – The Fund invests in obligations of financial services firms, including those of banks. Changes in economic conditions and government regulations can significantly affect these issuers. Government-Sponsored Entities – The Fund invests in securities issued by government-sponsored entities, such as mortgage-related securities, which may not be guaranteed or insured by the U.S. Government and may only be supported by the credit of the issuing agency. Management – The Fund’s performance depends on the adviser’s skill in making appropriate investments. As a result, the Fund may underperform the money market or similar funds. Defensive Investments – During unusual economic or market conditions, or for temporary defensive or liquidity purposes, the Fund may invest 100% of its assets in cash or cash equivalents that would not ordinarily be consistent with the Fund’s investment goals. Redemptions – The Fund may experience heavy redemptions, particularly during periods of declining or illiquid markets, that could cause the Fund to liquidate its assets at inopportune times or at a loss or depressed value and that could affect the Fund’s ability to maintain a $1.00 share price. Redemption risk is greater to the extent that the Fund has investors with large shareholdings, short investment horizons, or unpredictable cash flow needs. PERFORMANCE The bar chart and the performance table that follow illustrate some of the risks and volatility of an investment in the Prime Money Fund for the indicated periods. Of course, the Fund’s past performance (before and after taxes) does not necessarily indicate how the Fund will perform in the future. Call 1-888-889-0799 or visit www.cnicharterfunds.com for the Fund’s most current 7-day yield or to obtain updated performance information. This bar chart shows the performance of the Prime Money Fund’s Institutional Class shares based on a calendar year. Best Quarter 1.29% Q1 2001 Worst Quarter 0.02% Q2 2010 CNI CHARTER FUNDS | This table shows the Prime Money Fund’s average annual total returns for the periods ended December 31, 2010. Average Annual Total Returns (for the periods ended December 31, 2010) One Year Five Years Ten Years Since Inception Inception Date Institutional Class 0.08% 2.33% 2.03% 2.72% 3/23/1998 Class N 0.04% 2.17% 1.84% 2.23% 10/18/1999 Class S 0.02% 2.03% 1.67% 2.06% 10/26/1999 INVESTMENT MANAGER City National Asset Management, Inc. PURCHASE AND SALE OF FUND SHARES The shares of the Prime Money Fund are offered only through approved broker-dealers or authorized financial institutions (each an “Authorized Institution”). Institutional Class shares are available only to financial institutions and financial intermediaries for their own accounts or on behalf of their customers. Class N shares are intended for individual investors, partnerships, corporations, and other accounts. Class S shares are retail shares of the Fund and are intended for investors who have funds on deposit with City National Bank. The Fund has no minimum purchase or minimum shareholder account balance requirements; however, you will have to comply with the purchase and account balance minimums of your Authorized Institution. The Fund may require each Authorized Institution to meet certain aggregate investment levels before it may open an account with the Fund on behalf of its customers. Contact your Authorized Institution for more information. The shares of the Prime Money Fund are redeemable. You may redeem your shares only through your Authorized Institution. To redeem shares of the Fund, you should contact your Authorized Institution and follow its procedures, including deadlines for receipt by the Authorized Institution of your share redemption instructions. Your Authorized Institution may charge a fee for its services, in addition to the fees charged by the Fund. TAX INFORMATION The Prime Money Fund intends to make distributions that may be taxed as ordinary income or capital gains. PAYMENTS TO BROKER-DEALERS AND OTHER FINANCIAL INTERMEDIARIES If you purchase the Prime Money Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s web site for more information. CNI CHARTER FUNDS | California Money Fund INVESTMENT GOAL The California Money Fund is a money market fund that seeks to preserve your principal and maintain a high degree of liquidity while providing current income that is exempt from federal, and to the extent possible, California state personal income tax. Also, the California Money Fund seeks to maintain a $1.00 per share net asset value (“NAV”). FEES AND EXPENSES OF THE FUND The table below describes the fees and expenses you may pay if you buy and hold shares of the California Money Fund. You pay no transaction fees for buying or selling shares of the Fund. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Institutional Class Class N Class S Management Fees 0.27% 0.27% 0.27% Distribution (12b-1) Fee None 0.50% 0.50% Other Expenses Shareholder Servicing Fee 0.25% 0.25% 0.25% Other Fund Expenses 0.10% 0.10% 0.10% Total Other Expenses 0.35% 0.35% 0.35% Total Annual Fund Operating Expenses(1) 0.62% 1.12% 1.12% The Total Annual Fund Operating Expenses for Institutional Class shares above do not correlate to the ratio of expenses to average net assets given in the financial highlights. Other Fund Expenses have been restated to reflect current fees. EXAMPLE This Example is intended to help you compare the cost of investing in the California Money Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the California Money Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Institutional Class Class N Class S PRINCIPAL INVESTMENT STRATEGIES The California Money Fund purchases liquid, high quality, short-term municipal money market securities issued by the State of California and its agencies, by various counties, cities and regional or special districts in California, and by various other sectors of the California municipal securities market. The Fund invests at least 80% of its net assets (including borrowings for investment purposes) in municipal obligations that pay interest which is expected to be exempt from federal and California state personal income tax and securities that pay interest which is not a preference item for purposes of the federal alternative minimum tax (the “AMT”). This policy may not be changed without shareholder approval. Up to 20% of the Fund’s net assets may be invested in securities subject to the AMT, although City National Asset Management, Inc. (“CNAM”), the Fund’s investment adviser, does not currently intend to invest in such securities. Principal investments of the Fund also include high quality municipal bonds rated within the highest grade by nationally recognized statistical rating organizations such as Standard & Poor’s Ratings Group and/or Moody’s Investors Services, or equivalent quality (in CNAM’s opinion) for unrated securities, notes and tax exempt commercial paper. The securities held by the Fund must, in the opinion of CNAM, present minimal credit risk. The Fund invests in compliance with the requirements of Rule 2a-7 under the Investment Company Act of 1940 relating to the credit quality, maturity, liquidity and diversification of investments for money market funds. CNI CHARTER FUNDS | PRINCIPAL RISKS OF INVESTING IN THE FUND As with any money market fund, there are risks to investing. Neither the California Money Fund nor CNAM can guarantee that the Fund will meet its investment goal. Here are the principal risks to consider: No Guarantees – An investment in the Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the Fund seeks to preserve the value of your investment at an NAV of $1.00, it is possible to lose money by investing in the Fund. Additionally, you should be aware that a very small number of money market funds in other fund complexes have in the past “broken the buck,” which means that investors did not receive $1.00 per share for their investment in those funds, and any money market fund may do so in the future. California Risk Factors – The Fund may be subject to greater risks than other tax exempt money market funds that are diversified across issuers located in a number of states. The Fund is vulnerable to adverse economic, political or other events that may lessen the ability of California municipal securities issuers to pay interest and principal on their securities. Actual or perceived erosion of the creditworthiness of California municipal issuers may also reduce the value of the Fund’s holdings. Municipal Obligations – U.S. state and local governments issuing municipal securities held by the underlying funds rely on taxes and revenues from private projects financed by municipal securities to pay interest and principal on municipal debt. The payment of principal and interest on these obligations may be adversely affected by a variety of factors at the state or local level, including poor statewide or local economic results, changing political sentiments, legislation, policy changes or voter-based initiatives, erosion of the tax base or revenues of the state or one or more local governments, natural disasters, or other economic or credit problems. Taxes – Although one of the Fund’s goals is to provide income exempt from federal and California state personal income taxes, some of its income may be subject to the AMT. The Effect of Interest Rates – The Fund’s yield typically moves in the same direction as movements in short-term interest rates, although it does not do so as quickly. When interest rates are very low, the Fund’s expenses could absorb all or a significant portion of the Fund’s income, and, if the Fund’s expenses exceed the Fund’s income, the Fund may be unable to maintain its $1.00 share price without a subsidy by CNAM or its affiliates. Market Risk of Fixed Income Securities – The prices of fixed income securities respond to economic developments, particularly interest rate changes, as well as to perceptions about the creditworthiness of individual issuers, including governments. Generally, fixed income securities decrease in value if interest rates rise and increase in value if interest rates fall, with lower rated securities more volatile than higher rated securities. Credit – The California Money Fund invests exclusively in securities that are rated, when the Fund buys them, in the highest short-term rating category, or if unrated, are of comparable quality in CNAM’s opinion. However, it is possible that some issuers or other obligors will be unable to make the required payments on securities held by the Fund. Debt securities also go up or down in value based on the perceived creditworthiness of issuers or other obligors. If an obligor for a security held by the Fund fails to pay, otherwise defaults or is perceived to be less creditworthy, a security’s credit rating is downgraded (which could happen rapidly), or the credit quality or value of any underlying assets declines, the value of your investment in the Fund could decline significantly, particularly in certain market environments. If the Fund enters into a financial contract (such as a repurchase agreement or reverse repurchase agreement) the Fund will be subject to the credit risk presented by the counterparty. Management – The Fund’s performance depends on the adviser’s skill in making appropriate investments. As a result, the Fund may underperform the money market or similar funds. Defensive Investments – During unusual economic or market conditions, or for temporary defensive or liquidity purposes, the Fund may invest 100% of its assets in municipal obligations of issuers in states other than California or taxable money market securities. During such a period, the Fund may not achieve its investment goals. Redemptions – The Fund may experience heavy redemptions, particularly during periods of declining or illiquid markets, that could cause the Fund to liquidate its assets at inopportune times or at a loss or depressed value and that could affect the Fund’s ability to maintain a $1.00 share price. Redemption risk is greater to the extent that the Fund has investors with large shareholdings, short investment horizons, or unpredictable cash flow needs. CNI CHARTER FUNDS | PERFORMANCE The bar chart and the performance table that follow illustrate some of the risks and volatility of an investment in the California Money Fund for the indicated periods. Of course, the Fund’s past performance (before and after taxes) does not necessarily indicate how the Fund will perform in the future. Call 1-888-889-0799 or visit www.cnicharterfunds.com for the Fund’s most current 7-day yield or to obtain updated performance information. This bar chart shows the performance of the California Money Fund’s Institutional Class shares based on a calendar year. Best Quarter 0.77% Q2 2007 Worst Quarter 0.01% Q2 2010 This table shows the California Money Fund’s average annual total returns for the periods ended December 31, 2010. Average Annual Total Returns (for the periods ended December 31, 2010) One Year Five Years Ten Years Since Inception Inception Date Institutional Class 0.03% 1.44% 1.31% 1.45% 4/3/2000 Class N 0.02% 1.29% 1.12% 1.33% 6/21/1999 Class S 0.01% 1.16% 0.97% 1.14% 11/12/1999 INVESTMENT MANAGER City National Asset Management, Inc. PURCHASE AND SALE OF FUND SHARES The shares of the California Money Fund are offered only through approved broker-dealers or authorized financial institutions (each an “Authorized Institution”). Institutional Class shares are available only to financial institutions and financial intermediaries for their own accounts or on behalf of their customers. Class N shares are intended for individual investors, partnerships, corporations, and other accounts. Class S shares are retail shares of the Fund and are intended for investors who have funds on deposit with City National Bank. The California Money Fund has no minimum purchase or minimum shareholder account balance requirements; however, you will have to comply with the purchase and account balance minimums of your Authorized Institution. The Fund may require each Authorized Institution to meet certain aggregate investment levels before it may open an account with the Fund on behalf of its customers. Contact your Authorized Institution for more information. The shares of the California Money Fund are redeemable. You may redeem your shares only through your Authorized Institution. To redeem shares of the Fund, you should contact your Authorized Institution and follow its procedures, including deadlines for receipt by the Authorized Institution of your share redemption instructions. Your Authorized Institution may charge a fee for its services, in addition to the fees charged by the Fund. TAX INFORMATION The California Money Fund intends to distribute income that is exempt from regular federal and California state income taxes. A portion of the Fund’s distributions may be subject to such taxes or to the AMT. PAYMENTS TO BROKER-DEALERS AND OTHER FINANCIAL INTERMEDIARIES If you purchase the California Money Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s web site for more information. CNI CHARTER FUNDS | Limited Maturity Fund INVESTMENT GOAL The Limited Maturity Fund seeks to provide a high level of current income, consistent with the preservation of capital and liquidity. FEES AND EXPENSES OF THE FUND The table below describes the fees and expenses you may pay if you buy and hold shares of the Limited Maturity Fund. You pay no sales charges or transaction fees for buying or selling shares of the Limited Maturity Fund. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Institutional Class Class N Management Fees 0.50% 0.50% Distribution (12b-1) Fee None 0.25% Other Expenses Shareholder Servicing Fee None 0.25% Other Fund Expenses 0.21% 0.22% Total Other Expenses 0.21% 0.47% Total Annual Fund Operating Expenses 0.71% 1.22% Fee Waiver and/or Expense Reimbursement(1)(2) 0.02% (0.24)% Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement 0.73% 0.98% City National Asset Management, Inc., the Fund’s investment adviser (“CNAM”), has contractually agreed to waive the shareholder servicing fees for Class N shares until January 28, 2013. Prior to that date, this arrangement may be terminated without penalty by the Fund’s Board of Trustees upon 60 days’ written notice to CNAM, and it will terminate automatically upon the termination of the shareholder services agreement between CNAM and the Fund. Any shareholder servicing fees waived by CNAM pursuant to this arrangement will not be eligible for reimbursement by the Fund to CNAM. CNAM has contractually agreed to limit its fees or reimburse the Fund for expenses to the extent necessary to keep Total Annual Fund Operating Expenses (excluding taxes, interest, brokerage commissions, extraordinary expenses and acquired fund fees and expenses) through January 28, 2013 at or below 1.00% for Institutional Class shares and 1.25% for Class N shares. Prior to that date, this arrangement may be terminated without penalty by the Fund’s Board of Trustees upon 60 days’ written notice to CNAM, and it will terminate automatically upon the termination of the investment management agreement between CNAM and the Fund. Any fee reductions or reimbursements may be repaid to CNAM within three years after they occur if the Fund’s Board of Trustees approves the repayment. To the extent the Fund incurs any expenses excluded from the contractual expense limitation, the Fund’s total annual fund operating expenses will increase. EXAMPLE This Example is intended to help you compare the cost of investing in the Limited Maturity Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Institutional Class Class N PORTFOLIO TURNOVER The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 118% of the average value of its portfolio. CNI CHARTER FUNDS | PRINCIPAL INVESTMENT STRATEGIES At least 80% of the Limited Maturity Fund’s net assets (including borrowings for investment purposes) consists of fixed income securities either issued or guaranteed by the U.S. Government or its agencies or instrumentalities, money market instruments and non-convertible fixed income securities (i.e., bonds which cannot be converted into stock) of U.S. companies. The Fund invests in securities having one of the four highest ratings of either Moody’s Investors Service (at least Baa) or Standard & Poor’s (at least BBB). The Fund may retain a security after it has been downgraded below the minimum credit rating if City National Asset Management, Inc. (“CNAM”), the Fund’s investment adviser, determines that it is in the best interests of the Fund. The fixed income securities in which the Fund invests may have fixed, variable or floating interest rates, as well as varying principal repayment and interest rate reset terms. Fixed income securities issued or guaranteed by the U.S. Government or its agencies or instrumentalities in which the Limited Maturity Fund invests consist principally of mortgage-backed or asset-backed securities issued or guaranteed by Fannie Mae (formerly known as the Federal National Mortgage Association), the Federal Home Loan Bank (“FHLB”), Freddie Mac (formerly known as the Federal Home Loan Mortgage Corporation), the Government National Mortgage Association (“Ginnie Mae”), and the Federal Farm Credit Bank (“FFCB”). In certain cases, securities issued by government-sponsored agencies may not be guaranteed or insured by the U.S. Government. At least 80% of the Limited Maturity Fund’s net assets consists of fixed income securities with “limited maturity,” i.e., a maturity of less than five years. This investment strategy may be changed at any time, with 60 days’ prior notice to shareholders. Duration is a weighted measure of the length of time required to receive the present value of future payments, both interest and principal, from a fixed income security. CNAM actively manages the average duration of the Fund’s portfolio and determines which securities to purchase or sell in accordance with its analysis of prevailing interest rates and yields, the quality and value of particular securities, and the comparative risks and returns of alternative investments. There is no limit on the maturities of individual securities. PRINCIPAL RISKS OF INVESTING IN THE FUND As with any mutual fund, there are risks to investing. Neither the Limited Maturity Fund nor CNAM can guarantee that the Fund will meet its investment goal. The Fund will expose you to risks that could cause you to lose money. Here are the principal risks to consider: The Effect of Interest Rates – The Fund’s yield typically moves in the same direction as movements in short-term interest rates, although it does not do so as quickly. Market Risk of Fixed Income Securities – The prices of fixed income securities respond to economic developments, particularly interest rate changes, as well as to perceptions about the creditworthiness of individual issuers, including governments. Generally, fixed income securities decrease in value if interest rates rise and increase in value if interest rates fall, with lower rated securities more volatile than higher rated securities. The duration of these securities affects risk as well, with longer term securities generally more volatile than shorter term securities. Issuers – The Fund may be adversely affected if the issuers of securities that the Fund holds do not make their principal or interest payments on time. Government-Sponsored Entities – The Fund invests in securities issued by government-sponsored entities which may not be guaranteed or insured by the U.S. Government and may only be supported by the credit of the issuing agency. Prepayments – As a general rule, prepayments of the principal of the loans underlying mortgage-backed or other pass-through securities increase during a period of falling interest rates and decrease during a period of rising interest rates. In periods of declining interest rates, as a result of prepayments the Fund may be required to reinvest its assets in securities with lower interest rates. In periods of increasing interest rates, the securities subject to prepayment risk held by the Fund may exhibit price characteristics of longer-term debt securities. Extension – Rising interest rates can cause the average maturity of the Fund’s holdings of mortgage-backed and other pass-through securities to lengthen unexpectedly due to a drop in prepayments. This would increase the sensitivity of the Fund to rising rates and the potential for price declines of portfolio securities. Rating Agencies – A credit rating is not an absolute standard of quality, but rather a general indicator that reflects only the view of the originating rating agency. If a rating agency revises downward or withdraws its rating of a security in which the Fund invests, that security may become less liquid or may lose value. Management – The Fund’s performance depends on the portfolio managers’ skill in making appropriate investments. As a result, the Fund may underperform the fixed income market or similar funds. Defensive Investments – During unusual economic or market conditions, or for temporary defensive or liquidity purposes, the Fund may invest 100% of its assets in cash or cash equivalents that would not ordinarily be consistent with the Fund’s investment goals. CNI CHARTER FUNDS | PERFORMANCE The bar chart and the performance table that follow illustrate some of the risks and volatility of an investment in the Limited Maturity Fund for the indicated periods. Of course, the Fund’s past performance (before and after taxes) does not necessarily indicate how the Fund will perform in the future. Call 1-888-889-0799 or visit www.cnicharterfunds.com to obtain updated performance information. This bar chart shows the performance of the Limited Maturity Fund’s Institutional Class shares based on a calendar year. Best Quarter 3.17% Q3 2001 Worst Quarter (1.33)% Q2 2004 This table shows the average annual total returns of each class of the Limited Maturity Fund for the periods ended December 31, 2010. The table also shows how the Fund’s performance compares with the returns of indexes comprised of investments similar to those held by the Fund. Average Annual Total Returns (for the periods ended December 31, 2010) One Year Five Years Ten Years Since Inception(1) Institutional Class Return Before Taxes 2.29% 4.22% 3.82% 5.09% Return After Taxes on Distributions 1.68% 3.09% 2.71% 3.43% Return After Taxes on Distributions and Sale of Fund Shares 1.49% 2.94% 2.61% 3.37% Class N Return Before Taxes 2.05% 3.95% 3.67% 5.02% Merrill Lynch 1-3 Year Treasury Index(2) 2.35% 4.18% 3.92% 5.57% Merrill Lynch 3 Month U.S. Treasury Index(2) 0.13% 2.43% 2.38% 4.18% Performance for “Since Inception” for all classes is shown for periods beginning October 22, 1988, which is the date the predecessor to the Limited Maturity Fund (the “Predecessor Fund”) commenced operations. On September 30, 2005, the Predecessor Fund reorganized into the Fund. The performance results for Institutional Class shares of the Fund before September 30, 2005, reflect the performance of the Predecessor Fund’s Class I shares. Class A shares of the Predecessor Fund, the predecessor to the Class N shares of the Fund, commenced operations on October 22, 2004. The performance results for Class N shares of the Fund for the period of October 22, 2004 to September 29, 2005, reflect the performance of the Predecessor Fund’s Class A shares. The performance results for Class N shares of the Fund for the period of October 22, 1988 to October 21, 2004, reflect the performance of the Predecessor Fund’s Class I shares. The performance of the Predecessor Fund’s Class I shares has not been adjusted to reflect the higher Rule 12b-1 fees and expenses applicable to the Fund’s Class N shares. If it had, the performance of the Fund’s Class N shares would have been lower than that shown. For each index shown the measurement period used in computing the returns of the index for the “Since Inception” period begins on October 31, 1988. (2) Reflects no deduction for fees, expenses or taxes. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. The performance of Institutional Class shares does not reflect Class N shares’ Rule 12b-1 fees and expenses. After-tax returns for Class N shares will vary from the after-tax returns shown above for Institutional Class shares. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. CNI CHARTER FUNDS | INVESTMENT MANAGER City National Asset Management, Inc. PORTFOLIO MANAGERS Paul C. Single and William C. Miller, Jr. of CNAM have served as portfolio managers for the Fund since 2005. PURCHASE AND SALE OF FUND SHARES The minimum initial investment for Institutional Class shares is $1,000,000. The minimum initial investment for Class N shares is $1,000. There is no minimum for subsequent investments in Institutional Class shares or Class N shares. The Fund reserves the right to change the minimum amount required to open an account or to add to an existing account without prior notice. The Fund may accept investments of smaller amounts at its discretion; however, your financial institution or financial professional may establish higher minimum investment requirements than the Fund and may also independently charge you transaction fees and additional amounts in return for its services. The shares of the Limited Maturity Fund are redeemable. You may redeem some or all of your shares on any day the NYSE is open for regular session trading. The Fund ordinarily pays redemption proceeds on the business day following the redemption of your shares. However, the Fund reserves the right to make payment within seven days of the redemption request. Redemption proceeds will be sent to you via check to your address of record or will be wired to your bank via the instructions on your account. TAX INFORMATION The Limited Maturity Fund intends to make distributions that may be taxed as ordinary income or capital gains. PAYMENTS TO BROKER-DEALERS AND OTHER FINANCIAL INTERMEDIARIES If you purchase the Limited Maturity Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s web site for more information. CNI CHARTER FUNDS | Government Bond Fund INVESTMENT GOAL The Government Bond Fund seeks to provide current income (as the primary component of a total return intermediate duration strategy) by investing primarily in U.S. Government securities. FEES AND EXPENSES OF THE FUND The table below describes the fees and expenses you may pay if you buy and hold shares of the Government Bond Fund. You pay no sales charges or transaction fees for buying or selling shares of the Fund. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Institutional Class(1) Servicing Class(1) Class N Management Fees 0.43% 0.43% 0.43% Distribution (12b-1) Fee None None 0.25% Other Expenses Shareholder Servicing Fee None 0.25% 0.25% Other Fund Expenses 0.10% 0.10% 0.10% Total Other Expenses 0.10% 0.35% 0.35% Total Annual Fund Operating Expenses 0.53% 0.78% 1.03% Institutional Class shares were initially offered in December, 2011. Effective December 19, 2011, the shares previously designated as Institutional Class shares were redesignated as Servicing Class shares. EXAMPLE This Example is intended to help you compare the cost of investing in the Government Bond Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Government Bond Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Institutional Class $54 $170 $296 $665 Servicing Class Class N PORTFOLIO TURNOVER The Government Bond Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 93% of the average value of its portfolio. PRINCIPAL INVESTMENT STRATEGIES At least 80% of the Government Bond Fund’s net assets (including borrowings for investment purposes) consists of U.S. Government securities either issued or guaranteed by the U.S. Government or its agencies or instrumentalities. The Fund may also purchase prime quality, conforming mortgage-backed securities issued by the U.S. Government or Fannie Mae (formerly known as the Federal National Mortgage Association), Freddie Mac (formerly known as the Federal Home Loan Mortgage Corporation), the Governmant National Mortgage Association or Federal Home Loan Bank whose maturity and duration are consistent with an intermediate term strategy. City National Asset Management, Inc. (“CNAM”), the Fund’s investment adviser, actively manages the average duration of the Fund’s portfolio in accordance with its expectations of interest rate changes as driven by economic trends. The average duration of the Fund’s portfolio typically ranges from two to six years. The Government Bond Fund may also invest in the shares of money market mutual funds whose objectives are consistent with those of the Fund. CNI CHARTER FUNDS | PRINCIPAL RISKS OF INVESTING IN THE FUND As with any mutual fund, there are risks to investing. Neither the Government Bond Fund nor CNAM can guarantee that the Fund will meet its investment goal. The Fund will expose you to risks that could cause you to lose money. Here are the principal risks to consider: The Effect of Interest Rates – The Fund’s yield typically moves in the same direction as movements in short-term interest rates, although it does not do so as quickly. Market Risk of Fixed Income Securities – The prices of fixed income securities respond to economic developments, particularly interest rate changes, as well as to perceptions about the creditworthiness of individual issuers, including governments. Generally, fixed income securities decrease in value if interest rates rise and increase in value if interest rates fall, with lower rated securities more volatile than higher rated securities. The duration of these securities affects risk as well, with longer term securities generally more volatile than shorter term securities. Government-Sponsored Entities – The Fund invests in securities issued by government-sponsored entities which may not be guaranteed or insured by the U.S. Government and may only be supported by the credit of the issuing agency. Issuers – The Fund may be adversely affected if the issuers of securities that the Fund holds do not make their principal or interest payments on time. Prepayments – As a general rule, prepayments of the principal of the loans underlying mortgage-backed or other pass-through securities increase during a period of falling interest rates and decrease during a period of rising interest rates. In periods of declining interest rates, as a result of prepayments the Fund may be required to reinvest its assets in securities with lower interest rates. In periods of increasing interest rates, the securities subject to prepayment risk held by the Fund may exhibit price characteristics of longer-term debt securities. Extension – Rising interest rates can cause the average maturity of the Fund’s holdings of mortgage-backed and other pass-through securities to lengthen unexpectedly due to a drop in prepayments. This would increase the sensitivity of the Fund to rising rates and the potential for price declines of portfolio securities. Rating Agencies – A credit rating is not an absolute standard of quality, but rather a general indicator that reflects only the view of the originating rating agency. If a rating agency revises downward or withdraws its rating of a security in which the Fund invests, that security may become less liquid or may lose value. Management – The Fund’s performance depends on the portfolio managers’ skill in making appropriate investments. As a result, the Fund may underperform the fixed income market or similar funds. Defensive Investments – During unusual economic or market conditions, or for temporary defensive or liquidity purposes, the Fund may invest 100% of its assets in cash or cash equivalents that would not ordinarily be consistent with the Fund’s investment goals. PERFORMANCE The bar chart and the performance table that follow illustrate some of the risks and volatility of an investment in the Government Bond Fund for the indicated periods. Of course, the Fund’s past performance (before and after taxes) does not necessarily indicate how the Fund will perform in the future. Call 1-888-889-0799 or visit www.cnicharterfunds.com to obtain updated performance information. This bar chart shows the performance of the Government Bond Fund’s Servicing Class (formerly designated as Institutional Class) shares based on a calendar year. Best Quarter 4.74% Q3 2001 Worst Quarter (1.39)% Q2 2004 CNI CHARTER FUNDS | This table shows the average annual total returns of each class of the Government Bond Fund for the periods ended December 31, 2010. The table also shows how the Fund’s performance compares with the returns of indices comprised of investments similar to those held by the Fund. Average Annual Total Returns (for the periods ended December 31, 2010) One Year Five Years Ten Years Inception Date Servicing Class 1/14/2000 Return Before Taxes 2.76% 4.01% 4.05% Return After Taxes on Distributions 1.89% 2.72% 2.66% Return After Taxes on Distributions and Sale of Fund Shares 1.80% 2.67% 2.65% Class N 4/13/2000 Return Before Taxes 2.50% 3.74% 3.82% Barclays Capital U.S. 1-5 Year Government Bond Index(1) (2) 3.57% 4.92% 4.59% Barclays Capital U.S. Intermediate Government Bond Index(2) 4.98% 5.41% 5.11% Previously, the Fund’s performance was compared to the Barclays Capital U.S. Intermediate Government Bond Index as its primary benchmark. CNAM has elected to compare the Fund’s performance to the Barclays Capital U.S. 1-5 Year Government Bond Index as CNAM believes this is the most appropriate index for comparison to the Fund’s performance. (2) Reflects no deduction for fees, expenses or taxes. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. The performance of Servicing Class shares does not reflect Class N shares’ Rule 12b-1 fees and expenses. After-tax returns for Class N shares will vary from the after-tax returns shown above for Servicing Class shares. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. INVESTMENT MANAGER City National Asset Management, Inc. PORTFOLIO MANAGERS Paul C. Single and Robert Harder have served as portfolio managers for the Government Bond Fund since 2003 and June 2010, respectively. PURCHASE AND SALE OF FUND SHARES Institutional Class shares are available to retirement plans and other investors who meet the minimum initial investment requirement described below. Servicing Class shares are available only to financial institutions and financial intermediaries for their own accounts or on behalf of their customers. Class N shares are intended for individual investors, partnerships, corporations, and other accounts. Shares of all classes of the Fund may only be purchased through an approved broker-dealer or other financial institution (each an “Authorized Institution”). The minimum initial investment for Institutional Class shares is $1,000,000. There is no minimum for subsequent investments in Institutional Class shares. The Fund reserves the right to change the minimum amount required to open an account without prior notice. The Fund may accept investments of smaller amounts at its discretion. There are no minimum purchase or minimum shareholder account balance requirements for Servicing Class or Class N shares; however, you will have to comply with the purchase and account balance minimums of your Authorized Institution. The Fund may require each Authorized Institution to meet certain aggregate investment levels before it may open an account with the Fund on behalf of its customers. Contact your Authorized Institution for more information. The shares of the Government Bond Fund are redeemable. You may redeem your shares only through your Authorized Institution. To redeem shares of the Fund, you should contact your Authorized Institution and follow its procedures, including deadlines for receipt by the Authorized Institution of your share redemption instructions. Your Authorized Institution may charge a fee for its services, in addition to the fees charged by the Fund. TAX INFORMATION The Government Bond Fund intends to make distributions that may be taxed as ordinary income or capital gains. PAYMENTS TO BROKER-DEALERS AND OTHER FINANCIAL INTERMEDIARIES If you purchase the Government Bond Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s web site for more information. CNI CHARTER FUNDS | Corporate Bond Fund INVESTMENT GOAL The Corporate Bond Fund seeks to provide current income (as the primary component of a total return intermediate duration strategy) by investing in a diversified portfolio of fixed income securities. FEES AND EXPENSES OF THE FUND The table below describes the fees and expenses you may pay if you buy and hold shares of the Corporate Bond Fund. You pay no sales charges or transaction fees for buying or selling shares of the Corporate Bond Fund. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Servicing Class(1) Class N Management Fees 0.40% 0.40% Distribution (12b-1) Fee None 0.25% Other Expenses Shareholder Servicing Fee 0.25% 0.25% Other Fund Expenses 0.10% 0.10% Total Other Expenses 0.35% 0.35% Total Annual Fund Operating Expenses 0.75% 1.00% Effective December 19, 2011, the shares previously designated as Institutional Class shares were redesignated as Servicing Class shares. EXAMPLE This Example is intended to help you compare the cost of investing in the Corporate Bond Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Corporate Bond Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Servicing Class Class N PORTFOLIO TURNOVER The Corporate Bond Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 28% of the average value of its portfolio. PRINCIPAL INVESTMENT STRATEGIES At least 80% of the Corporate Bond Fund’s net assets (including borrowings for investment purposes) consists of investment grade corporate notes, bonds and debentures that are nationally traded, including U.S. government and agency securities and corporate issues of domestic and international companies denominated in U.S. dollars. The Fund may also purchase mortgage-backed and asset-backed instruments whose maturities and durations are consistent with an intermediate term strategy. City National Asset Management, Inc. (“CNAM”), the Fund’s investment adviser, actively manages the average duration of the portfolio in accordance with its expectations of interest rate changes as driven by economic trends. The average duration of the Fund’s portfolio typically ranges from two to six years. CNAM typically invests in corporate issues with a minimum credit rating from Moody’s Investors Service or Standard & Poor’s of Baa or BBB, mortgage-backed and asset-backed instruments with a minimum rating of Aa or AA and corporate commercial paper issued by issuers with a minimum credit rating of P1 or A1. The Fund may retain a security after it has been downgraded below the minimum credit rating if CNAM determines that it is in the best interests of the Fund. The Fund may also invest in the shares of money market mutual funds whose objectives are consistent with those of the Fund. CNI CHARTER FUNDS | PRINCIPAL RISKS OF INVESTING IN THE FUND As with any mutual fund, there are risks to investing. Neither the Corporate Bond Fund nor CNAM can guarantee that the Fund will meet its investment goal. The Fund will expose you to risks that could cause you to lose money. Here are the principal risks to consider: The Effect of Interest Rates – The Fund’s yield typically moves in the same direction as movements in short-term interest rates, although it does not do so as quickly. Market Risk of Fixed Income Securities – The prices of fixed income securities respond to economic developments, particularly interest rate changes, as well as to perceptions about the creditworthiness of individual issuers, including governments. Generally, fixed income securities decrease in value if interest rates rise and increase in value if interest rates fall, with lower rated securities more volatile than higher rated securities. The duration of these securities affects risk as well, with longer term securities generally more volatile than shorter term securities. Issuers – The Fund may be adversely affected if the issuers of securities that the Fund holds do not make their principal or interest payments on time. Prepayments – As a general rule, prepayments of the principal of the loans underlying mortgage-backed or other pass-through securities increase during a period of falling interest rates and decrease during a period of rising interest rates. In periods of declining interest rates, as a result of prepayments the Fund may be required to reinvest its assets in securities with lower interest rates. In periods of increasing interest rates, the securities subject to prepayment risk held by the Fund may exhibit price characteristics of longer-term debt securities. Extension – Rising interest rates can cause the average maturity of the Fund’s holdings of mortgage-backed and other pass-through securities to lengthen unexpectedly due to a drop in prepayments. This would increase the sensitivity of the Fund to rising rates and the potential for price declines of portfolio securities. Rating Agencies – A credit rating is not an absolute standard of quality, but rather a general indicator that reflects only the view of the originating rating agency. If a rating agency revises downward or withdraws its rating of a security in which the Fund invests, that security may become less liquid or may lose value. Management – The Fund’s performance depends on the portfolio managers’ skill in making appropriate investments. As a result, the Fund may underperform the fixed income market or similar funds. Defensive Investments – During unusual economic or market conditions, or for temporary defensive or liquidity purposes, the Fund may invest 100% of its assets in cash or cash equivalents that would not ordinarily be consistent with the Fund’s investment goals. PERFORMANCE The bar chart and the performance table that follow illustrate some of the risks and volatility of an investment in the Corporate Bond Fund for the indicated periods. Of course, the Fund’s past performance (before and after taxes) does not necessarily indicate how the Fund will perform in the future. Call 1-888-889-0799 or visit www.cnicharterfunds.com to obtain updated performance information. This bar chart shows the performance of the Corporate Bond Fund’s Servicing Class (formerly designated as Institutional Class) shares based on a calendar year. Best Quarter 4.49% Q3 2001 Worst Quarter (2.84)% Q3 2008 CNI CHARTER FUNDS | This table shows the average annual total returns of each class of the Corporate Bond Fund for the periods ended December 31, 2010. The table also shows how the Fund’s performance compares with the returns of indices comprised of companies similar to those held by the Fund. Average Annual Total Returns (for the periods ended December 31, 2010) One Year Five Years Ten Years Inception Date Servicing Class 1/14/2000 Return Before Taxes 4.49% 4.94% 4.95% Return After Taxes on Distributions 3.30% 3.50% 3.30% Return After Taxes on Distributions and Sale of Fund Shares 2.91% 3.37% 3.25% Class N 4/13/2000 Return Before Taxes 4.22% 4.69% 4.69% Barclays Capital U.S. Corporate 1-5 A3 or Higher, 2% Issuer Constrained Index(1) (2) 5.30% 5.38% 5.44% Barclays Capital U.S. Intermediate Corporate Bond Index(2) 8.27% 6.07% 6.26% Previously, the Fund’s performance was compared to the Barclays Capital U.S. Intermediate Corporate Bond Index as its primary benchmark. CNAM has elected to compare the Fund’s performance to the Barclays Capital U.S. Corporate 1-5 A3 or Higher, 2% Issuer Constrained Index as CNAM believes this is the most appropriate index for comparison to the Fund’s performance. (2) Reflects no deduction for fees, expenses or taxes. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. The performance of Servicing Class shares does not reflect Class N shares’ Rule 12b-1 fees and expenses. After-tax returns for Class N shares will vary from the after-tax returns shown above for Servicing Class shares. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. INVESTMENT MANAGER City National Asset Management, Inc. PORTFOLIO MANAGERS William C. Miller and Robert Harder have served as portfolio managers for the Corporate Bond Fund since 2001 and June 2010, respectively. PURCHASE AND SALE OF FUND SHARES Servicing Class shares are available only to financial institutions and financial intermediaries for their own accounts or on behalf of their customers. Class N shares are intended for individual investors, partnerships, corporations, and other accounts. The Corporate Bond Fund has no minimum purchase or minimum shareholder account balance requirements; however, you will have to comply with the purchase and account balance minimums of the approved broker-dealer or other financial institution through which you purchase and hold shares of the Fund (each an “Authorized Institution”). The Fund may require each Authorized Institution to meet certain aggregate investment levels before it may open an account with the Fund on behalf of its customers. Contact your Authorized Institution for more information. The shares of the Corporate Bond Fund are redeemable. You may redeem your shares only through your Authorized Institution. To redeem shares of the Fund, you should contact your Authorized Institution and follow its procedures, including deadlines for receipt by the Authorized Institution of your share redemption instructions. Your Authorized Institution may charge a fee for its services, in addition to the fees charged by the Fund. TAX INFORMATION The Corporate Bond Fund intends to make distributions that may be taxed as ordinary income or capital gains. PAYMENTS TO BROKER-DEALERS AND OTHER FINANCIAL INTERMEDIARIES If you purchase the Corporate Bond Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s web site for more information. CNI CHARTER FUNDS | California Tax Exempt Bond Fund INVESTMENT GOAL The California Tax Exempt Bond Fund seeks to provide current income exempt from federal and California state income tax (as the primary component of a total return strategy) by investing primarily in California municipal bonds. FEES AND EXPENSES OF THE FUND The table below describes the fees and expenses you may pay if you buy and hold shares of the California Tax Exempt Bond Fund. You pay no sales charges or transaction fees for buying or selling shares of the Fund. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Servicing Class(1) Class N Management Fees 0.27% 0.27% Distribution (12b-1) Fee None 0.25% Other Expenses Shareholder Servicing Fee 0.25% 0.25% Other Fund Expenses 0.11% 0.11% Total Other Expenses 0.36% 0.36% Total Annual Fund Operating Expenses(2) 0.63% 0.88% Effective December 19, 2011, the shares previously designated as Institutional Class shares were redesignated as Servicing Class shares. Includes “Acquired Fund Fees and Expenses” incurred indirectly by the Fund due to investments in other investment companies and pooled investment vehicles. The Total Annual Fund Operating Expenses above do not correlate to the ratio of expenses to average net assets given in the financial highlights (which reflects the Fund’s operating expenses but not “Acquired Fund Fees and Expenses”). EXAMPLE This Example is intended to help you compare the cost of investing in the California Tax Exempt Bond Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the California Tax Exempt Bond Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Servicing Class Class N PORTFOLIO TURNOVER The California Tax Exempt Bond Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 28% of the average value of its portfolio. PRINCIPAL INVESTMENT STRATEGIES The California Tax Exempt Bond Fund invests at least 80% of its net assets (including borrowings for investment purposes) in intermediate-term, high quality municipal bonds and notes, the interest from which is expected to be exempt from federal and California state personal income taxes. This policy may not be changed without shareholder approval. The municipal bond obligations in which the Fund invests include general obligation bonds, revenue bonds, notes and obligations issued by the State of California and its agencies, by various counties, cities and regional or special districts in California, and by various other sectors in the municipal bond market. The Fund may also invest in short-term tax exempt commercial paper, floating rate notes or shares of money market mutual funds whose objectives are consistent with the Fund’s objectives. The average duration of the Fund’s portfolio typically ranges from three to eight years. CNI CHARTER FUNDS | City National Asset Management, Inc. (“CNAM”), the Fund’s investment adviser, actively manages the average duration of the Fund’s portfolio in accordance with its expectations of interest rate changes as driven by economic trends. The average duration of the Fund’s portfolio typically ranges from three to eight years. The Fund typically invests in issues with a minimum credit rating from Moody’s Investors Service or Standard & Poor’s of Baa or BBB, issues carrying credit enhancements such as insurance by the major bond insurance companies with an underlying minimum credit rating of Baa or BBB, and short term notes with a rating from Moody’s of MIG1 or VMIG1 or from Standard & Poor’s of SP1 or A1. The Fund may retain a security after it has been downgraded below the minimum credit rating if CNAM determines that doing so is in the best interests of the Fund. PRINCIPAL RISKS OF INVESTING IN THE FUND As with any mutual fund, there are risks to investing. Neither the California Tax Exempt Bond Fund nor CNAM can guarantee that the Fund will meet its investment goal. The Fund will expose you to risks that could cause you to lose money. Here are the principal risks to consider: The Effect of Interest Rates – The Fund’s yield typically moves in the same direction as movements in short-term interest rates, although it does not do so as quickly. Market Risk of Fixed Income Securities – The prices of fixed income securities respond to economic developments, particularly interest rate changes, as well as to perceptions about the creditworthiness of individual issuers, including governments. Generally, fixed income securities decrease in value if interest rates rise and increase in value if interest rates fall, with lower rated securities more volatile than higher rated securities. The duration of these securities affects risk as well, with longer term securities generally more volatile than shorter term securities. California Risk Factors – The Fund may be subject to greater risks than other tax exempt bond funds that are diversified across issuers located in a number of states. The Fund is vulnerable to adverse economic, political or other events that may lessen the ability of California municipal securities issuers to pay interest and principal on their securities. Actual or perceived erosion of the creditworthiness of California municipal issuers may also reduce the value of the Fund’s holdings. Municipal Obligations – U.S. state and local governments issuing municipal securities held by the underlying funds rely on taxes and revenues from private projects financed by municipal securities to pay interest and principal on municipal debt. The payment of principal and interest on these obligations may be adversely affected by a variety of factors at the state or local level, including poor statewide or local economic results, changing political sentiments, legislation, policy changes or voter-based initiatives, erosion of the tax base or revenues of the state or one or more local governments, natural disasters, or other economic or credit problems. Non-diversification – The Fund is non-diversified, which means that it may invest in the securities of relatively few issuers. As a result, the Fund may be more susceptible to adverse events affecting those issuers and may experience increased volatility. Rating Agencies – A credit rating is not an absolute standard of quality, but rather a general indicator that reflects only the view of the originating rating agency. If a rating agency revises downward or withdraws its rating of a security in which the Fund invests, that security may become less liquid or may lose value. Management – The Fund’s performance depends on the portfolio managers’ skill in making appropriate investments. As a result, the Fund may underperform the fixed income market or similar funds. Defensive Investments – During unusual economic or market conditions, or for temporary defensive or liquidity purposes, the Fund may invest 100% of its assets in municipal obligations of issuers in states other than California or in cash or cash equivalents (including taxable money market securities). During such a period, the Fund may not achieve its investment goals. PERFORMANCE The bar chart and the performance table that follow illustrate some of the risks and volatility of an investment in the California Tax Exempt Bond Fund for the indicated periods. Of course, the Fund’s past performance (before and after taxes) does not necessarily indicate how the Fund will perform in the future. Call 1-888-889-0799 or visit www.cnicharterfunds.com to obtain updated performance information. This bar chart shows the performance of the California Tax Exempt Bond Fund’s Servicing Class (formerly designated as Institutional Class) shares based on a calendar year. Best Quarter 4.45% Q3 2009 Worst Quarter (1.85)% Q2 2004 CNI CHARTER FUNDS | This table shows the average annual total returns of each class of the California Tax Exempt Bond Fund for the periods ended December 31, 2010. The table also shows how the Fund’s performance compares with the returns of an index comprised of investments similar to those held by the Fund. Average Annual Total Returns (for the periods ended December 31, 2010) One Year Five Years Ten Years Inception Date Servicing Class 1/14/2000 Return Before Taxes 3.35% 3.64% 3.71% Return After Taxes on Distributions 3.28% 3.63% 3.59% Return After Taxes on Distributions and Sale of Fund Shares 3.33% 3.57% 3.58% Class N 4/13/2000 Return Before Taxes 3.08% 3.37% 3.48% Barclays Capital CA Intermediate-Short Municipal Index (Reflects no deduction for fees, expenses or taxes) 3.35% 4.47% 4.36% After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. The performance of Servicing Class shares does not reflect Class N shares’ Rule 12b-1 fees and expenses. After-tax returns for Class N shares will vary from the after-tax returns shown above for Servicing Class shares. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. INVESTMENT MANAGER City National Asset Management, Inc. PORTFOLIO MANAGERS Gregory Kaplan and Kathleen Meyer have served as portfolio managers for the California Tax Exempt Bond Fund since November 2009 and June 2010, respectively. PURCHASE AND SALE OF FUND SHARES Servicing Class shares are available only to financial institutions and financial intermediaries for their own accounts or on behalf of their customers. Class N shares are intended for individual investors, partnerships, corporations, and other accounts. The California Tax Exempt Bond Fund has no minimum purchase or minimum shareholder account balance requirements; however, you will have to comply with the purchase and account balance minimums of the approved broker-dealer or other financial institution through which you purchase and hold shares of the Fund (each an “Authorized Institution”). The Fund may require each Authorized Institution to meet certain aggregate investment levels before it may open an account with the Fund on behalf of its customers. Contact your Authorized Institution for more information. The shares of the California Tax Exempt Bond Fund are redeemable. You may redeem your shares only through your Authorized Institution. To redeem shares of the Fund, you should contact your Authorized Institution and follow its procedures, including deadlines for receipt by the Authorized Institution of your share redemption instructions. Your Authorized Institution may charge a fee for its services, in addition to the fees charged by the Fund. TAX INFORMATION The California Tax Exempt Bond Fund intends to distribute income that is exempt from regular federal and California state income taxes. A portion of the Fund’s distributions may be subject to such taxes or to the federal alternative minimum tax. PAYMENTS TO BROKER-DEALERS AND OTHER FINANCIAL INTERMEDIARIES If you purchase the California Tax Exempt Bond Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s web site for more information. CNI CHARTER FUNDS | Full Maturity Fund INVESTMENT GOAL The Full Maturity Fund seeks to provide a high level of current income, consistent with the preservation of capital. FEES AND EXPENSES OF THE FUND The table below describes the fees and expenses you may pay if you buy and hold shares of the Full Maturity Fund. You pay no sales charges or transaction fees for buying or selling shares of the Full Maturity Fund. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Institutional Class Class N Management Fees 0.50% 0.50% Distribution (12b-1) Fee None 0.25% Other Expenses Shareholder Servicing Fee None 0.25% Other Fund Expenses 0.21% 0.21% Total Other Expenses 0.21% 0.46% Total Annual Fund Operating Expenses 0.71% 1.21% Fee Waiver and/or Expense Reimbursement(1)(2)(3) (0.01)% (0.26)% Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement 0.70% 0.95% City National Asset Management, Inc., the Fund’s investment adviser (“CNAM”), has contractually agreed to waive the shareholder servicing fees for Class N until January 28, 2013. Prior to that date, this arrangement may be terminated without penalty by the Fund’s Board of Trustees upon 60 days’ written notice to CNAM, and it will terminate automatically upon the termination of the shareholder services agreement between CNAM and the Fund. Any shareholder servicing fees waived by CNAM pursuant to this arrangement will not be eligible for reimbursement by the Fund to CNAM. (2) SEI Investments Management Corporation, the Fund’s transfer agent (“SEI”), has contractually agreed to waive transfer agency fees for the Fund until December 31, 2012. Prior to that date, this arrangement may be terminated by SEI upon the termination of the transfer agency agreement or the administration agreement between SEI and the Fund. (3) CNAM has contractually agreed to limit its fees or reimburse the Fund for expenses to the extent necessary to keep Total Annual Fund Operating Expenses (excluding taxes, interest, brokerage commissions, extraordinary expenses and acquired fund fees and expenses) through January 28, 2013 at or below 1.00% for Institutional Class shares and 1.25% for Class N shares. Prior to that date, this arrangement may be terminated without penalty by the Fund’s Board of Trustees upon 60 days’ written notice to CNAM, and it will terminate automatically upon the termination of the investment management agreement between CNAM and the Fund. Any fee reductions or reimbursements may be repaid to CNAM within three years after they occur if such repayments can be achieved within the Fund’s expense limit in effect at the time such expenses were incurred and if the Fund’s Board of Trustees approves the repayment. To the extent the Fund incurs any expenses excluded from the contractual expense limitation, the Fund’s total annual fund operating expenses will increase. EXAMPLE This Example is intended to help you compare the cost of investing in the Full Maturity Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Institutional Class Class N PORTFOLIO TURNOVER The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 63% of the average value of its portfolio. CNI CHARTER FUNDS | PRINCIPAL INVESTMENT STRATEGIES At least 80% of the Full Maturity Fund’s net assets (including borrowings for investment purposes) consists of fixed income securities either issued or guaranteed by the U.S. Government or its agencies or instrumentalities, money market instruments, non-convertible fixed income securities (i.e., bonds which cannot be converted into stock) of U.S. companies and U.S. dollar-denominated debt obligations issued by foreign governments and corporations. The Fund invests at least 80% of its net assets in securities having one of the three highest ratings of either Moody’s Investors Service or Standard & Poor’s (at least A). The Fund may also invest up to 20% of its total assets in securities with a minimum credit rating from Moody’s or Standard & Poor’s of Baa or BBB, respectively, or which, if unrated, are determined by a sub-adviser to be of comparable quality. The Fund may retain a security after it has been downgraded below the minimum credit rating if City National Asset Management, Inc. (“CNAM”), the Fund’s investment adviser, determines that it is in the best interests of the Fund. The fixed income securities in which the Fund invests may have fixed, variable or floating interest rates, as well as varying principal repayment and interest rate reset terms. Fixed income securities issued or guaranteed by the U.S. Government or its agencies or instrumentalities in which the Full Maturity Fund invests consist principally of mortgage-backed or asset-backed securities issued or guaranteed by Fannie Mae (formerly known as the Federal National Mortgage Association), the Federal Home Loan Bank (“FHLB”), Freddie Mac (formerly known as the Federal Home Loan Mortgage Corporation), the Government National Mortgage Association (“Ginnie Mae”), and the Federal Farm Credit Bank (“FFCB”). In certain cases, securities issued by government-sponsored agencies may not be guaranteed or insured by the U.S. Government. At least 80% of the Full Maturity Fund’s net assets consists of fixed income securities with “full duration,” i.e., duration ranging from that of the bonds included in the Barclays Capital U.S. Intermediate Government/Credit Bond Index, which had an average duration of 3.97 years as of September 30, 2010, to that of the bonds included in the Barclays Capital U.S. Aggregate Bond Index, which had an average duration of 4.67 years as of September 30, 2010. This investment strategy may be changed at any time, with 60 days’ prior notice to shareholders. Duration is a weighted measure of the length of time required to receive the present value of future payments, both interest and principal, from a fixed income security. Each of the Fund’s sub-advisers actively manages the average duration of the portion of the Fund’s investments that it manages and determines which securities to purchase or sell in accordance with its individual analysis of prevailing interest rates and yields, the quality and value of particular securities, and the comparative risks and returns of alternative investments. The maturities of the securities held by the Fund are generally less than five years. PRINCIPAL RISKS OF INVESTING IN THE FUND As with any mutual fund, there are risks to investing. None of the Full Maturity Fund, CNAM and the Fund’s sub-advisers can guarantee that the Fund will meet its investment goal. The Fund will expose you to risks that could cause you to lose money. Here are the principal risks to consider: The Effect of Interest Rates – The Fund’s yield typically moves in the same direction as movements in short-term interest rates, although it does not do so as quickly. Market Risk of Fixed Income Securities – The prices of fixed income securities respond to economic developments, particularly interest rate changes, as well as to perceptions about the creditworthiness of individual issuers, including governments. Generally, fixed income securities decrease in value if interest rates rise and increase in value if interest rates fall, with lower rated securities more volatile than higher rated securities. The duration of these securities affects risk as well, with longer term securities generally more volatile than shorter term securities. Issuers – The Fund may be adversely affected if the issuers of securities that the Fund holds do not make their principal or interest payments on time. Government-Sponsored Entities – The Fund invests in securities issued by government-sponsored entities which may not be guaranteed or insured by the U.S. Government and may only be supported by the credit of the issuing agency. Prepayments – As a general rule, prepayments of the principal of the loans underlying mortgage-backed or other pass-through securities increase during a period of falling interest rates and decrease during a period of rising interest rates. In periods of declining interest rates, as a result of prepayments the Fund may be required to reinvest its assets in securities with lower interest rates. In periods of increasing interest rates, the securities subject to prepayment risk held by the Fund may exhibit price characteristics of longer-term debt securities. Extension – Rising interest rates can cause the average maturity of the Fund’s holdings of mortgage-backed and other pass-through securities to lengthen unexpectedly due to a drop in prepayments. This would increase the sensitivity of the Fund to rising rates and the potential for price declines of portfolio securities. Rating Agencies – A credit rating is not an absolute standard of quality, but rather a general indicator that reflects only the view of the originating rating agency. If a rating agency revises downward or withdraws its rating of a security in which the Fund invests, that security may become less liquid or may lose value. Foreign Securities – Foreign investments tend to be more volatile than domestic securities, and are subject to risks that are not typically associated with domestic securities (e.g., changes in currency rates and exchange control regulations, future political and economic developments and the possibility of seizure or nationalization of companies, or the imposition of withholding taxes on income). CNI CHARTER FUNDS | Sub-Adviser Allocation – The Fund’s performance is affected by CNAM’s decisions concerning how much of the Fund’s portfolio to allocate for management by each of the Fund’s sub-advisers. Management – The Fund’s performance depends on the portfolio managers’ skill in making appropriate investments. As a result, the Fund may underperform the fixed income market or similar funds. Defensive Investments – During unusual economic or market conditions, or for temporary defensive or liquidity purposes, the Fund may invest 100% of its assets in cash or cash equivalents that would not ordinarily be consistent with the Fund’s investment goals. PERFORMANCE The bar chart and the performance table that follow illustrate some of the risks and volatility of an investment in the Full Maturity Fund for the indicated periods. Of course, the Fund’s past performance (before and after taxes) does not necessarily indicate how the Fund will perform in the future. Call 1-888-889-0799 or visit www.cnicharterfunds.com to obtain updated performance information. This bar chart shows the performance of the Full Maturity Fund’s Institutional Class shares based on a calendar year. Best Quarter 4.14% Q3 2009 Worst Quarter (2.43)% Q2 2004 This table shows the average annual total returns of each class of the Full Maturity Fund for the periods ended December 31, 2010. The table also shows how the Fund’s performance compares with the returns of indexes comprised of investments similar to those held by the Fund. Average Annual Total Returns (for the periods ended December 31, 2010) One Year Five Years Ten Years Since Inception(1) Institutional Class Return Before Taxes 6.61% 5.09% 5.22% 6.43% Return After Taxes on Distributions 5.28% 3.58% 3.58% 4.25% Return After Taxes on Distributions and Sale of Fund Shares 4.33% 3.47% 3.50% 4.21% Class N Return Before Taxes 6.26% 4.81% 5.04% 6.35% Barclays Capital U.S. Intermediate Government/Credit Bond Index(2) 5.89% 5.53% 5.51% 6.74% Barclays Capital U.S. Aggregate Bond Index(2) 6.54% 5.80% 5.84% 7.21% Performance for “Since Inception” for all classes is shown for periods beginning October 20, 1988, which is the date the predecessor to the Full Maturity Fund (the “Predecessor Fund”) commenced operations. On September 30, 2005, the Predecessor Fund reorganized into the Fund. The performance results for Institutional Class shares of the Fund before September 30, 2005, reflect the performance of the Predecessor Fund’s Class I shares. Class A shares of the Predecessor Fund, the predecessor to the Class N shares of the Fund, commenced operations on May 11, 2004. The performance results for Class N shares of the Fund for the period of May 11, 2004, to September 29, 2005, reflect the performance of the Predecessor Fund’s Class A shares. The performance results for Class N shares of the Fund for the period of October 20, 1988 to May 11, 2004, reflect the performance of the Predecessor Fund’s Class I shares. The performance of the Predecessor Fund’s Class I shares has not been adjusted to reflect the higher Rule 12b-1 fees and expenses applicable to the Fund’s Class N shares. If it had, the performance of the Fund’s Class N shares would have been lower than that shown. For each index shown the measurement period used in computing the returns of the index for the “Since Inception” period begins on October 31, 1988. (2) Reflects no deduction for fees, expenses or taxes. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. The performance of Institutional Class shares does not reflect Class N shares’ Rule 12b-1 fees and expenses. After-tax returns for Class N shares will vary from the after-tax returns shown above for Institutional Class shares. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. CNI CHARTER FUNDS | INVESTMENT MANAGER City National Asset Management, Inc. SUB-ADVISERS Baird Advisors (“Baird”) Boyd Watterson Asset Management, LLC (“Boyd Watterson”) PORTFOLIO MANAGERS Daniel A. Tranchita and Gary A. Elfe of Baird have served as portfolio managers for the Fund (or the Predecessor Fund, as applicable) since 2000. Justin C. Waggoner of Boyd Watterson has served as portfolio manager for the Fund since 2007. PURCHASE AND SALE OF FUND SHARES The minimum initial investment for Institutional Class shares is $1,000,000. The minimum initial investment for Class N shares is $1,000. There is no minimum for subsequent investments in Institutional Class shares or Class N shares. The Fund reserves the right to change the minimum amount required to open an account or to add to an existing account without prior notice. The Fund may accept investments of smaller amounts at its discretion; however, your financial institution or financial professional may establish higher minimum investment requirements than the Fund and may also independently charge you transaction fees and additional amounts in return for its services. The shares of the Full Maturity Fund are redeemable. You may redeem some or all of your shares on any day the NYSE is open for regular session trading. The Fund ordinarily pays redemption proceeds on the business day following the redemption of your shares. However, the Fund reserves the right to make payment within seven days of the redemption request. Redemption proceeds will be sent to you via check to your address of record or will be wired to your bank via the instructions on your account. TAX INFORMATION The Full Maturity Fund intends to make distributions that may be taxed as ordinary income or capital gains. PAYMENTS TO BROKER-DEALERS AND OTHER FINANCIAL INTERMEDIARIES If you purchase the Full Maturity Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s web site for more information. CNI CHARTER FUNDS | High Yield Bond Fund INVESTMENT GOAL The High Yield Bond Fund seeks to maximize total return by investing primarily in fixed income securities rated below investment grade (i.e., “junk bonds”). FEES AND EXPENSES OF THE FUND The table below describes the fees and expenses you may pay if you buy and hold shares of the High Yield Bond Fund. You pay no sales charges or transaction fees for buying or selling shares of the High Yield Bond Fund. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Institutional Class(1) Servicing Class(1) Class N Management Fees 0.75% 0.75% 0.75% Distribution (12b-1) Fee None None 0.30% Other Expenses Shareholder Servicing Fee None 0.25% 0.25% Other Fund Expenses 0.11% 0.11% 0.11% Total Other Expenses 0.11% 0.36% 0.36% Total Annual Fund Operating Expenses(2) 0.86% 1.11% 1.41% Institutional Class shares were initially offered in December, 2011. Effective December 19, 2011, the shares previously designated as Institutional Class shares were redesignated as Servicing Class shares. Includes “Acquired Fund Fees and Expenses” incurred indirectly by the Fund due to investments in other investment companies and pooled investment vehicles. The Total Annual Fund Operating Expenses above do not correlate to the ratio of expenses to average net assets given in the financial highlights (which reflects the Fund’s operating expenses but not “Acquired Fund Fees and Expenses”). EXAMPLE This Example is intended to help you compare the cost of investing in the High Yield Bond Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the High Yield Bond Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Institutional Class $88 $274 $477 $1,061 Servicing Class Class N PORTFOLIO TURNOVER The High Yield Bond Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 87% of the average value of its portfolio. CNI CHARTER FUNDS | PRINCIPAL INVESTMENT STRATEGIES At least 80% of the High Yield Bond Fund’s net assets (including borrowings for investment purposes) consists of fixed income securities rated below investment grade (commonly referred to as “junk bonds”), including corporate bonds and debentures, convertible securities, preferred securities, zero coupon obligations and debt securities that are issued by U.S. and foreign governments and their agencies. The Fund’s sub-adviser seeks to invest in securities that offer a high current yield as well as total return potential. In an effort to control risks, the sub-adviser purchases investments diversified across issuers, industries and sectors. The average maturity of the Fund’s investments varies, and there is no limit on the maturity of any security held by the Fund. The Fund invests in fixed income securities rated at least CCC by Standard & Poor’s or Caa2 by Moody’s Investors Service at the time of investment. PRINCIPAL RISKS OF INVESTING IN THE FUND As with any mutual fund, there are risks to investing. None of the High Yield Bond Fund, City National Asset Management, Inc. (“CNAM”), the Fund’s investment adviser, and the Fund’s sub-adviser can guarantee that the Fund will meet its investment goal. The Fund will expose you to risks that could cause you to lose money. Here are the principal risks to consider: The Effect of Interest Rates – The Fund’s yield typically moves in the same direction as movements in short-term interest rates, although it does not do so as quickly. Market Risk of Fixed Income Securities – The prices of fixed income securities respond to economic developments, particularly interest rate changes, as well as to perceptions about the creditworthiness of individual issuers, including governments. Generally, fixed income securities decrease in value if interest rates rise and increase in value if interest rates fall, with lower rated securities more volatile than higher rated securities. The duration of these securities affects risk as well, with longer term securities generally more volatile than shorter term securities. Interest Rate Risk of Preferred Securities – Like fixed income securities, preferred stock generally decreases in value if interest rates rise and increases in value if interest rates fall. Issuers – The Fund may be adversely affected if the issuers of securities that the Fund holds do not make their principal or interest payments on time. High Yield (“Junk”) Bonds – High yield bonds involve greater risks of default, downgrade, or price declines and are more volatile than investment grade securities. Issuers of high yield bonds may be more susceptible than other issuers to economic downturns and are subject to a greater risk that the issuer may not be able to pay interest or dividends and ultimately to repay principal upon maturity. Discontinuation of these payments could have a substantial adverse effect on the market value of the security. Prepayments – As a general rule, prepayments of the principal of the loans underlying mortgage-backed or other pass-through securities increase during a period of falling interest rates and decrease during a period of rising interest rates. In periods of declining interest rates, as a result of prepayments the Fund may be required to reinvest its assets in securities with lower interest rates. In periods of increasing interest rates, the securities subject to prepayment risk held by the Fund may exhibit price characteristics of longer-term debt securities. Extension – Rising interest rates can cause the average maturity of the Fund’s holdings of mortgage-backed or other pass-through securities to lengthen unexpectedly due to a drop in prepayments. This would increase the sensitivity of the Fund to rising rates and the potential for price declines of portfolio securities. Rating Agencies – A credit rating is not an absolute standard of quality, but rather a general indicator that reflects only the view of the originating rating agency. If a rating agency revises downward or withdraws its rating of a security in which the Fund invests, that security may become less liquid or may lose value. Foreign Securities – Foreign investments tend to be more volatile than domestic securities, and are subject to risks that are not typically associated with domestic securities (e.g., changes in currency rates and exchange control regulations, unfavorable political and economic developments and the possibility of seizure or nationalization of companies, or the imposition of withholding taxes on income). Management – The Fund’s performance depends on the portfolio manager’s skill in making appropriate investments. As a result, the Fund may underperform the fixed income market or similar funds. Defensive Investments – During unusual economic or market conditions, or for temporary defensive or liquidity purposes, the Fund may invest 100% of its assets in cash or cash equivalents that would not ordinarily be consistent with the Fund’s investment goals. CNI CHARTER FUNDS | PERFORMANCE The bar chart and the performance table that follow illustrate some of the risks and volatility of an investment in the High Yield Bond Fund for the indicated periods. Of course, the Fund’s past performance (before and after taxes) does not necessarily indicate how the Fund will perform in the future. Call 1-888-889-0799 or visit www.cnicharterfunds.com to obtain updated performance information. This bar chart shows the performance of the High Yield Bond Fund’s Servicing Class (formerly designated as Institutional Class) shares based on a calendar year. Best Quarter 18.73% Q2 2009 Worst Quarter (19.69)% Q4 2008 This table shows the average annual total returns of each class of the High Yield Bond Fund for the periods ended December 31, 2010. The table also shows how the Fund’s performance compares with the returns of an index comprised of investments similar to those held by the Fund. Average Annual Total Returns (for the periods ended December 31, 2010) One Year Five Years Ten Years Inception Date Servicing Class 1/14/2000 Return Before Taxes 17.15% 7.68% 8.14% Return After Taxes on Distributions 13.63% 4.53% 4.86% Return After Taxes on Distributions and Sale of Fund Shares 10.99% 4.62% 4.93% Class N 1/14/2000 Return Before Taxes 16.81% 7.36% 7.83% Citigroup High Yield Market Capped Index (Reflects no deduction for fees, expenses or taxes) 14.10% 7.46% 8.48% After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. The performance of the Servicing Class shares does not reflect the Class N shares’ Rule 12b-1 fees and expenses. After-tax returns for Class N shares will vary from the after-tax returns shown above for Servicing Class shares. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. INVESTMENT MANAGER City National Asset Management, Inc. SUB-ADVISER Guggenheim Investment Management, LLC (“Guggenheim”) PORTFOLIO MANAGERS Jeffrey Abrams and Kevin Gundersen, CFAof Guggenheim have served as portfolio managers of the High Yield Bond Fund since November 2011. CNI CHARTER FUNDS | PURCHASE AND SALE OF FUND SHARES Institutional Class shares are available to retirement plans and other investors who meet the minimum initial investment requirement described below. Servicing Class shares are available only to financial institutions and financial intermediaries for their own accounts or on behalf of their customers. Class N shares are intended for individual investors, partnerships, corporations, and other accounts. Shares of all classes of the Fund may only be purchased through an approved broker-dealer or other financial institution (each an “Authorized Institution”). The minimum initial investment for Institutional Class shares is $1,000,000. There is no minimum for subsequent investments in Institutional Class shares. The Fund reserves the right to change the minimum amount required to open an account without prior notice. The Fund may accept investments of smaller amounts at its discretion. There are no minimum purchase or minimum shareholder account balance requirements for Servicing Class or Class N shares; however, you will have to comply with the purchase and account balance minimums of your Authorized Institution. The Fund may require each Authorized Institution to meet certain aggregate investment levels before it may open an account with the Fund on behalf of its customers. Contact your Authorized Institution for more information. The shares of the High Yield Bond Fund are redeemable. You may redeem your shares only through your Authorized Institution. To redeem shares of the Fund, you should contact your Authorized Institution and follow its procedures, including deadlines for receipt by the Authorized Institution of your share redemption instructions. Your Authorized Institution may charge a fee for its services, in addition to the fees charged by the Fund. TAX INFORMATION The High Yield Bond Fund intends to make distributions that may be taxed as ordinary income or capital gains. PAYMENTS TO BROKER-DEALERS AND OTHER FINANCIAL INTERMEDIARIES If you purchase the High Yield Bond Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s web site for more information. CNI CHARTER FUNDS | Multi-Asset Fund INVESTMENT GOAL The Multi-Asset Fund seeks to generate a positive total return in excess of inflation in a manner consistent with capital preservation in all market environments. FEES AND EXPENSES OF THE FUND The table below describes the fees and expenses you may pay if you buy and hold shares of the Multi-Asset Fund. You pay no sales charges or transaction fees for buying or selling shares of the Multi-Asset Fund. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Institutional Class(1) Servicing Class(1) Class N Management Fees 0.50% 0.50% 0.50% Distribution (12b-1) Fee None None 0.25% Other Expenses Shareholder Servicing Fee None 0.25% 0.25% Other Fund Expenses 0.10% 0.10% 0.10% Total Other Expenses 0.10% 0.35% 0.35% Acquired Fund Fees and Expenses 0.42% 0.42% 0.42% Total Annual Fund Operating Expenses(2) 1.02% 1.27% 1.52% Institutional Class shares were initially offered in December, 2011. Effective December 19, 2011, the shares previously designated as Institutional Class shares were redesignated as Servicing Class shares. “Acquired Fund Fees and Expenses” are incurred indirectly by the Fund due to investments in other investment companies and pooled investment vehicles. The Total Annual Fund Operating Expenses above do not correlate to the ratio of expenses to average net assets given in the financial highlights (which reflects the Fund’s operating expenses but not “Acquired Fund Fees and Expenses”). EXAMPLE This Example is intended to help you compare the cost of investing in the Multi-Asset Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Multi-Asset Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Institutional Class $104 $325 $563 $1,248 Servicing Class Class N PORTFOLIO TURNOVER The Multi-Asset Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 76% of the average value of its portfolio. PRINCIPAL INVESTMENT STRATEGIES The Multi-Asset Fund is a “fund of funds” and pursues its investment objective by investing all or a substantial portion of its assets in other mutual funds or exchange-traded funds (“underlying funds”). These underlying funds will include other funds in the CNI Charter Funds family, like the Corporate Bond Fund, the Government Bond Fund and the High Yield Bond Fund, which are also managed by City National Asset Management, Inc. (“CNAM”), the Fund’s investment adviser, as well as unaffiliated funds. The Multi-Asset Fund invests in a diversified portfolio, including but not limited to direct investments in the following asset classes and investments in underlying funds which invest in these asset classes: CNI CHARTER FUNDS | • Common and preferred equity securities of U.S. and foreign companies (including emerging market companies) of all industries, market capitalizations and investment characteristics; and • The following types of fixed income securities, which are not limited with respect to maturity (except that the average maturity of the Fund’s portfolio of direct investments in fixed income securities typically ranges from two to seven years): • Securities issued or guaranteed by the U.S. Government, its agencies or government-sponsored enterprises; • Corporate debt securities of U.S. and foreign companies (including emerging market companies) of all ratings (including below-investment grade ratings), such as bonds, notes, convertible securities, mortgage-backed and asset-backed instruments, corporate commercial paper, debentures, convertible and preferred securities and zero coupon obligations; • Inflation-indexed bonds issued both by U.S. and foreign governments and corporations; • Money market investments, such as U.S. and foreign bank certificates of deposit, fixed time deposits and bankers’ acceptances; • Repurchase agreements with respect to fixed income instruments issued by U.S. and foreign issuers; • Debt securities issued by U.S. states or local governments or their subdivisions, agencies, authorities and other government-sponsored enterprises; and • Obligations of foreign governments, including governments of emerging market countries, or their subdivisions, agencies and government-sponsored enterprises; and • Options, futures contracts and swaps, which are types of derivatives, for the purpose of increasing returns or to hedge against price declines in any of the various securities or asset classes in which the Fund may invest. The Multi-Asset Fund invests in these securities and investments in proportions which reflect CNAM’s judgment regarding the potential returns and risks of each asset class. CNAM considers a number of factors when making these allocations, including economic conditions and monetary factors, inflation and interest rate levels and trends, investor confidence and technical stock market measures. CNAM purchases and sells portfolio securities based on a variety of valuation factors, including but not limited to expected return, expected risk, yield and price and earnings multiples, as well as analysis of various economic measures and statistics. PRINCIPAL RISKS OF INVESTING IN THE FUND As with any mutual fund, there are risks to investing. Neither the Multi-Asset Fund nor CNAM can guarantee that the Fund will meet its investment goal. The Fund will expose you to risks that could cause you to lose money. Here are the principal risks to consider: Allocation – The Multi-Asset Fund’s performance depends on CNAM’s ability to anticipate correctly the relative potential returns and risks of the asset classes in which the Fund directly or indirectly invests. Underlying Funds – The risks associated with investing in the Fund are closely related to the risks associated with the securities and other investments held by the underlying funds. The ability of the Fund to achieve its investment goal depends in part upon the ability of the underlying funds to achieve their investment goals. The underlying funds may not achieve their investment goals. Market Risk of Equity Securities – By investing directly or indirectly in stocks, the Fund may expose you to a sudden decline in the share price of a particular portfolio holding or to an overall decline in the stock market. In addition, the Fund’s principal market segment may underperform other segments or the market as a whole. The value of your investment in the Fund will fluctuate daily and cyclically based on movements in the stock market and the activities of individual companies in the Fund’s portfolio. Market Risk of Fixed Income Securities – The prices of fixed income securities respond to economic developments, particularly interest rate changes, as well as to perceptions about the creditworthiness of individual issuers, including governments. Generally, fixed income securities decrease in value if interest rates rise and increase in value if interest rates fall, with lower rated securities more volatile than higher rated securities. The duration of these securities affects risk as well, with longer term securities generally more volatile than shorter term securities. Rating Agencies – A credit rating is not an absolute standard of quality, but rather a general indicator that reflects only the view of the originating rating agency. If a rating agency revises downward or withdraws its rating of a security in which the Fund or an underlying fund invests, that security may become less liquid or may lose value. Interest Rate Risk of Preferred Securities – Like fixed income securities, preferred stock generally decreases in value if interest rates rise and increases in value if interest rates fall. Government-Sponsored Entities – The Fund directly or indirectly invests in securities issued by government-sponsored entities, which securities may not be guaranteed or insured by the U.S. Government and may only be supported by the credit of the issuing agency. High Yield (“Junk”) Bonds – High yield bonds held by the underlying funds involve greater risks of default, downgrade, or price declines and are more volatile than investment grade securities. Issuers of high yield bonds may be more susceptible than other issuers to economic downturns and are subject to a greater risk that the issuer may not be able to pay interest or dividends and ultimately to repay principal upon maturity. Discontinuation of these payments could have a substantial adverse effect on the market value of the security. CNI CHARTER FUNDS | Municipal Obligations – U.S. state and local governments issuing municipal securities held by the underlying funds rely on taxes and revenues from private projects financed by municipal securities to pay interest and principal on municipal debt. The payment of principal and interest on these obligations may be adversely affected by a variety of factors at the state or local level, including poor statewide or local economic results, changing political sentiments, legislation, policy changes or voter-based initiatives, erosion of the tax base or revenues of the state or one or more local governments, natural disasters, or other economic or credit problems. Foreign government obligations are also subject to similar risks. Foreign Securities – Foreign investments held by the underlying funds tend to be more volatile than domestic securities, and are subject to risks that are not typically associated with domestic securities (e.g., changes in currency rates and exchange control regulations, unfavorable political and economic developments and the possibility of seizure or nationalization of companies, or the imposition of withholding taxes on income). Emerging Market Securities – Many of the risks with respect to foreign investments are more pronounced for investments in developing or emerging market countries. Emerging market countries may have government exchange controls, more volatile currency exchange rates, less market regulation, and less developed securities markets and legal systems. Their economies also depend heavily upon international trade and may be adversely affected by protective trade barriers and economic conditions of their trading partners. Derivatives –The Fund’s direct or indirect use of derivative instruments may involve other risks than those associated with investing directly in the securities in which it or an underlying fund primarily invests. Derivatives involve risks of improper valuation and ambiguous documentation and the risk that changes in the value of the derivative may not correlate perfectly with the underlying security. The use of derivatives may be speculative and may increase the Fund’s losses or reduce opportunities for gain. Management – The Fund’s performance depends on the portfolio managers’ skill in making appropriate investments. As a result, the Fund may underperform the markets in which it invests or similar funds. Defensive Investments – During unusual economic or market conditions, or for temporary defensive or liquidity purposes, the Fund or one or more underlying funds may invest 100% of its assets in cash or cash equivalents that would not ordinarily be consistent with its investment goals. PERFORMANCE The bar chart and the performance table that follow illustrate some of the risks and volatility of an investment in the Multi-Asset Fund for the indicated periods. Of course, the Fund’s past performance (before and after taxes) does not necessarily indicate how the Fund will perform in the future. Call 1-888-889-0799 or visit www.cnicharterfunds.com to obtain updated performance information. This bar chart shows the performance of the Multi-Asset Fund’s Servicing Class (formerly designated as Institutional Class) shares based on a calendar year. Best Quarter 9.17% Q3 2010 Worst Quarter (8.11)% Q3 2008 This table shows the average annual total returns of each class of the Multi-Asset Fund for the periods ended December 31, 2010. The table also shows how the Fund’s performance compares to various broad-based securities market indexes and the Consumer Price Index (“CPI”) plus 500 basis points. Average Annual Total Returns (for the periods ended December 31, 2010) One Year Since Inception Inception Date Servicing Class 10/1/2007 Return Before Taxes 9.99% 1.51% Return After Taxes on Distributions 9.19% 0.75% Return After Taxes on Distributions and Sale of Fund Shares 6.47% 0.83% Class N 10/1/2007 Return Before Taxes 9.73% 1.27% Barclays Capital U.S. TIPS Index(1) (2) 6.31% 5.94% 60/40 hybrid of the following two indexes:(1) (2) S&P 500 Index Barclays Capital U.S. Intermediate Government/Credit Index 11.84% 0.25% CPI + 500 Basis Points(2) 6.56% 6.62% S&P 500 Index(2) 15.06% (4.22)% CNI CHARTER FUNDS | Previously, the Fund’s performance was compared to the Consumer Price Index plus 500 basis points (CPI + 500 basis points) and the S&P 500 Index as its primary benchmarks. CNAM has elected to compare the Fund’s performance to the Barclays Capital U.S. TIPS Index and a hybrid index consisting of 60% S&P 500 Index and 40% Barclays Capital U.S. Intermediate Government/Credit Index, in addition to the CPI + 500 Basis Points, as CNAM believes these are the most appropriate measures for comparison to the Fund’s performance. (2) Reflects no deduction for fees, expenses or taxes. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. The performance of Servicing Class shares does not reflect Class N shares’ Rule 12b-1 fees and expenses. After-tax returns for Class N shares will vary from the after-tax returns shown above for Servicing Class shares. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. INVESTMENT MANAGER City National Asset Management, Inc. PORTFOLIO MANAGERS Bruce Simon, William C. Miller and Otis “Tres” Heald have served as portfolio managers for the Multi-Asset Fund since February 2011, the Fund’s inception in October 2007, and June 2010, respectively. PURCHASE AND SALE OF FUND SHARES Institutional Class shares are available to retirement plans and other investors who meet the minimum initial investment requirement described below. Servicing Class shares are available only to financial institutions and financial intermediaries for their own accounts or on behalf of their customers. Class N shares are intended for individual investors, partnerships, corporations, and other accounts. Shares of all classes of the Fund may only be purchased through an approved broker-dealer or other financial institution (each an “Authorized Institution”). The minimum initial investment for Institutional Class shares is $1,000,000. There is no minimum for subsequent investments in Institutional Class shares. The Fund reserves the right to change the minimum amount required to open an account without prior notice. The Fund may accept investments of smaller amounts at its discretion. There are no minimum purchase or minimum shareholder account balance requirements for Servicing Class or Class N shares; however, you will have to comply with the purchase and account balance minimums of your Authorized Institution. The Fund may require each Authorized Institution to meet certain aggregate investment levels before it may open an account with the Fund on behalf of its customers. Contact your Authorized Institution for more information. The shares of the Multi-Asset Fund are redeemable. You may redeem your shares only through your Authorized Institution. To redeem shares of the Multi-Asset Fund, you should contact your Authorized Institution and follow its procedures, including deadlines for receipt by the Authorized Institution of your share redemption instructions. Your Authorized Institution may charge a fee for its services, in addition to the fees charged by the Fund. TAX INFORMATION The Multi-Asset Fund intends to make distributions that may be taxed as ordinary income or capital gains. PAYMENTS TO BROKER-DEALERS AND OTHER FINANCIAL INTERMEDIARIES If you purchase the Multi-Asset Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s web site for more information. CNI CHARTER FUNDS | Diversified Equity Fund INVESTMENT GOAL The Diversified Equity Fund seeks to provide long-term capital growth. FEES AND EXPENSES OF THE FUND The table below describes the fees and expenses you may pay if you buy and hold shares of the Diversified Equity Fund. You pay no sales charges or transaction fees for buying or selling shares of the Diversified Equity Fund. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Institutional Class Class N Management Fees 0.75% 0.75% Distribution (12b-1) Fee None 0.25% Other Expenses Shareholder Servicing Fee None 0.25% Other Fund Expenses 0.20% 0.20% Total Other Expenses 0.20% 0.45% Total Annual Fund Operating Expenses 0.95% 1.45% Fee Waiver and/or Expense Reimbursement(1)(2) None (0.10)% Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement 0.95% 1.35% City National Asset Management, Inc., the Fund’s investment adviser (“CNAM”), has contractually agreed to limit shareholder servicing fees for Class N to 0.15% until January 28, 2013. Prior to that date, this arrangement may be terminated without penalty by the Fund’s Board of Trustees upon 60 days’ written notice to CNAM, and it will terminate automatically upon the termination of the shareholder services agreement between CNAM and the Fund. Any shareholder servicing fees waived by CNAM pursuant to this arrangement will not be eligible for reimbursement by the Fund to CNAM. CNAM has contractually agreed to limit its fees or reimburse the Fund for expenses to the extent necessary to keep Total Annual Fund Operating Expenses (excluding taxes, interest, brokerage commissions, extraordinary expenses and acquired fund fees and expenses) through January 28, 2013 at or below 1.25% for Institutional Class shares and 1.50% for Class N shares. Prior to that date, this arrangement may be terminated without penalty by the Fund’s Board of Trustees upon 60 days’ written notice to CNAM, and it will terminate automatically upon the termination of the investment management agreement between CNAM and the Fund. Any fee reductions or reimbursements may be repaid to CNAM within three years after they occur if such repayments can be achieved within the Fund’s expense limit in effect at the time such expenses were incurred and if the Fund’s Board of Trustees approves the repayment. To the extent the Fund incurs any expenses excluded from the contractual expense limitation, the Fund’s total annual fund operating expenses will increase. EXAMPLE This Example is intended to help you compare the cost of investing in the Diversified Equity Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Institutional Class Class N PORTFOLIO TURNOVER The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 105% of the average value of its portfolio. CNI CHARTER FUNDS | PRINCIPAL INVESTMENT STRATEGIES At least 80% of the Diversified Equity Fund’s net assets (including borrowings for investment purposes) consists of common stocks of large-capitalization U.S. companies that are diversified among various industries and market sectors. For this purpose, City National Asset Management, Inc. (“CNAM”), the Fund’s investment adviser, considers a large-capitalization company to be a company with a market capitalization satisfying Standard & Poor's eligibility criteria for inclusion in the S&P 500 Index at the time of investment (currently $4 billion or greater). This investment strategy may be changed at any time, with 60 days’ prior notice to shareholders. The Diversified Equity Fund typically emphasizes equity securities that a sub-adviser believes have one or more of the following characteristics: a price significantly below the intrinsic value of the issuer; favorable prospects for earnings growth; above average return on equity and dividend yield; and sound overall financial condition of the issuer. Up to 20% of the Diversified Equity Fund’s net assets may consist of equity securities, consisting primarily of common stock, of mid-capitalization companies. For this purpose, CNAM considers a mid-capitalization company to be a company with a market capitalization satisfying Standard & Poor's eligibility criteria for inclusion in the S&P Midcap 400 Index at the time of investment (currently $1 billion to $4.4 billion). In addition to investing in U.S. corporations, the Fund invests in U.S. dollar denominated sponsored American Depositary Receipts of foreign corporations. The Fund’s sub-advisers may buy and sell securities in the Fund’s portfolio frequently, which may result in higher transaction costs and produce capital gains and losses. The Fund’s sub-advisers may determine to sell a security when its target value is realized, its earnings deteriorate, changing circumstances affect the original reasons for the security’s purchase, or more attractive investment alternatives are identified. PRINCIPAL RISKS OF INVESTING IN THE FUND As with any mutual fund, there are risks to investing. None of the Diversified Equity Fund, CNAM and the Fund’s sub-advisers can guarantee that the Fund will meet its investment goal. The Fund will expose you to risks that could cause you to lose money. Here are the principal risks to consider: Market Risk of Equity Securities – By investing in common stocks, the Fund may expose you to a sudden decline in the share price of a particular portfolio holding or to an overall decline in the stock market. In addition, the Fund’s principal market segment may underperform other segments or the market as a whole. The value of your investment in the Fund will fluctuate daily and cyclically based on movements in the stock market and the activities of individual companies in the Fund’s portfolio. Medium Capitalization (Mid-Cap) Companies – Investments in mid-cap companies may involve greater risks than investments in larger, more established companies, such as limited product lines, markets and financial or managerial resources. In addition, the securities of mid-cap companies may have greater price volatility and less liquidity than the securities of larger capitalized companies. Foreign Investments (American Depositary Receipts) – Foreign investments tend to be more volatile than domestic securities, and are subject to risks that are not typically associated with domestic securities (e.g., unfavorable political and economic developments and the possibility of seizure or nationalization of companies, or the imposition of withholding taxes on income). The Fund invests in U.S. dollar denominated American Depositary Receipts of foreign companies (“ADRs”) which are sponsored by the foreign issuers. ADRs are subject to the risks of changes in currency or exchange rates (which affect the value of the issuer even though ADRs are denominated in U.S. dollars) and the risks of investing in foreign securities. Sub-Adviser Allocation –The Fund’s performance is affected by CNAM’s decisions concerning how much of the Fund’s portfolio to allocate for management by each of the Fund’s sub-advisers. Management – The Fund’s performance depends on the portfolio managers’ skill in making appropriate investments. As a result, the Fund may underperform the equity market or similar funds. Defensive Investments – During unusual economic or market conditions, or for temporary defensive or liquidity purposes, the Fund may invest 100% of its assets in cash or cash equivalents that would not ordinarily be consistent with the Fund’s investment goals. CNI CHARTER FUNDS | PERFORMANCE The bar chart and the performance table that follow illustrate some of the risks and volatility of an investment in the Diversified Equity Fund for the indicated periods. Of course, the Fund’s past performance (before and after taxes) does not necessarily indicate how the Fund will perform in the future. Call 1-888-889-0799 or visit www.cnicharterfunds.com to obtain updated performance information. This bar chart shows the performance of the Diversified Equity Fund’s Institutional Class shares based on a calendar year. Best Quarter 16.06% Q2 2003 Worst Quarter (23.29)% Q4 2008 This table shows the average annual total returns of each class of the Diversified Equity Fund for the periods ended December 31, 2010. The table also shows how the Fund’s performance compares with the returns of an index comprised of companies similar to those held by the Fund. Average Annual Total Returns (for the periods ended December 31, 2010) One Year Five Years Ten Years Since Inception(1) Institutional Class Return Before Taxes 12.51% 0.65% 2.51% 9.31% Return After Taxes on Distributions 12.33% (0.35)% 1.71% 6.67% Return After Taxes on Distributions and Sale of Fund Shares 8.12% 0.41% 1.98% 6.71% Class N Return Before Taxes 12.28% 0.40% 2.30% 9.21% S&P 500 Index (Reflects no deduction for fees, expenses or taxes) 15.06% 2.29% 1.41% 9.42% Performance for “Since Inception” for all classes is shown for periods beginning October 20, 1988, which is the date the predecessor to the Diversified Equity Fund (the “Predecessor Fund”) commenced operations. On September 30, 2005, the Predecessor Fund reorganized into the Fund. The performance results for Institutional Class shares of the Fund before September 30, 2005, reflect the performance of the Predecessor Fund’s Class I shares. Class A shares of the Predecessor Fund, the predecessor to the Class N shares of the Fund, commenced operations on December 30, 2002. The performance results for Class N shares of the Fund for the period of December 30, 2002, to September 29, 2005, reflect the performance of the Predecessor Fund’s Class A shares. The performance results for Class N shares of the Fund for the period of October 20, 1988 to December 30, 2002, reflect the performance of the Predecessor Fund’s Class I shares. The performance of the Predecessor Fund’s Class I Shares has not been adjusted to reflect the higher Rule 12b-1 fees and expenses applicable to the Fund’s Class N shares. If it had, the performance of the Fund’s Class N shares would have been lower than that shown. For the index shown the measurement period used in computing the returns of the index for the “Since Inception” period begins on October 31, 1988. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. The performance of Institutional Class shares does not reflect Class N shares’ Rule 12b-1 fees and expenses. After-tax returns for Class N shares will vary from the after-tax returns shown above for Institutional Class shares. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. CNI CHARTER FUNDS | INVESTMENT MANAGER City National Asset Management, Inc. SUB-ADVISERS SKBA Capital Management, LLC (“SKBA”) Turner Investment Partners, Inc. (“Turner”) PORTFOLIO MANAGERS Andrew W. Bischel of SKBA has served as portfolio manager for the Fund since 2006. Robert E. Turner of Turner has served as portfolio manager for the Fund since 2008. PURCHASE AND SALE OF FUND SHARES The minimum initial investment for Institutional Class shares is $1,000,000. The minimum initial investment for Class N shares is $1,000. There is no minimum for subsequent investments in Institutional Class shares or Class N shares. The Fund reserves the right to change the minimum amount required to open an account or to add to an existing account without prior notice. The Fund may accept investments of smaller amounts at its discretion; however, your financial institution or financial professional may establish higher minimum investment requirements than the Fund and may also independently charge you transaction fees and additional amounts in return for its services. The shares of the Diversified Equity Fund are redeemable. You may redeem some or all of your shares on any day the NYSE is open for regular session trading. The Fund ordinarily pays redemption proceeds on the business day following the redemption of your shares. However, the Fund reserves the right to make payment within seven days of the redemption request. Redemption proceeds will be sent to you via check to your address of record or will be wired to your bank via the instructions on your account. TAX INFORMATION The Diversified Equity Fund intends to make distributions that may be taxed as ordinary income or capital gains. PAYMENTS TO BROKER-DEALERS AND OTHER FINANCIAL INTERMEDIARIES If you purchase the Diversified Equity Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s web site for more information. CNI CHARTER FUNDS | Large Cap Value Fund INVESTMENT GOAL The Large Cap Value Fund seeks to provide capital appreciation and moderate income consistent with current returns available in the marketplace by investing in large U.S. corporations and U.S. dollar denominated American Depositary Receipts of large foreign corporations which are undervalued. FEES AND EXPENSES OF THE FUND The table below describes the fees and expenses you may pay if you buy and hold shares of the Large Cap Value Fund. You pay no sales charges or transaction fees for buying or selling shares of the Large Cap Value Fund. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Institutional Class(1) Servicing Class(1) Class N Management Fees 0.62% 0.62% 0.62% Distribution (12b-1) Fee None None 0.25% Other Expenses Shareholder Servicing Fee None 0.25% 0.25% Other Fund Expenses 0.10% 0.10% 0.10% Total Other Expenses 0.10% 0.35% 0.35% Total Annual Fund Operating Expenses 0.72% 0.97% 1.22% Institutional Class shares were initially offered in December, 2011. Effective December 19, 2011, the shares previously designated as Institutional Class shares were redesignated as Servicing Class shares. EXAMPLE This Example is intended to help you compare the cost of investing in the Large Cap Value Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Large Cap Value Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Institutional Class $74 $230 $401 $894 Servicing Class Class N PORTFOLIO TURNOVER The Large Cap Value Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 26% of the average value of its portfolio. CNI CHARTER FUNDS | PRINCIPAL INVESTMENT STRATEGIES At least 80% of the Large Cap Value Fund’s net assets (including borrowings for investment purposes) consists of common stock of large U.S. corporations and U.S. dollar denominated American Depositary Receipts of large foreign corporations which are undervalued. For this purpose, City National Asset Management, Inc. (“CNAM”), the Fund’s investment adviser, considers a large corporation to be a company with a market capitalization similar to the market capitalizations of the companies in the S&P 500 Value Index at the time of investment (currently $1 billion to $369 billion). CNAM uses a combination of quantitative and fundamental analysis to select companies with share price growth potential that may not be recognized by the market at large. Quantitative analysis seeks to measure the value of securities by using mathematical and statistical modeling and research. Fundamental analysis of a security involves measuring its intrinsic value by examining related economic, financial and other factors, such as the overall economy and industry conditions, and the financial condition and management of the issuer. Although the Fund is not an index fund, CNAM seeks to manage the portfolio’s overall risk characteristics to be similar to those of the S&P 500 Value Index. CNAM may determine to sell a security when its target value is realized, its earnings deteriorate, changing circumstances affect the original reasons for the security’s purchase, or more attractive investment alternatives are identified. PRINCIPAL RISKS OF INVESTING IN THE FUND As with any mutual fund, there are risks to investing. Neither the Large Cap Value Fund nor CNAM can guarantee that the Fund will meet its investment goal. The Fund will expose you to risks that could cause you to lose money. Here are the principal risks to consider: Market Risk of Equity Securities – By investing in common stocks, the Fund may expose you to a sudden decline in the share price of a particular portfolio holding or to an overall decline in the stock market. In addition, the Fund’s principal market segment may underperform other segments or the market as a whole. The value of your investment in the Fund will fluctuate daily and cyclically based on movements in the stock market and the activities of individual companies in the Fund’s portfolio. Investment Style – CNAM primarily uses a value style to select investments for the Fund. This style may fall out of favor, may underperform other styles and may increase the volatility of the Fund’s share price. Management – The Fund’s performance depends on the portfolio managers’ skill in making appropriate investments. As a result, the Fund may underperform the equity market or similar funds. Foreign Investments (American Depositary Receipts) – Foreign investments tend to be more volatile than domestic securities, and are subject to risks that are not typically associated with domestic securities (e.g., unfavorable political and economic developments and the possibility of seizure or nationalization of companies, or the imposition of withholding taxes on income). The Fund invests in U.S. dollar denominated American Depositary Receipts of foreign companies (“ADRs”) which are sponsored by the foreign issuers. ADRs are subject to the risks of changes in currency or exchange rates (which affect the value of the issuer even though ADRs are denominated in U.S. dollars) and the risks of investing in foreign securities. Defensive Investments – During unusual economic or market conditions, or for temporary defensive or liquidity purposes, the Fund may invest 100% of its assets in cash or cash equivalents that would not ordinarily be consistent with the Fund’s investment goals. PERFORMANCE The bar chart and the performance table that follow illustrate some of the risks and volatility of an investment in the Large Cap Value Fund for the indicated periods. Of course, the Fund’s past performance (before and after taxes) does not necessarily indicate how the Fund will perform in the future. Call 1-888-889-0799 or visit www.cnicharterfunds.com to obtain updated performance information. This bar chart shows the performance of the Large Cap Value Fund’s Servicing Class (formerly designated as Institutional Class) shares based on a calendar year. Best Quarter 18.81% Q2 2003 Worst Quarter (20.90)% Q4 2008 CNI CHARTER FUNDS | This table shows the average annual total returns of each class of the Large Cap Value Fund for the periods ended December 31, 2010. The table also shows how the Fund’s performance compares with the returns of an index comprised of companies similar to those held by the Fund. Average Annual Total Returns (for the periods ended December 31, 2010) One Year Five Years Ten Years Inception Date Servicing Class 1/14/2000 Return Before Taxes 13.01% 1.39% 2.08% Return After Taxes on Distributions 12.53% 0.82% 1.53% Return After Taxes on Distributions and Sale of Fund Shares 8.43% 1.16% 1.70% Class N 4/13/2000 Return Before Taxes 12.61% 1.12% 1.81% S&P 500 Value Index (Reflects no deduction for fees, expenses or taxes) 15.10% 0.87% 2.69% After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. The performance of Servicing Class shares does not reflect Class N shares’ Rule 12b-1 fees and expenses. After-tax returns for Class N shares will vary from the after-tax returns shown above for Servicing Class shares. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. INVESTMENT MANAGER City National Asset Management, Inc. PORTFOLIO MANAGERS Steve Decker and Max Sasso have served as portfolio managers for the Large Cap Value Fund since June 2010. PURCHASE AND SALE OF FUND SHARES Institutional Class shares are available to retirement plans and other investors who meet the minimum initial investment requirement described below. Servicing Class shares are available only to financial institutions and financial intermediaries for their own accounts or on behalf of their customers. Class N shares are intended for individual investors, partnerships, corporations, and other accounts. Shares of all classes of the Fund may only be purchased through an approved broker-dealer or other financial institution (each an “Authorized Institution”). The minimum initial investment for Institutional Class shares is $1,000,000. There is no minimum for subsequent investments in Institutional Class shares. The Fund reserves the right to change the minimum amount required to open an account without prior notice. The Fund may accept investments of smaller amounts at its discretion. There are no minimum purchase or minimum shareholder account balance requirements for Servicing Class or Class N shares; however, you will have to comply with the purchase and account balance minimums of your Authorized Institution. The Fund may require each Authorized Institution to meet certain aggregate investment levels before it may open an account with the Fund on behalf of its customers. Contact your Authorized Institution for more information. The shares of the Large Cap Value Fund are redeemable. You may redeem your shares only through your Authorized Institution. To redeem shares of the Fund, you should contact your Authorized Institution and follow its procedures, including deadlines for receipt by the Authorized Institution of your share redemption instructions. Your Authorized Institution may charge a fee for its services, in addition to the fees charged by the Fund. TAX INFORMATION The Large Cap Value Fund intends to make distributions that may be taxed as ordinary income or capital gains. PAYMENTS TO BROKER-DEALERS AND OTHER FINANCIAL INTERMEDIARIES If you purchase the Large Cap Value Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s web site for more information. CNI CHARTER FUNDS | Large Cap Growth Fund INVESTMENT GOAL The Large Cap Growth Fund seeks to provide capital appreciation by investing in large U.S. corporations and U.S. dollar denominated American Depositary Receipts of large foreign corporations with the potential for growth. FEES AND EXPENSES OF THE FUND The table below describes the fees and expenses you may pay if you buy and hold shares of the Large Cap Growth Fund. You pay no sales charges or transaction fees for buying or selling shares of the Fund. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Servicing Class(1) Class N Management Fees 0.65% 0.65% Distribution (12b-1) Fee None 0.25% Other Expenses Shareholder Servicing Fee 0.25% 0.25% Other Fund Expenses 0.10% 0.10% Total Other Expenses 0.35% 0.35% Total Annual Fund Operating Expenses 1.00% 1.25% Effective December 19, 2011, the shares previously designated as Institutional Class shares were redesignated as Servicing Class shares. EXAMPLE This Example is intended to help you compare the cost of investing in the Large Cap Growth Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Large Cap Growth Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Servicing Class Class N PORTFOLIO TURNOVER The Large Cap Growth Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 61% of the average value of its portfolio. CNI CHARTER FUNDS | PRINCIPAL INVESTMENT STRATEGIES At least 80% of the Large Cap Growth Fund’s net assets (including borrowings for investment purposes) consists of common stock of large U.S. corporations and U.S. dollar denominated American Depositary Receipts of large foreign corporations. For this purpose, City National Asset Management, Inc. (“CNAM”), the Fund’s investment adviser, considers a large corporation to be a company with a market capitalization similar to the market capitalizations of the companies in the S&P 500 Growth Index at the time of investment (currently $1 billion to $296 billion). CNAM uses a combination of quantitative and fundamental analysis to select companies with share price growth potential that may not be recognized by the market at large. Quantitative analysis seeks to measure the value of securities by using mathematical and statistical modeling and research. Fundamental analysis of a security involves measuring its intrinsic value by examining related economic, financial and other factors, such as the overall economy and industry conditions, and the financial condition and management of the issuer. Although the Fund is not an index fund, CNAM seeks to manage the portfolio’s overall risk characteristics to be similar to those of the S&P 500 Growth Index. CNAM may determine to sell a security when its target value is realized, its earnings deteriorate, changing circumstances affect the original reasons for the security’s purchase, or more attractive investment alternatives are identified. PRINCIPAL RISKS OF INVESTING IN THE FUND As with any mutual fund, there are risks to investing. Neither the Large Cap Growth Fund nor CNAM can guarantee that the Fund will meet its investment goal. The Fund will expose you to risks that could cause you to lose money. Here are the principal risks to consider: Market Risk of Equity Securities – By investing in common stocks, the Fund may expose you to a sudden decline in the share price of a particular portfolio holding or to an overall decline in the stock market. In addition, the Fund’s principal market segment may underperform other segments or the market as a whole. The value of your investment in the Fund will fluctuate daily and cyclically based on movements in the stock market and the activities of individual companies in the Fund’s portfolio. Investment Style – CNAM primarily uses a growth style to select investments for the Fund. This style may fall out of favor, may underperform other styles and may increase the volatility of the Fund’s share price. Management – The Fund’s performance depends on the portfolio managers’ skill in making appropriate investments. As a result, the Fund may underperform the equity market or similar funds. Foreign Investments (American Depositary Receipts) – Foreign investments tend to be more volatile than domestic securities, and are subject to risks that are not typically associated with domestic securities (e.g., unfavorable political and economic developments and the possibility of seizure or nationalization of companies, or the imposition of withholding taxes on income). The Fund invests in U.S. dollar denominated American Depositary Receipts of foreign companies (“ADRs”) which are sponsored by the foreign issuers. ADRs are subject to the risks of changes in currency or exchange rates (which affect the value of the issuer even though ADRs are denominated in U.S. dollars) and the risks of investing in foreign securities. Defensive Investments – During unusual economic or market conditions, or for temporary defensive or liquidity purposes, the Fund may invest 100% of its assets in cash or cash equivalents that would not ordinarily be consistent with the Fund’s investment goals. PERFORMANCE The bar chart and the performance table that follow illustrate some of the risks and volatility of an investment in the Large Cap Growth Fund for the indicated periods. Of course, the Fund’s past performance (before and after taxes) does not necessarily indicate how the Fund will perform in the future. Call 1-888-889-0799 or visit www.cnicharterfunds.com to obtain updated performance information. This bar chart shows the performance of the Large Cap Growth Fund’s Servicing Class (formerly designated as Institutional Class) shares based on a calendar year. Best Quarter 14.32% Q2 2009 Worst Quarter (20.40)% Q4 2008 CNI CHARTER FUNDS | This table shows the average annual total returns of each class of the Large Cap Growth Fund for the periods ended December 31, 2010. The table also shows how the Fund’s performance compares with the returns of an index comprised of companies similar to those held by the Fund. Average Annual Total Returns (for the periods ended December 31, 2010) One Year Five Years Ten Years Inception Date Servicing Class 1/14/2000 Return Before Taxes 13.35% 3.14% 0.96% Return After Taxes on Distributions 13.16% 3.04% 0.90% Return After Taxes on Distributions and Sale of Fund Shares 8.66% 2.66% 0.81% Class N 3/28/2000 Return Before Taxes 13.07% 2.86% 0.71% S&P 500 Growth Index (Reflects no deduction for fees, expenses or taxes) 15.05% 3.60% (0.11)% After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. The performance of Servicing Class shares does not reflect Class N shares’ Rule 12b-1 fees and expenses. After-tax returns for Class N shares will vary from the after-tax returns shown above for Servicing Class shares. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. INVESTMENT MANAGER City National Asset Management, Inc. PORTFOLIO MANAGERS Otis “Tres” Heald and Joseph Querriera have served as portfolio managers for the Large Cap Growth Fund since June 2010. PURCHASE AND SALE OF FUND SHARES Servicing Class shares are available only to financial institutions and financial intermediaries for their own accounts or on behalf of their customers. Class N shares are intended for individual investors, partnerships, corporations, and other accounts. The Large Cap Growth Fund has no minimum purchase or minimum shareholder account balance requirements; however, you will have to comply with the purchase and account balance minimums of the approved broker-dealer or other financial institution through which you purchase and hold shares of the Fund (each an “Authorized Institution”). The Fund may require each Authorized Institution to meet certain aggregate investment levels before it may open an account with the Fund on behalf of its customers. Contact your Authorized Institution for more information. The shares of the Large Cap Growth Fund are redeemable. You may redeem your shares only through your Authorized Institution. To redeem shares of the Large Cap Growth Fund, you should contact your Authorized Institution and follow its procedures, including deadlines for receipt by the Authorized Institution of your share redemption instructions. Your Authorized Institution may charge a fee for its services, in addition to the fees charged by the Fund. TAX INFORMATION The Large Cap Growth Fund intends to make distributions that may be taxed as ordinary income or capital gains. PAYMENTS TO BROKER-DEALERS AND OTHER FINANCIAL INTERMEDIARIES If you purchase the Large Cap Growth Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s web site for more information. CNI CHARTER FUNDS | Socially Responsible Equity Fund INVESTMENT GOAL The Socially Responsible Equity Fund seeks to provide long-term capital growth. FEES AND EXPENSES OF THE FUND The table below describes the fees and expenses you may pay if you buy and hold shares of the Socially Responsible Equity Fund. You pay no sales charges or transaction fees for buying or selling shares of the Socially Responsible Equity Fund. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Institutional Class Class N Management Fees 0.75% 0.75% Distribution (12b-1) Fee None 0.25% Other Expenses Shareholder Servicing Fee None 0.25% Other Fund Expenses 0.22% 0.22% Total Other Expenses 0.22% 0.47% Total Annual Fund Operating Expenses(1) 0.97% 1.47% Fee Waiver and/or Expense Reimbursement(2)(3)(4) (0.01)% (0.26)% Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement 0.96% 1.21% Includes “Acquired Fund Fees and Expenses” incurred indirectly by the Fund due to investments in other investment companies and pooled investment vehicles. The Total Annual Fund Operating Expenses for Class N shares above do not correlate to the ratio of expenses to average net assets given in the financial highlights (which reflects the Fund’s operating expenses but not “Acquired Fund Fees and Expenses”). City National Asset Management, Inc., the Fund’s investment adviser (“CNAM”), has contractually agreed to waive a portion of the shareholder servicing fees for Class N until January 28, 2013. Prior to that date, this arrangement may be terminated without penalty by the Fund’s Board of Trustees upon 60 days’ written notice to CNAM, and it will terminate automatically upon the termination of the shareholder services agreement between CNAM and the Fund. Any shareholder servicing fees waived by CNAM pursuant to this arrangement will not be eligible for reimbursement by the Fund to CNAM. CNAM has contractually agreed to limit its fees or reimburse the Fund for expenses to the extent necessary to keep Total Annual Fund Operating Expenses (excluding taxes, interest, brokerage commissions, extraordinary expenses and acquired fund fees and expenses) through January 28, 2013 at or below 1.25% for Institutional Class shares and 1.50% for Class N shares. Prior to that date, this arrangement may be terminated without penalty by the Fund’s Board of Trustees upon 60 days’ written notice to CNAM, and it will terminate automatically upon the termination of the investment management agreement between CNAM and the Fund. Any fee reductions or reimbursements may be repaid to CNAM within 3 years after they occur if such repayments can be achieved within the Fund’s expense limit in effect at the time such expenses were incurred and if the Fund’s Board of Trustees approves the repayment. To the extent the Fund incurs any expenses excluded from the contractual expense limitation, the Fund’s total annual fund operating expenses will increase. SEI Investments Management Corporation, the Fund’s transfer agent (“SEI”), has contractually agreed to waive transfer agency fees for the Fund until December 31, 2012. Prior to that date, this arrangement may be terminated by SEI upon the termination of the transfer agency agreement or the administration agreement between SEI and the Fund. EXAMPLE This Example is intended to help you compare the cost of investing in the Socially Responsible Equity Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Institutional Class Class N PORTFOLIO TURNOVER The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 36% of the average value of its portfolio. CNI CHARTER FUNDS | PRINCIPAL INVESTMENT STRATEGIES At least 80% of the Socially Responsible Equity Fund’s net assets (including borrowings for investment purposes) consists of common stocks of U.S. issuers that meet certain socially responsible criteria. This investment strategy may be changed at any time, with 60 days’ prior notice to shareholders. Up to 50% of the Fund’s net assets may consist of securities of mid-cap companies. For this purpose, City National Asset Management, Inc. (“CNAM”), the Fund’s investment adviser, considers a mid-capitalization company to be a company satisfying Standard & Poor's eligibility criteria for inclusion in the S&P 400 Midcap Index at the time of investment (currently $1 billion to $4.4 billion). In addition to investing in U.S. corporations, the Fund invests in U.S. dollar denominated American Depositary Receipts of foreign corporations. In selecting investments, the Socially Responsible Equity Fund’s sub-adviser considers social criteria such as an issuer’s community relations, corporate governance, diversity, employee relations, environmental impact and sustainability, human rights record, and product safety. Using both quantitative and qualitative data, the Fund’s sub-adviser also evaluates an issuer’s involvement in specific revenue-generating activities to determine whether the issuer’s involvement was meaningful or simply incidental with respect to that activity. The Fund’s sub-adviser applies vigorous valuation screens that identify issuers for further in-depth fundamental analysis for potential inclusion in the Fund. The investment strategy typically emphasizes securities that the sub-adviser believes have one or more of the following characteristics: a price significantly below the intrinsic value of the issuer; below average price to sales and price to cash flow ratios; and sound overall financial condition of the issuer. The Fund’s sub-adviser may determine to sell a security when its target value is realized, its earnings deteriorate, changing circumstances affect the original reasons for the security’s purchase, or more attractive investment alternatives are identified. The Fund seeks to avoid investing in any issuer that derives more than 5% of its total revenue from tobacco, alcohol, gambling, abortion or weaponry (whether sold to consumers or the military), or that is involved in nuclear power. Because information on an issuer’s involvement in those activities may not be publicly available, it is possible that the Fund’s holdings may include an issuer that does not meet its criteria for socially responsible investing. When the sub-adviser discovers that a holding does not meet its criteria for socially responsible investing, it will divest that holding as soon as reasonably practicable. PRINCIPAL RISKS OF INVESTING IN THE FUND As with any mutual fund, there are risks to investing. None of the Socially Responsible Equity Fund, CNAM and the Fund’s sub-adviser can guarantee that the Fund will meet its investment goal. The Fund will expose you to risks that could cause you to lose money. Here are the principal risks to consider: Market Risk of Equity Securities – By investing in common stocks, the Fund may expose you to a sudden decline in the share price of a particular portfolio holding or to an overall decline in the stock market. In addition, the Fund’s principal market segment may underperform other segments or the market as a whole. The value of your investment in the Fund will fluctuate daily and cyclically based on movements in the stock market and the activities of individual companies in the Fund’s portfolio. Medium Capitalization (Mid-Cap) Companies – Investments in mid-cap companies may involve greater risks than investments in larger, more established companies, such as limited product lines, markets and financial or managerial resources. In addition, the securities of mid-cap companies may have greater price volatility and less liquidity than the securities of larger capitalized companies. Foreign Investments (American Depositary Receipts) – Foreign investments tend to be more volatile than domestic securities, and are subject to risks that are not typically associated with domestic securities (e.g., unfavorable political and economic developments and the possibility of seizure or nationalization of companies, or the imposition of withholding taxes on income). The Fund invests in U.S. dollar denominated American Depositary Receipts of foreign companies (“ADRs”) which are sponsored by the foreign issuers. ADRs are subject to the risks of changes in currency or exchange rates (which affect the value of the issuer even though ADRs are denominated in U.S. dollars) and the risks of investing in foreign securities. Investment Style – The Fund’s sub-adviser primarily uses a value style to select investments for the Fund. This style may fall out of favor, may underperform other styles and may increase the volatility of the Fund’s share price. Management – The Fund’s performance depends on the portfolio managers’ skill in making appropriate investments. As a result, the Fund may underperform the equity market or similar funds. Defensive Investments – During unusual economic or market conditions, or for temporary defensive or liquidity purposes, the Fund may invest 100% of its assets in cash or cash equivalents that would not ordinarily be consistent with the Fund’s investment goals. CNI CHARTER FUNDS | PERFORMANCE The bar chart and the performance table that follow illustrate some of the risks and volatility of an investment in the Socially Responsible Equity Fund for the indicated periods. Of course, the Fund’s past performance (before and after taxes) does not necessarily indicate how the Fund will perform in the future. Call 1-888-889-0799 or visit www.cnicharterfunds.com to obtain updated performance information. This bar chart shows the performance of the Socially Responsible Equity Fund’s Institutional Class shares based on a calendar year. Best Quarter 18.47% Q2 2009 Worst Quarter (25.79)% Q4 2008 This table shows the average annual total returns of each class of the Socially Responsible Equity Fund for the periods ended December 31, 2010. The table also shows how the Fund’s performance compares with the returns of indexes comprised of companies similar to those held by the Fund. Average Annual Total Returns (for the periods ended December 31, 2010) One Year Five Years Since Inception(1) Institutional Class Return Before Taxes 13.96% 1.16% 1.72% Return After Taxes on Distributions 13.56% 0.70% 1.28% Return After Taxes on Distributions and Sale of Fund Shares 9.06% 0.91% 1.40% Class N Return Before Taxes 13.73% 0.89% 1.48% MSCI KLD 400 Social Index(2) 11.89% 2.41% 2.51% Russell 1000 Value Index(2) 15.51% 1.28% 2.39% Performance for “Since Inception” for all classes is shown for periods beginning January 3, 2005, which is the date the predecessor to the Socially Responsible Equity Fund (the “Predecessor Fund”) commenced operations. On September 30, 2005, the Predecessor Fund reorganized into the Fund. The performance results for Institutional Class shares of the Fund before September 30, 2005, reflect the performance of the Predecessor Fund’s Class I shares. Class A shares of the Predecessor Fund, the predecessor to the Class N shares of the Fund, commenced operations on August 12, 2005. The performance results for Class N shares of the Fund for the period of August 12, 2005, to September 29, 2005, reflect the performance of the Predecessor Fund’s Class A shares. The performance results for Class N shares of the Fund for the period of January 3, 2005 to August 12, 2005, reflect the performance of the Predecessor Fund’s Class I shares. The performance of the Predecessor Fund’s Class I shares has not been adjusted to reflect the higher Rule 12b-1 fees and expenses applicable to the Fund’s Class N shares. If it had, the performance of the Fund’s Class N shares would have been lower than that shown. For the index shown the measurement period used in computing the returns of the index for the “Since Inception” period begins on December 31, 2004. (2) Reflects no deduction for fees, expenses or taxes. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. The performance of Institutional Class shares does not reflect Class N shares’ Rule 12b-1 fees and expenses. After-tax returns for Class N shares will vary from the after-tax returns shown above for Institutional Class shares. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. CNI CHARTER FUNDS | INVESTMENT MANAGER City National Asset Management, Inc. SUB-ADVISER SKBA Capital Management, LLC (“SKBA”) PORTFOLIO MANAGERS Andrew W. Bischel, Kenneth J. Kaplan, Joshua J. Rothe and Shelley H. Mann of SKBA have served as portfolio managers for the Fund (or the Predecessor Fund, as applicable) since 2004. PURCHASE AND SALE OF FUND SHARES The minimum initial investment for Institutional Class shares is $1,000,000. The minimum initial investment for Class N shares is $1,000. There is no minimum for subsequent investments in Institutional Class shares or Class N shares. The Fund reserves the right to change the minimum amount required to open an account or to add to an existing account without prior notice. The Fund may accept investments of smaller amounts at its discretion; however, your financial institution or financial professional may establish higher minimum investment requirements than the Fund and may also independently charge you transaction fees and additional amounts in return for its services. The shares of the Socially Responsible Equity Fund are redeemable. You may redeem some or all of your shares on any day the NYSE is open for regular session trading. The Fund ordinarily pays redemption proceeds on the business day following the redemption of your shares. However, the Fund reserves the right to make payment within seven days of the redemption request. Redemption proceeds will be sent to you via check to your address of record or will be wired to your bank via the instructions on your account. TAX INFORMATION The Socially Responsible Equity Fund intends to make distributions that may be taxed as ordinary income or capital gains. PAYMENTS TO BROKER-DEALERS AND OTHER FINANCIAL INTERMEDIARIES If you purchase the Socially Responsible Equity Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s web site for more information. CNI CHARTER FUNDS | CSC Small Cap Value Fund INVESTMENT GOAL The CSC Small Cap Value Fund seeks capital appreciation primarily through investment in smaller U.S. corporations which, in the opinion of the Fund’s sub-adviser, are considered to be undervalued. FEES AND EXPENSES OF THE FUND The table below describes the fees and expenses you may pay if you buy and hold shares of the CSC Small Cap Value Fund. You pay no sales charges or transaction fees for buying or selling Institutional Class or Class N shares of the CSC Small Cap Value Fund. Shareholder Fees (paid directly from your investment) Institutional Class Class N Class R Maximum sales charge (load) imposed on purchases (as a percentage of offering price) None None 3.50% Maximum deferred sales charge (load) None None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Institutional Class Class N Class R Management Fees 0.85% 0.85% 0.85% Distribution (12b-1) Fee None 0.25% 0.25% Other Expenses Shareholder Servicing Fee 0.25% 0.25% 0.25% Other Fund Expenses 0.11% 0.11% 0.38% Total Other Expenses 0.36% 0.36% 0.63% Total Annual Fund Operating Expenses 1.21% 1.46% 1.73% Fee Waiver and/or Expense Reimbursement(1)(2)(3) (0.01)% (0.01)% (0.26)% Total Annual Fund Operating Expenses after Fee Waiver and/or Expense Reimbursement 1.20% 1.45% 1.47% City National Asset Management, Inc., the Fund’s investment adviser (“CNAM”), and the Fund’s sub-adviser have contractually agreed to cap the Fund’s Total Annual Fund Operating Expenses (excluding taxes, interest, brokerage commissions, extraordinary expenses and acquired fund fees and expenses) at or below 1.24% for Institutional Class shares, 1.49% for Class N shares and 1.49% for Class R Shares until January 28, 2013. Prior to that date, this arrangement may be terminated without penalty by the Fund’s Board of Trustees upon 60 days’ written notice to CNAM and the Fund’s sub-adviser, and it will terminate automatically upon the termination of the Fund’s advisory agreement with CNAM or the sub-advisory agreement between CNAM and the sub-adviser. Any fee reductions or reimbursements may be repaid to the sub-adviser within 3 years after they occur if such repayments can be achieved within the Fund’s expense limit in effect at the time such expenses were incurred and if certain other conditions are satisfied. Affiliates of CNAM including City National Bank (“CNB”), have contractually agreed to waive the shareholder servicing fees for Class R until January 28, 2013. Prior to that date, this arrangement may be terminated without penalty by the Fund’s Board of Trustees upon 60 days’ written notice to CNB, and it will terminate automatically upon the termination of the shareholder services agreement between CNB and the Fund. SEI Investments Management Corporation, the Fund’s transfer agent (“SEI”), has contractually agreed to waive transfer agency fees for the Fund until December 31, 2012. Prior to that date, this arrangement may be terminated by SEI upon the termination of the transfer agency agreement or the administration agreement between SEI and the Fund. EXAMPLE This Example is intended to help you compare the cost of investing in the CSC Small Cap Value Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the CSC Small Cap Value Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Institutional Class Class N Class R CNI CHARTER FUNDS | PORTFOLIO TURNOVER The CSC Small Cap Value Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 48% of the average value of its portfolio. PRINCIPAL INVESTMENT STRATEGIES At least 80% of the CSC Small Cap Value Fund’s net assets (including borrowings for investment purposes) consists of equity securities of smaller U.S. corporations. Smaller corporations are defined for this purpose as companies with market capitalizations at the time of purchase in the range of $50 million to $5 billion. The overall investment philosophy of the Fund involves a value-oriented focus on preservation of capital over the long term and a “bottom-up” approach, analyzing companies on their individual characteristics, prospects and financial conditions. The Fund’s sub-adviser determines the universe of potential companies for investment through a systematic screening of companies for attractive valuation characteristics and the prospects of fundamental changes, as well as information the sub-adviser derives from a variety of sources, including, but not limited to, regional brokerage research, trade publications and industry conferences. The sub-adviser evaluates companies within this universe for fundamental characteristics such as: return on capital trends; cash flow and/or earnings growth; free cash flow; balance sheet integrity; and intrinsic value analysis. The sub-adviser’s research effort also includes an investigation of the strength of the business franchises of these companies and the commitment of management to shareholders through direct contacts and company visits. Factors that may cause the sale of the Fund’s portfolio holdings include: disappointment in management; changes in the course of business or changes in a company’s fundamentals; the sub-adviser assesses that a particular company’s stock materially exceeds its estimate of intrinsic value; or if a better risk/reward candidate has been identified. A 15% or greater decline in a company’s stock price as compared to its industry peer group would result in an intensive re-evaluation of the holding and a possible sale. The CSC Small Cap Value Fund anticipates a relatively low rate of portfolio turnover relative to other investment companies with similar investment mandates. This means that the Fund has the potential to be a tax-efficient investment, as low turnover should result in the realization and the distribution to shareholders of lower capital gains. This anticipated lack of frequent trading should also lead to lower transaction costs, which could help to improve performance. PRINCIPAL RISKS OF INVESTING IN THE FUND As with any mutual fund, there are risks to investing. None of the CSC Small Cap Value Fund, CNAM and the Fund’s sub-adviser can guarantee that the Fund will meet its investment goal. The Fund will expose you to risks that could cause you to lose money. Here are the principal risks to consider: Market Risk of Equity Securities – By investing in stocks, the Fund may expose you to a sudden decline in the share price of a particular portfolio holding or to an overall decline in the stock market. In addition, the Fund’s principal market segment may underperform other segments or the market as a whole. The value of your investment in the Fund will fluctuate daily and cyclically based on movements in the stock market and the activities of individual companies in the Fund’s portfolio. Investment Style – The Fund’s sub-adviser primarily uses a value style to select investments for the Fund. This style may fall out of favor, may underperform other styles and may increase the volatility of the Fund’s share price. Small Capitalization (Small-Cap) Companies – Investments in small-cap companies may involve greater risks than investments in larger, more established companies, such as limited product lines, markets and financial or managerial resources. The securities of smaller capitalized companies may have greater price volatility and less liquidity than the securities of larger capitalized companies. The Fund may hold a significant percentage of a company’s outstanding shares and may have to sell them at a discount from quoted prices. Focus – The Fund holds a relatively small number of securities. Losses incurred in such securities could have a material adverse effect on the Fund’s overall financial condition and cause it to underperform materially its relevant benchmarks. Management – The Fund’s performance depends on the portfolio managers’ skill in making appropriate investments. As a result, the Fund may underperform the equity market or similar funds. Defensive Investments – During unusual economic or market conditions, or for temporary defensive or liquidity purposes, the Fund may invest 100% of its assets in cash or cash equivalents that would not ordinarily be consistent with the Fund’s investment goals. CNI CHARTER FUNDS | PERFORMANCE The bar chart and the performance table that follow illustrate some of the risks and volatility of an investment in the CSC Small Cap Value Fund for the indicated periods. Of course, the Fund’s past performance (before and after taxes) does not necessarily indicate how the Fund will perform in the future. Call 1-888-889-0799 or visit www.cnicharterfunds.com to obtain updated performance information. This bar chart shows the performance of the CSC Small Cap Value Fund’s Institutional Class shares based on a calendar year. Best Quarter 33.09% Q2 2009 Worst Quarter (26.42)% Q4 2008 This table shows the average annual total returns of each class of the CSC Small Cap Value Fund for the periods ended December 31, 2010. The table also shows how the Fund’s performance compares with the returns of indexes comprised of companies similar to those held by the Fund. Average Annual Total Returns (for the periods ended December 31, 2010) One Year Five Years Ten Years Since Inception(1) Institutional Class Return Before Taxes 19.15% 0.45% 6.87% 10.23% Return After Taxes on Distributions 19.02% (0.43)% 6.29% 9.55% Return After Taxes on Distributions and Sale of Fund Shares 12.45% 0.16% 5.93% 8.96% Class N Return Before Taxes 18.80% 0.20% 6.64% 10.03% Class R Return Before Taxes 14.77% (0.33)% 6.34% 9.78% Russell 2000 Index(2) 26.85% 4.47% 6.33% 7.86% Russell 2000 Value Index(2) 24.50% 3.52% 8.42% 9.27% Russell 2500 Value Index(2) 24.82% 3.85% 8.53% 9.65% Performance for “Since Inception” for all classes is shown for periods beginning September 30, 1998, which is the date the predecessor to the CSC Small Cap Value Fund (the “Predecessor Fund”) commenced operations. On October 1, 2001, the Predecessor Fund reorganized into Class R shares of the Fund. The performance results for Class R shares of the Fund before October 1, 2001, reflect the performance of the Predecessor Fund. Institutional Class and Class N shares of the Fund commenced operations on October 3, 2001. The performance results for Institutional Class and Class N shares of the Fund for the period of October 1, 2001, to October 2, 2001, reflect the performance of the Fund’s Class R shares, and for the period of September 30, 1998, to October 1, 2001, reflect the performance of the Predecessor Fund. The performance of the Predecessor Fund has not been adjusted to reflect the expenses applicable to the Fund’s Institutional Class and Class N shares. If it had, the performance of the Institutional Class and the Class N shares would be higher than that shown. For each index shown the measurement period used in computing the returns of the index for the “Since Inception” period begins on September 30, 1998. (2) Reflects no deduction for fees, expenses or taxes. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. The performance of Institutional Class shares does not reflect Class N shares’ and Class R shares’ Rule 12b-1 fees and expenses. After-tax returns for Class N shares and Class R shares will vary from the after-tax returns shown above for Institutional Class shares. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. CNI CHARTER FUNDS | INVESTMENT MANAGER City National Asset Management, Inc. SUB-ADVISER Cove Street Capital, LLC (“CSC”) PORTFOLIO MANAGERS Jeffrey Bronchick of CSC has served as a portfolio manager of the CSC Small Cap Value Fund since September 30, 1998, the inception date of the Fund’s predecessor. PURCHASE AND SALE OF FUND SHARES Institutional Class shares are available only to financial institutions and financial intermediaries for their own accounts or on behalf of their customers. Class N and Class R shares are intended for individual investors, partnerships, corporations, and other accounts. For Class R shares, the CSC Small Cap Value Fund has a minimum purchase and shareholder account balance requirement of $5,000 and a minimum additional investment requirement of $1,000. However, these requirements are reduced to $1,000 and $100, respectively, for retirement plan accounts (e.g., IRAs). You may purchase Class R shares from the Fund or through the approved broker-dealer or other financial institution through which you purchase and hold shares of the Fund (each an “Authorized Institution”). Your Authorized Institution may charge a fee for its services, in addition to the fees charged by the Fund. Consult a representative of your Authorized Institution for further information. Institutional Class shares and Class N shares are not subject to minimum purchase or minimum shareholder account balance requirements. You may purchase Institutional Class shares and Class N shares through your Authorized Institution, and you will have to comply with the purchase and account balance minimums of the Authorized Institution. The Fund may require each Authorized Institution to meet certain aggregate investment levels before it may open an account with the Fund on behalf of its customers. Contact your Authorized Institution for more information. The shares of the CSC Small Cap Value Fund are redeemable. You may redeem Class R shares directly with the Fund (by mail, wire, and, except for IRA accounts, telephone) unless you hold your shares through an Authorized Institution, in which case you must redeem your Class R shares through your Authorized Institution. You may redeem your Institutional Class shares or Class N shares only through your Authorized Institution. You must follow your Authorized Institution’s procedures for redeeming shares, including deadlines for receipt by the Authorized Institution of your share redemption instructions. Your Authorized Institution may charge a fee for its services, in addition to the fees charged by the Fund. TAX INFORMATION The CSC Small Cap Value Fund intends to make distributions that may be taxed as ordinary income or capital gains. PAYMENTS TO BROKER-DEALERS AND OTHER FINANCIAL INTERMEDIARIES If you purchase the CSC Small Cap Value Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s web site for more information. CNI CHARTER FUNDS | more about the funds For ease of reference, this Prospectus refers to certain sub-groups of the CNI Charter Funds as follows: • Money Market Funds – Government Money Fund, Prime Money Fund and California Money Fund • Bond Funds – Limited Maturity Fund, Government Bond Fund, Corporate Bond Fund, California Tax Exempt Bond Fund, Full Maturity Fund, and High Yield Bond Fund • Equity Funds – Diversified Equity Fund, Large Cap Value Fund, Large Cap Growth Fund, Socially Responsible Equity Fund and CSC Small Cap Value Fund • Funds – Money Market Funds, Bond Funds, Multi-Asset Fund and Equity Funds In addition, this Prospectus refers to City National Asset Management, Inc., the Funds’ investment adviser, as “CNAM”. The goal of each Fund can only be changed with shareholder approval. For all Funds other than the California Money Market Fund and the California Tax Exempt Bond Fund, any policy to invest at least 80% of a Fund’s net assets in specific types of investments may be changed by the Funds’ Board of Trustees upon at least 60 days’ notice to shareholders. With respect to the Bond Funds, CNAM periodically reviews the creditworthiness of issuers held. CNAM’s credit analysis process includes not only a review of the rating agencies’ assigned ratings but a review of the specific factors central to those ratings assessments, as well as the factors that could cause a change in the assigned ratings. If you wish to learn more about each Fund’s principal investments and other securities in which each Fund may invest, please review the SAI. More about the Money Market Funds MORE ABOUT THE PRINCIPAL INVESTMENT STRATEGIES MATURITY Each Money Market Fund invests in securities that, at the time of purchase, have remaining maturities of 397 days or less. Each Money Market Fund maintains a weighted average maturity of not more than 60 days in accordance with applicable regulations. In addition, each Money Market Fund must comply with rules with respect to the Fund’s weighted average life. If, after purchase, the maturity on a security is extended, CNAM or the Board of Trustees (if required by applicable regulations) will decide whether the security should be held or sold. LIQUIDITY Each Money Market Fund must follow strict rules with respect to the liquidity of its portfolio securities, including, as applicable, daily and weekly liquidity requirements. In addition, a Money Market Fund may not purchase illiquid securities if, as a result of the acquisition, more than 5% of the Fund’s total assets would be invested in illiquid securities. Illiquid securities are those that, as determined by CNAM, may not be disposed of in the ordinary course of business within seven days at approximately the value ascribed to them by the Fund. Securities that are deemed liquid at the time of purchase by a Fund may become illiquid following purchase. More about the Multi-Asset Fund The Multi-Asset Fund is a “fund of funds,” a term used to describe mutual funds that pursue their investment objectives by investing all or substantial portions of their assets in other mutual funds or other types of funds. The cost of investing in the Fund is generally higher than the cost of investing in a mutual fund that invests solely in individual stocks and bonds. By investing in the Fund, an investor indirectly bears fees and expenses charged by the underlying funds in addition to the Fund’s direct fees and expenses. In addition, the use of a fund of funds structure could affect the timing, amount and character of distributions to the Fund’s shareholders and may therefore increase the amount of taxes payable by shareholders. The underlying funds in which the Fund may invest include other funds in the CNI Charter Funds family (“affiliated” funds) as well as funds unaffiliated with CNI Charter Funds (“unaffiliated” funds). INFORMATION ABOUT AFFILIATED UNDERLYING FUNDS The Multi-Asset Fund intends to invest a portion of its assets in the Corporate Bond Fund, Government Bond Fund, and High Yield Bond Fund, each of which is managed by CNAM. Descriptions of each of these Funds’ principal investment strategies and principal investment risks are included in this Prospectus. Additional information about these Funds’ investments and related risks may be found in the SAI. INFORMATION ABOUT UNAFFILIATED UNDERLYING FUNDS The Multi-Asset Fund also intends to invest in unaffiliated exchange-traded funds and mutual funds which invest in various types of securities. Detailed descriptions of these funds’ principal investment strategies and principal investment risks may be found in the prospectuses for the respective unaffiliated underlying funds. CNI CHARTER FUNDS | INFORMATION ABOUT BONDS In selecting the Multi-Asset Fund’s investments in fixed income securities, CNAM considers, but does not impose requirements with respect to, duration. Duration is a weighted measure of the length of time required to receive the present value of future payments, both interest and principal, from a fixed income security. Under normal circumstances, the Fund’s investments in fixed income securities consist primarily of fixed rate bonds with maturities of ten years or less. More about the CSC Small Cap Value Fund On August 25, 2011, and October 18, 2011, the Board of Trustees of CNI Charter Funds approved the reorganization of the CSC Small Cap Value Fund into a newly established series of Managed Portfolio Series, another registered investment company. The reorganization is subject to approval by shareholders of the Fund and is expected to be effective in late January 2012. Portfolio Holdings A description of the Funds’ policies and procedures with respect to the disclosure of portfolio holdings is available in the SAI. more about the funds’ risks PRINCIPAL RISKS OF THE FUNDS Here are the principal risks that apply to the Money Market Funds: No Guarantees (Money Market Funds) – An investment in a Money Market Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation, the Federal Reserve Board or any other government agency. Although each Money Market Fund seeks to preserve the value of your investment at an NAV of $1.00, it is possible to lose money by investing in a Money Market Fund. Additionally, you should be aware that a very small number of money market funds in other fund complexes have in the past “broken the buck,” which means that investors did not receive $1.00 per share for their investment in those funds, and any money market fund may do so in the future. You should also be aware that CNAM and its affiliates are under no obligation to provide financial support to the Fund or take other measures to ensure that you receive $1.00 per share for your investment in the Fund. You should not invest in the Fund with the expectation that any such action will be taken. The Effect of Interest Rates (Money Market Funds) – A Money Market Fund’s yield is affected by short-term interest rate changes. When rates decline, a Money Market Fund’s yield will typically fall, but less quickly than prevailing market rates. When rates increase, a Money Market Fund’s yield will typically rise, but not as quickly as market rates. When interest rates are very low, the Fund’s expenses could absorb all or a significant portion of the Fund’s income, and, if the Fund’s expenses exceed the Fund’s income, the Fund may be unable to maintain its $1.00 share price. From time to time, CNAM and its affiliates may reimburse or otherwise reduce the Fund’s expenses or CNAM may waive a portion of its management fee in an effort to maintain a net asset value of $1.00 per share, for the purpose of avoiding a negative yield. Any such expense reimbursements, reductions or waivers are voluntary and temporary and may be terminated by CNAM or its affiliates at any time without notice. The recent adoption of more stringent regulations governing the management of money market funds could have a negative effect on the Fund’s yield. Under these new regulations, the Fund may be required to maintain greater liquidity based on characteristics and anticipated liquidity needs of its shareholders and the Fund may have a lower yield than money market funds with a different shareholder base. Market Risk of Fixed Income Securities (Money Market Funds) – By investing in fixed income securities, a Fund may expose you to declines in a holding’s value. The prices of fixed income securities respond to economic developments, particularly interest rate changes, as well as to perceptions about the creditworthiness of individual issuers, including governments. Generally, fixed income securities decrease in value if interest rates rise and increase in value if interest rates fall, with lower rated securities more volatile than higher rated securities. CNI CHARTER FUNDS | Credit (Money Market Funds) – Each Money Market Fund invests exclusively in securities that are rated, when the Fund buys them, in the highest short-term rating category, or if unrated, are of comparable quality in CNAM’s opinion. However, it is possible that some issuers or other obligors will be unable to make the required payments on securities held by a Fund. Debt securities also go up or down in value based on the perceived creditworthiness of issuers or other obligors. If an obligor for a security held by a Fund fails to pay, otherwise defaults or is perceived to be less creditworthy, a security’s credit rating is downgraded (which could happen rapidly), or the credit quality or value of any underlying assets declines, the value of your investment in the Fund could decline significantly, particularly in certain market environments. If a Fund enters into a financial contract (such as a repurchase agreement or reverse repurchase agreement) the Fund will be subject to the credit risk presented by the counterparty. Upon the occurrence of certain triggering events or defaults on a security held by the Fund, or if the portfolio managers believe that an obligor of such a security may have difficulty meeting its obligations, the Fund may obtain a new or restructured security or underlying assets. In that case, the Fund may become the holder of securities or assets that it could not otherwise purchase or might not otherwise hold (for example, because they are of lower quality or are subordinated to other obligations of the issuer) at a time when those assets may be difficult to sell or can be sold only at a loss. In addition, the Fund may incur expenses to protect the Fund’s interest in securities experiencing these events. Any of these events may cause you to lose money. If, after purchase, the credit rating on a security is downgraded by one or more rating agencies or the credit quality deteriorates, CNAM or the Board of Trustees (where required by applicable regulations) will decide whether the security should be held or sold. Management (Money Market Funds) – A Fund’s performance depends on the adviser’s skill in making appropriate investments. As a result, a Fund may underperform similar funds or to the money market. Defensive Investments (Money Market Funds) – The securities in which each Fund invests, and the strategies described in this Prospectus, are those that a Fund uses under normal conditions. During unusual economic or market conditions, or for temporary defensive or liquidity purposes, a Fund may invest up to 100% of its assets in cash or cash equivalents that would not ordinarily be consistent with the Fund’s investment goals. No Fund is required or expected to take such a defensive posture. But if used, such a stance may help a Fund minimize or avoid losses during adverse market, economic or political conditions. Redemptions (Money Market Funds) – Each Fund may experience periods of heavy redemptions that could cause the Fund to liquidate its assets at inopportune times or at a loss or depressed value, particularly during periods of declining or illiquid markets. Redemption risk is greater to the extent that the Fund has investors with large shareholdings, short investment horizons, or unpredictable cash flow needs. In addition, redemption risk is heightened during periods of overall market turmoil. The redemption by one or more large shareholders of their holdings in the Fund could cause the remaining shareholders in the fund to lose money. Further, if one decision maker has control of Fund shares owned by separate Fund shareholders, the decision maker may cause redemptions by those shareholders, which may further increase the Fund’s redemption risk. If the Fund is forced to liquidate its assets under unfavorable conditions or at inopportune times, the Fund’s ability to maintain a stable $1.00 share price may be affected. In addition, the Fund may suspend redemptions when permitted by applicable regulations. Government-Sponsored Entities (Prime Money Fund, Government Money Fund) – The Funds may invest in securities issued by government-sponsored entities consisting principally of Fannie Mae, FHLB, Freddie Mac, Ginnie Mae and FFCB, which securities may not be guaranteed or insured by the U.S. Government and may only be supported by the credit of the issuing agency. Fannie Mae guarantees full and timely payment of all interest and principal of its pass-through securities, and Freddie Mac guarantees timely payment of interest and ultimate collection of principal of its pass-through securities, but such securities are not backed by the full faith and credit of the U.S. Government. Similarly, FHLB and FFCB securities are not backed by the U.S. Government. The principal and interest on Ginnie Mae pass-through securities are guaranteed by Ginnie Mae and backed by the full faith and credit of the U.S. Government. To meet its obligations under a guarantee, Ginnie Mae is authorized to borrow from the U.S. Treasury with no limitations as to amount. Financial Services Firms (Prime Money Fund) – Financial services firms, like banks, depend upon being able to obtain funds at reasonable costs and upon liquidity in the capital and credit markets to finance lending and other operations. As a result, these firms generally are sensitive to changes in money market and general economic conditions. For instance, when a bank’s borrowers experience financial difficulties, their failure to repay the bank will adversely affect the bank’s financial situation. Financial services firms are highly regulated. Decisions by regulators may limit the loans banks make and the interest rates and fees they charge, and may reduce bank profitability. California Risk Factors (California Money Fund) – The Fund may be subject to greater risks than other tax exempt funds that are diversified across issuers located in a number of states. Because the Fund concentrates its investments in California municipal securities, it is vulnerable to economic, political or other developments that may lessen the ability of California municipal securities issuers to pay interest and principal on their securities. Poor statewide or local economic results, changing political sentiments, legislation, policy changes or voter-based initiatives at the state or local level, erosion of the tax base or revenues of the state or one or more local governments, seismic or other natural disasters, or other economic or credit problems affecting the state generally or a particular issuer may reduce tax revenues and CNI CHARTER FUNDS | increase the expenses of California municipal issuers, making it more difficult for them to meet their obligations. Actual or perceived erosion of the creditworthiness of California municipal issuers may also reduce the value of the holdings of the Fund. California municipal securities issuers rely on taxes and, to some extent, revenues from private projects financed by municipal securities to pay interest and principal on their securities. See the SAI for more detailed information regarding California developments. In addition, although one of the goals of the Fund is to provide income exempt from federal and California state personal income taxes, some of the Fund’s income may be subject to the AMT. Municipal Obligations (California Money Fund) – U.S. state and local governments rely on taxes and, to some extent, revenues from private projects financed by municipal securities to pay interest and principal on municipal debt. Poor statewide or local economic results, changing political sentiments, legislation, policy changes or voter-based initiatives at the state or local level, erosion of the tax base or revenues of the state or one or more local governments, natural disasters, or other economic or credit problems affecting the state generally or a particular issuer may reduce tax revenues and increase the expenses of municipal issuers, making it more difficult for them to meet their obligations. Here are the principal risks that apply to the Bond Funds: The Effect of Interest Rates (Bond Funds) – A Fund’s yield is affected by short-term interest rate changes. When rates decline, a Fund’s yield will typically fall, but less quickly than prevailing market rates. When rates increase, a Fund’s yield will typically rise, but not as quickly as market rates. Market Risk of Fixed Income Securities (Bond Funds) – By investing directly or indirectly in fixed income securities, a Fund may expose you to declines in a holding’s value. The prices of fixed income securities respond to economic developments, particularly interest rate changes, as well as to perceptions about the creditworthiness of individual issuers, including governments. Generally, fixed income securities decrease in value if interest rates rise and increase in value if interest rates fall, with lower rated securities more volatile than higher rated securities. The duration of these securities affects risk as well, with longer term securities generally more volatile than shorter term securities. Duration is a weighted measure of the length of time required to receive the present value of future payments, both interest and principal, from a fixed income security. Rating Agencies (Bond Funds) – A credit rating is not an absolute standard of quality, but rather a general indication that reflects only the view of the originating rating agency from which an explanation of the significance of its ratings may be obtained. There is no assurance that a particular rating will continue for any given period of time or that any such rating will not be revised downward or withdrawn entirely if, in the judgment of the agency establishing the rating, circumstances so warrant. A downward revision or withdrawal of such ratings may have an effect on the liquidity or market price of the securities in which the Fund invests. Management (Bond Funds) – A Fund’s performance depends on the portfolio managers’ skill in making appropriate investments. As a result, a Fund may underperform the fixed income market or similar funds. Defensive Investments (Bond Funds) – The securities in which each Fund invests, and the strategies described in this Prospectus, are those that a Fund uses under normal conditions. During unusual economic or market conditions, or for temporary defensive or liquidity purposes, a Fund may invest up to 100% of its assets in cash or cash equivalents that would not ordinarily be consistent with the Fund’s investment goals. No Fund is required or expected to take such a defensive posture. But if used, such a stance may help a Fund minimize or avoid losses during adverse market, economic or political conditions. Issuers (Limited Maturity Fund, Government Bond Fund, Corporate Bond Fund, Full Maturity Fund, High Yield Bond Fund) – Changes in the financial condition of issuers may adversely affect the value of the Funds’ securities. Economic or political changes may also adversely affect the ability of issuers to repay principal and to make interest payments on securities owned by the Funds. Prepayments (Limited Maturity Fund, Government Bond Fund, Corporate Bond Fund, Full Maturity Fund, High Yield Bond Fund) – The principal of the loans underlying mortgage-backed or other pass-through securities may be prepaid at any time. As a general rule, prepayments increase during a period of falling interest rates and decrease during a period of rising interest rates. As a result of prepayments, in periods of declining interest rates a Fund may be required to reinvest its assets in securities with lower interest rates. In periods of increasing interest rates, prepayments generally may decline, with the effect that the securities subject to prepayment risk held by a Fund may exhibit price characteristics of longer-term debt securities. Extension (Limited Maturity Fund, Government Bond Fund, Corporate Bond Fund, Full Maturity Fund, High Yield Bond Fund) – Rising interest rates can cause the average maturity of a Fund’s holdings of mortgage-backed or other pass-through securities to lengthen unexpectedly due to a drop in prepayments. This would increase the sensitivity of a Fund to rising rates and the potential for price declines of portfolio securities. Extending the average life of a mortgage-backed or other pass-through security increases the risk of depreciation due to future increases in market interest rates. For these reasons, mortgage-backed and other pass-through securities may be less effective than other types of U.S. Government securities as a means of “locking in” interest rates. Government-Sponsored Entities (Government Bond Fund, Limited Maturity Fund, Full Maturity Fund) – The Funds may invest in securities issued by government-sponsored entities consisting principally of Fannie Mae, FHLB, Freddie Mac, Ginnie Mae and FFCB, which securities may not be guaranteed or insured by the U.S. Government and may only be supported by the credit of the issuing agency. Fannie Mae guarantees full and timely payment of all interest and principal CNI CHARTER FUNDS | of its pass-through securities, and Freddie Mac guarantees timely payment of interest and ultimate collection of principal of its pass-through securities, but such securities are not backed by the full faith and credit of the U.S. Government. Similarly, FHLB and FFCB securities are not backed by the U.S. Government. The principal and interest on Ginnie Mae pass-through securities are guaranteed by Ginnie Mae and backed by the full faith and credit of the U.S. Government. To meet its obligations under a guarantee, Ginnie Mae is authorized to borrow from the U.S. Treasury with no limitations as to amount. Sub-Adviser Allocation (Full Maturity Fund) – CNAM divides the Fund’s investment portfolio into various “sleeves,” each of which is managed by one of the Fund’s sub-advisers. From time to time, CNAM adjusts the size of these sleeves based on a variety of factors, including the sleeves’ relative performance. Accordingly, the Fund’s performance is affected by CNAM’s decisions concerning how much of the Fund’s portfolio it allocates for management by each of the Fund’s sub-advisers. Municipal Obligations (California Tax Exempt Bond Fund) – U.S. state and local governments rely on taxes and, to some extent, revenues from private projects financed by municipal securities to pay interest and principal on municipal debt. Poor statewide or local economic results, changing political sentiments, legislation, policy changes or voter-based initiatives at the state or local level, erosion of the tax base or revenues of the state or one or more local governments, natural disasters, or other economic or credit problems affecting the state generally or a particular issuer may reduce tax revenues and increase the expenses of municipal issuers, making it more difficult for them to meet their obligations. For the California Tax Exempt Bond Fund, please also see the discussion entitled “California Risk Factors” below. Foreign Securities (Full Maturity Fund, High Yield Bond Fund) – Foreign investments tend to be more volatile than domestic securities, and are subject to risks that are not typically associated with domestic securities. For example, such investments may be adversely affected by changes in currency rates and exchange control regulations, unfavorable political and economic developments and the possibility of seizure or nationalization of companies, or the imposition of withholding taxes on income. Foreign markets tend to be more volatile than the U.S. market due to economic and political instability and regulatory conditions in some countries. Interest Rate Risk of Preferred Stock (High Yield Bond Fund) – Preferred stock is issued with a fixed par value and pays dividends based on a percentage of that par value at a fixed rate. As with fixed income securities, which also make fixed payments, the market value of preferred stock is sensitive to changes in interest rates. Preferred stock generally decreases in value if interest rates rise and increases in value if interest rates fall. High Yield (“Junk”) Bonds (High Yield Bond Fund) – High yield bonds involve greater risks of default or downgrade and are more volatile than investment grade securities. High yield bonds involve a greater risk of price declines than investment grade securities due to actual or perceived changes in an issuer’s creditworthiness. In addition, issuers of high yield bonds may be more susceptible than other issuers to economic downturns, which may result in a weakened capacity of the issuer to make principal or interest payments. High yield bonds are subject to a greater risk that the issuer may not be able to pay interest or dividends and ultimately to repay principal upon maturity. Discontinuation of these payments could have a substantial adverse effect on the market value of the security. The High Yield Bond Fund may invest in unrated securities. Lower rated securities and unrated equivalents are speculative and may be in default. Market Risk of Equity Securities (High Yield Bond Fund) – By investing directly or indirectly in stocks, the Fund may expose you to a sudden decline in a holding’s share price or an overall decline in the stock market. In addition, the value of your investment will fluctuate on a day-to-day and a cyclical basis with movements in the stock market, as well as in response to the activities of individual companies. In addition, individual companies may report poor results or be negatively affected by industry and/or economic trends and developments. The rights of a company’s common stockholders to dividends and upon liquidation of the company generally are subordinated (i.e., rank lower) to those of preferred stockholders, bondholders and other creditors of the issuer. The Fund is also subject to the risk that its principal equity market segment may underperform other equity market segments or the market as a whole. California Risk Factors (California Tax Exempt Bond Fund) – The Fund may be subject to greater risks than other tax exempt funds that are diversified across issuers located in a number of states. Because the Fund concentrates its investments in California municipal securities, it is vulnerable to economic, political or other developments that may lessen the ability of California municipal securities issuers to pay interest and principal on their securities. Poor statewide or local economic results, changing political sentiments, legislation, policy changes or voter-based initiatives at the state or local level, erosion of the tax base or revenues of the state or one or more local governments, seismic or other natural disasters, or other economic or credit problems affecting the state generally or a particular issuer may reduce tax revenues and increase the expenses of California municipal issuers, making it more difficult for them to meet their obligations. Actual or perceived erosion of the creditworthiness of California municipal issuers may also reduce the value of the holdings of the Fund. California municipal securities issuers rely on taxes and, to some extent, revenues from private projects financed by municipal securities to pay interest and principal on their securities. See the SAI for more detailed information regarding California developments. In addition, although one of the goals of the Fund is to provide income exempt from federal and California state personal income taxes, some of the Fund’s income may be subject to the AMT. Non-diversification (California Tax Exempt Bond Fund) – The Fund is non-diversified, which means that it may invest in the securities of relatively few issuers. As a result, the Fund CNI CHARTER FUNDS | may be more susceptible to a single adverse economic or regulatory occurrence affecting one or more of these issuers, and may experience increased volatility due to its investments in those securities. In addition, the Fund will be more susceptible to factors which adversely affect issuers of California obligations than a mutual fund which does not have as great a concentration in California municipal obligations. Here are the principal risks that apply to the Multi-Asset Fund: Allocation – Performance depends on the ability of the Fund’s investment manager to anticipate correctly the relative potential returns and risks of the asset classes in which the Fund directly or indirectly invests. For example, the Fund’s relative investment performance would suffer if only a small portion of its assets were allocated to stocks during a significant stock market advance, and its absolute investment performance would suffer if a major portion of its assets were allocated to stocks during a market decline. Management – The Fund’s performance depends on the portfolio managers’ skill in making appropriate investments. As a result, the Fund may underperform the fixed income or equity markets, as applicable, or similar funds. Market Risk of Equity Securities – By investing directly or indirectly in stocks, the Fund may expose you to a sudden decline in a holding’s share price or an overall decline in the stock market. In addition, as with any stock fund, the value of your investment will fluctuate on a day-to-day and a cyclical basis with movements in the stock market, as well as in response to the activities of individual companies. In addition, individual companies may report poor results or be negatively affected by industry and/or economic trends and developments. The rights of a company’s common stockholders to dividends and upon liquidation of the company generally are subordinated (i.e., rank lower) to those of preferred stockholders, bondholders and other creditors of the issuer. Market Risk of Fixed Income Securities – By investing directly or indirectly in fixed income securities, the Fund may expose you to declines in a holding’s value. The prices of fixed income securities respond to economic developments, particularly interest rate changes, as well as to perceptions about the creditworthiness of individual issuers, including governments. Generally, fixed income securities decrease in value if interest rates rise and increase in value if interest rates fall, with lower rated securities more volatile than higher rated securities. The duration of these securities affects risk as well, with longer term securities generally more volatile than shorter term securities. Duration is a weighted measure of the length of time required to receive the present value of future payments, both interest and principal, from a fixed income security. Rating Agencies – A credit rating is not an absolute standard of quality, but rather a general indication that reflects only the view of the originating rating agency from which an explanation of the significance of its ratings may be obtained. There is no assurance that a particular rating will continue for any given period of time or that any such rating will not be revised downward or withdrawn entirely if, in the judgment of the agency establishing the rating, circumstances so warrant. A downward revision or withdrawal of such ratings may have an effect on the liquidity or market price of the securities in which the Fund invests. Government-Sponsored Entities – The Fund may invest in securities issued by government-sponsored entities consisting principally of Fannie Mae, FHLB, Freddie Mac, Ginnie Mae and FFCB, which securities may not be guaranteed or insured by the U.S. Government and may only be supported by the credit of the issuing agency. Fannie Mae guarantees full and timely payment of all interest and principal of its pass-through securities, and Freddie Mac guarantees timely payment of interest and ultimate collection of principal of its pass-through securities, but such securities are not backed by the full faith and credit of the U.S. Government. Similarly, FHLB and FFCB securities are not backed by the U.S. Government. The principal and interest on Ginnie Mae pass-through securities are guaranteed by Ginnie Mae and backed by the full faith and credit of the U.S. Government. To meet its obligations under a guarantee, Ginnie Mae is authorized to borrow from the U.S. Treasury with no limitations as to amount. Foreign Securities – Foreign investments tend to be more volatile than domestic securities, and are subject to risks that are not typically associated with domestic securities. For example, such investments may be adversely affected by changes in currency rates and exchange control regulations, unfavorable political and economic developments and the possibility of seizure or nationalization of companies, or the imposition of withholding taxes on income. Foreign markets tend to be more volatile than the U.S. market due to economic and political instability and regulatory conditions in some countries. Defensive Investments – The securities in which the Fund invests, and the strategies described in this Prospectus, are those that the Fund uses under normal conditions. During unusual economic or market conditions, or for temporary defensive or liquidity purposes, the Fund may invest up to 100% of its assets in cash or cash equivalents that would not ordinarily be consistent with the Fund’s investment goals. The Fund is not required or expected to take such a defensive posture. But if used, such a stance may help the Fund minimize or avoid losses during adverse market, economic or political conditions. The Fund’s underlying funds may have similar policies. Underlying Funds – Because the Fund invests a significant portion of its assets in underlying funds, the risks associated with investing in the Fund are closely related to the risks associated with the securities and other investments held by the underlying funds. The ability of the Fund to achieve its investment goal depends in part upon the ability of the underlying funds to achieve their investment goals. There can be no assurance that the investment goal of any underlying fund will be achieved. Interest Rate Risk of Preferred Stock – Preferred stock is issued with a fixed par value and pays dividends based on a percentage of that par value at a fixed rate. As with fixed income securities, which also make fixed payments, the market CNI CHARTER FUNDS | value of preferred stock is sensitive to changes in interest rates. Preferred stock generally decreases in value if interest rates rise and increases in value if interest rates fall. High Yield (“Junk”) Bonds – High yield bonds involve greater risks of default or downgrade and are more volatile than investment grade securities. High yield bonds involve a greater risk of price declines than investment grade securities due to actual or perceived changes in an issuer’s creditworthiness. In addition, issuers of high yield bonds may be more susceptible than other issuers to economic downturns, which may result in a weakened capacity of the issuer to make principal or interest payments. High yield bonds are subject to a greater risk that the issuer may not be able to pay interest or dividends and ultimately to repay principal upon maturity. Discontinuation of these payments could have a substantial adverse effect on the market value of the security. There is no lower limit on the ratings of high yield securities that may be purchased or held by the Fund or an underlying fund. In addition, the Fund may invest directly or indirectly in unrated securities. Lower rated securities and unrated equivalents are speculative and may be in default. Municipal Obligations – U.S. state and local governments rely on taxes and, to some extent, revenues from private projects financed by municipal securities to pay interest and principal on municipal debt. Poor statewide or local economic results, changing political sentiments, legislation, policy changes or voter-based initiatives at the state or local level, erosion of the tax base or revenues of the state or one or more local governments, natural disasters, or other economic or credit problems affecting the state generally or a particular issuer may reduce tax revenues and increase the expenses of municipal issuers, making it more difficult for them to meet their obligations. Foreign government obligations are also subject to similar risks that the issuer of the obligations may be unable or unwilling to repay principal or interest when due. Emerging Market Securities – The Fund’s direct or indirect investments in foreign securities may include investments in emerging markets. Many of the risks with respect to foreign investments are more pronounced for investments in developing or emerging market countries, such as Russia and many of the countries of Asia, Latin America, Eastern Europe, Africa, and the Middle East. The economies of many of these countries depend heavily upon international trade and are accordingly affected by protective trade barriers and economic conditions of their trading partners. The enactment by these trading partners of protectionist trade legislation could have a significant adverse effect upon the securities markets of such countries. Many of these countries may also have government exchange controls, currencies with no recognizable market value relative to the established currencies of western market economies, little or no experience in trading in securities, no financial reporting standards, a lack of a banking and securities infrastructure to handle such trading, and a legal tradition which does not recognize rights in private property. Derivatives – A derivative security is a financial contract whose value is based on (or “derived from”) a traditional security (such as a bond) or a market index. The Fund’s direct or indirect use of derivative instruments may involve other risks than those associated with investing directly in the securities in which it or an underlying fund primarily invests. Derivatives involve the risks of improper valuation and ambiguous documentation and the risk that changes in the value of the derivative may not correlate perfectly with the underlying security. Derivatives are also subject to other risks, such as market risk, which is the risk that the value of an investment will fluctuate with movements in the stock market; interest rate risk, which is the risk that the value of bonds and other debt securities will fall when interest rates rise; credit risk, which is the risk that the issuers of bonds and other debt securities may not be able to make interest or principal payments; counterparty risk, which is the risk that the other party to an agreement will default; and liquidity risk, which is the risk that lack of trading volume may make it difficult to sell securities at quoted market prices. The use of a derivative is speculative if the Fund or an underlying fund is primarily seeking to enhance returns, rather than offset the risk of other positions. When the Fund or an underlying fund invests in derivatives for speculative purposes, the Fund or the underlying fund will be fully exposed to the risks of loss of that derivative, which may sometimes be greater than the cost of the derivative. Suitable derivative transactions may not be available in all circumstances and there can be no assurance that the Fund or an underlying fund will engage in these transactions to reduce exposure to other risks when that would be beneficial. In addition, the Fund’s direct or indirect use of derivatives may increase the taxes payable by shareholders. Here are the principal risks that apply to the Equity Funds: Market Risk of Equity Securities (Equity Funds) – By investing directly or indirectly in stocks, a Fund may expose you to a sudden decline in a holding’s share price or an overall decline in the stock market. In addition, as with any stock fund, the value of your investment will fluctuate on a day-to-day and a cyclical basis with movements in the stock market, as well as in response to the activities of individual companies. In addition, individual companies may report poor results or be negatively affected by industry and/or economic trends and developments. The rights of a company’s common stockholders to dividends and upon liquidation of the company generally are subordinated (i.e., rank lower) to those of preferred stockholders, bondholders and other creditors of the issuer. Management (Equity Funds) – A Fund’s performance depends on the portfolio managers’ skill in making appropriate investments. As a result, a Fund may underperform the equity market or similar funds. Foreign Investments (American Depositary Receipts) (Large Cap Value Fund, Large Cap Growth Fund, Diversified Equity Fund and Socially Responsible Equity Fund) – Foreign investments tend to be more volatile than domestic securities, and are subject to risks that are not typically associated with domestic securities. For example, such investments may be adversely affected by unfavorable political and economic CNI CHARTER FUNDS | developments and the possibility of seizure or nationalization of companies, or the imposition of withholding taxes on income. Foreign markets tend to be more volatile than the U.S. market due to economic and political instability and regulatory conditions in some countries. The Funds invest in U.S. dollar denominated American Depositary Receipts of foreign companies (“ADRs”) which are sponsored by the foreign issuers. ADRs are receipts typically issued by a U.S. bank or trust company evidencing its ownership of the underlying foreign securities, and are subject to the risks of changes in currency or exchange rates (which affect the value of the issuer even though ADRs are denominated in U.S. dollars) and the risks of investment in foreign securities. Defensive Investments (Equity Funds) – The securities in which each Fund invests, and the strategies described in this Prospectus, are those that a Fund uses under normal conditions. During unusual economic or market conditions, or for temporary defensive or liquidity purposes, a Fund may invest up to 100% of its assets in cash or cash equivalents that would not ordinarily be consistent with the Fund’s investment goals. No Fund is required or expected to take such a defensive posture. But if used, such a stance may help a Fund minimize or avoid losses during adverse market, economic or political conditions. Investment Style (Large Cap Value Fund, Large Cap Growth Fund, Socially Responsible Equity Fund, CSC Small Cap Value Fund)– A growth style is primarily used to select investments for the Large Cap Growth Fund and a value style is primarily used to select investments for the Large Cap Value Fund, CSC Small Cap Value Fund and Socially Responsible Equity Fund. These styles may fall out of favor, may underperform other styles and may increase the volatility of a Fund’s share price. Medium Capitalization (Mid-Cap) Companies (Diversified Equity Fund, Socially Responsible Equity Fund) – The Funds invest from time to time in mid-cap companies. Investments in mid-cap companies may involve greater risks than investments in larger, more established companies, such as limited product lines, markets and financial or managerial resources. In addition, the securities of mid-cap companies may have few market makers, wider spreads between their quoted bid and asked prices, and lower trading volume, resulting in greater price volatility and less liquidity than the securities of larger capitalized companies. Small Capitalization (Small-Cap) Companies (CSC Small Cap Value Fund) – The Fund primarily invests in small-cap companies. The sub-adviser believes that small-cap companies generally have greater earnings and sales growth potential than larger capitalized companies. The level of risk increases to the extent that the Fund has significant exposure to smaller capitalized or unseasoned companies (those with less than a three-year operating history). Investments in small-cap companies may involve greater risks, such as limited product lines, markets and financial or managerial resources. In addition, the securities of small-cap companies may have few market makers, wider spreads between their quoted bid and asked prices, and lower trading volume, resulting in greater price volatility and less liquidity than the securities of larger capitalized companies. Further, the Fund may hold a significant percentage of a company’s outstanding shares, which means that the Fund may have to sell them at discounts from quoted prices. Focus (CSC Small Cap Value Fund) – The Fund holds a relatively small number of securities positions. Losses incurred in such positions could have a material adverse effect on the Fund’s overall financial condition. The Fund’s performance may also differ materially from the relevant benchmarks, which hold many more stocks than the Fund and may be focused on different sectors or industries than the Fund. Sub-Adviser Allocation (Diversified Equity Fund) – CNAM divides the Fund’s investment portfolio into various “sleeves,” each of which is managed by one of the Fund’s sub-advisers. From time to time, CNAM adjusts the size of these sleeves based on a variety of factors, including the sleeves’ relative performance. Accordingly, the Fund’s performance is affected by CNAM’s decisions concerning how much of the Fund’s portfolio it allocates for management by each of the Fund’s sub-advisers. NON-PRINCIPAL INVESTMENT STRATEGIES AND RELATED RISKS OF THE FUNDS The following risks of the Funds referred to below are related to non-principal investment strategies of those Funds. These risks are in addition to the principal risks of the Funds discussed above. Sector Concentration (All Funds) – From time to time a Fund may invest a significant portion of its total assets in various industries in one or more sectors of the economy. To the extent a Fund’s assets are invested in a sector of the economy, the Fund will be subject to market and economic factors affecting companies in that sector. Portfolio Turnover (All Funds) – Each Fund will sell a security when its portfolio managers believe it is appropriate to do so, regardless of how long a Fund has owned that security. Buying and selling securities generally involves some expense to a Fund, such as commissions paid to brokers and other transaction costs. By selling a security, a Fund may realize taxable capital gains that it will subsequently distribute to shareholders. Generally speaking, the higher a Fund’s annual portfolio turnover, the greater its brokerage costs and the greater the likelihood that it will realize taxable capital gains. On the other hand, a Fund may from time to time realize commission costs in order to engage in tax minimization strategies if the result is a greater enhancement to the value of a Fund share than the transaction cost to achieve it. Increased brokerage costs may adversely affect a Fund’s performance. Also, unless you are a tax-exempt investor or you purchase shares through a tax-deferred account, the distribution of capital gains may affect your after-tax return. The Multi-Asset Fund’s underlying funds may have similar policies. Annual portfolio turnover of 100% or more is considered high. CNI CHARTER FUNDS | Municipal Obligations (Government Money Fund, Prime Money Fund) – U.S. state and local governments rely on taxes and, to some extent, revenues from private projects financed by municipal securities to pay interest and principal on municipal debt. Poor statewide or local economic results, changing political sentiments, legislation, policy changes or voter-based initiatives at the state or local level, erosion of the tax base or revenues of the state or one or more local governments, natural disasters, or other economic or credit problems affecting the state generally or a particular issuer may reduce tax revenues and increase the expenses of municipal issuers, making it more difficult for them to meet their obligations. Foreign government obligations are also subject to similar risks that the issuer of the obligations may be unable or unwilling to repay principal or interest when due. Tobacco-Free Investments (Limited Maturity Fund, Full Maturity Fund, Diversified Equity Fund, Socially Responsible Equity Fund) – The Tobacco-Free Funds follow a guideline of restricting investment in securities of tobacco-related companies through the research of Risk Metrics Social Issues Services. Commodities (Multi-Asset Fund) – The Fund may invest a portion of its assets in exchange-traded notes or exchange-traded funds that are linked to commodities or commodities indexes. The Fund’s direct or indirect exposure to the commodities markets may subject the Fund to greater volatility than investments in traditional securities. The value of commodity-linked instruments may be affected by changes in overall market movements, commodity index volatility, changes in interest rates, or risks affecting a particular industry or commodity, such as drought, floods, weather, livestock disease, embargoes, tariffs and international economic, political and regulatory developments. Foreign Currencies (Multi-Asset Fund) – The Fund’s direct or indirect investments in securities denominated in foreign currencies are subject to currency risk, which means that the value of those securities can change significantly when foreign currencies strengthen or weaken relative to the U.S. Dollar. The Fund may invest in foreign currencies to hedge against the risks of variation in currency exchange rates relative to the U.S. Dollar. Such strategies, however, involve certain transaction costs and investment risks, including dependence upon the ability of CNAM to predict movements in exchange rates. Some countries in which the Fund may directly or indirectly invest may have fixed or managed currencies that are not freely convertible at market rates into the U.S. Dollar. Certain currencies may not be internationally traded. Many countries in which the Fund may invest have experienced substantial, and in some periods extremely high, rates of inflation for many years. Inflation and rapid fluctuation in inflation rates may have negative effects on certain economies and securities markets. Moreover, the economies of some countries may differ favorably or unfavorably from the U.S. economy in such respects as the rate of growth of gross domestic product, rate of inflation, capital reinvestment, resource self-sufficiency and balance of payments. Hedge Funds (Multi-Asset Fund) – The Fund may invest in private investment funds (“Hedge Funds”) managed by various investment managers (“Managers”) that use a variety of investment strategies, including investment in other Hedge Funds. By investing in Hedge Funds indirectly through the Fund, an investor indirectly bears a portion of the asset-based fees, incentive-based allocations and other expenses borne by the Fund as an investor in Hedge Funds, in addition to the operating expenses of the Fund. The incentive-based allocations assessed by Managers and borne directly by the Fund may create an incentive for Managers to make investments that are riskier or more speculative than those that might have been made in the absence of incentive-based allocations. Because the Managers value the Hedge Funds they manage, which directly affects the amount of incentive-based allocations they receive, Managers face a conflict of interest in performing such valuations. Various risks are associated with the securities and other instruments in which Hedge Funds may invest, their investment strategies and the specialized investment techniques they may use. Hedge Funds are not registered as investment companies under the Investment Company Act. Therefore, the Fund, as an investor in Hedge Funds, does not have the benefit of the protections afforded by the Investment Company Act to investors in registered investment companies, such as mutual funds. To the extent the Fund invests in a Hedge Fund that allows its investors to effect withdrawals only at certain specified times, the Fund may not be able to withdraw its investment in such Hedge Fund promptly after it has made a decision to do so, which may result in a loss and adversely affect the Fund’s investment return. To the extent the Fund invests in a Hedge Fund that is permitted to distribute securities in kind to investors making withdrawals, upon the Fund’s withdrawal of all or a portion of its interest in such Hedge Fund the Multi-Asset Fund may receive securities that are illiquid or difficult to value. Inflation-Indexed Bonds (Multi-Asset Fund) – The Fund may invest in inflation-indexed bonds. Inflation-indexed bonds may react differently than other fixed income securities to changes in interest rates. Because interest rates on inflation-indexed bonds are adjusted for inflation, the values of these bonds are not materially affected by inflation expectations. Therefore, the values of inflation-indexed bonds are anticipated to change in response to changes in “real” interest rates, which represent nominal (stated) interest rates reduced by the expected impact of inflation. Generally, the value of an inflation-protected security falls when real interest rates rise and rises when real interest rates fall. Real Estate-Related Investments (Multi-Asset Fund) – Because the Fund may invest a portion of its assets directly or indirectly in securities of companies principally engaged in the real estate industry and other real estate related investments, the Fund’s performance may be linked to the performance of the real estate markets. Property values may fall due to increasing vacancies or declining rents resulting from economic, legal, cultural or technological developments. Investments in real estate companies may also subject the Fund to the risks associated with the direct ownership of real estate. Real estate CNI CHARTER FUNDS | companies are subject to legislative or regulatory changes, adverse market conditions and increased competition. The general performance of the real estate industry has historically been cyclical and particularly sensitive to economic downturns. Changes in prevailing real estate values and rental income, interest rates and changing demographics may affect the value of securities of issuers in the real estate industry. Repurchase Agreements (Multi-Asset Fund) – The Fund may invest in repurchase agreements. Repurchase agreements are agreements under which securities are acquired from a securities dealer or bank subject to resale on an agreed upon date and at an agreed upon price which includes principal and interest. Under all repurchase agreements entered into by the Fund, the Fund’s custodian or its agent must take possession of the underlying collateral. However, if the seller defaults, the Fund could realize a loss on the sale of the underlying security to the extent the proceeds of the sale are less than the resale price. In addition, even though the U.S. Bankruptcy Code provides protection for most repurchase agreements, if the seller should be involved in bankruptcy or insolvency proceedings, the Fund may incur delays and costs in selling the security and may suffer a loss of principal and interest if the Fund is treated as an unsecured creditor. The Fund may also invest in repurchase agreements collateralized by securities issued by foreign issuers, which are also subject to the risks associated with foreign securities discussed above under “Principal Risks of the Funds.” Foreign Securities (CSC Small Cap Value Fund) – The Fund may invest in foreign securities. Foreign investments tend to be more volatile than domestic securities, and are subject to risks that are not typically associated with domestic securities. For example, such investments may be adversely affected by changes in currency rates and exchange control regulations, unfavorable political and economic developments and the possibility of seizure or nationalization of companies, or the imposition of withholding taxes on income. Foreign markets tend to be more volatile than the U.S. market due to economic and political instability and regulatory conditions in some countries. management of the funds INVESTMENT MANAGER CNAM provides the Funds with investment management services. CNAM’s address is City National Center, 400 North Roxbury Drive, Beverly Hills, California 90210. CNAM is a wholly owned subsidiary of City National Bank (“CNB”), a federally chartered commercial bank founded in the early 1950s, with approximately $5.5 billion in assets under management as of December 31, 2010. CNB is itself a wholly owned subsidiary of City National Corporation, a New York Stock Exchange listed company. CNB has provided trust and fiduciary services, including investment management services, to individuals and businesses for over 50 years. CNB currently provides investment management services to individuals, pension and profit sharing plans, endowments and foundations. As of December 31, 2010, CNB and its affiliates had approximately $58.5 billion in assets under administration, which includes $36.8 billion in assets under management. Subject to the oversight of the Board of Trustees, CNAM has complete discretion as to the purchase and sale of investments for the Funds it directly manages, consistent with each such Fund’s investment objective, policies and restrictions. CNAM is responsible for the evaluation, selection and monitoring of the sub-advisers of the Full Maturity Fund, High Yield Bond Fund, Diversified Equity Fund, Socially Responsible Equity Fund and the CSC Small Cap Value Fund (collectively, the “Sub-advised Funds”). CNAM selects sub-advisers based on a variety of factors, including investment style, performance record and the characteristics of each sub-adviser’s typical investments. The assets of the Full Maturity Fund and the Diversified Equity Fund are divided into various sleeves and CNAM is responsible for allocating the assets among the sub-advisers in accordance with their specific investment styles. The sub-advisers manage the Sub-advised Funds’ investments and are responsible for making all investment decisions and placing orders to purchase and sell securities for these Funds. Subject to the oversight of CNAM and the Board of Trustees, the sub-advisers have complete discretion as to the purchase and sale of investments for these Funds consistent with each Fund’s investment objective, policies and restrictions. CNAM received a fee from each Fund for its investment management services at the annual rates set forth in the table below for the fiscal year ended September 30, 2010. Each annual rate is stated as a percentage of the average annual net assets of the Fund. These fees reflect fee waivers or reimbursements of fees waived by CNAM in prior years. The sub-advisers are compensated out of the investment management fees paid to CNAM. CNI CHARTER FUNDS | Government Money Market Fund 0.26% Prime Money Market Fund 0.25% California Tax Exempt Money Market Fund 0.27% Limited Maturity Fund(1) 0.49% Government Bond Fund 0.36% Corporate Bond Fund 0.40% California Tax Exempt Bond Fund 0.16% Full Maturity Fund(1) 0.50% High Yield Bond Fund 0.66% Multi-Asset Fund 0.50% Diversified Equity Fund(1) 0.75% Large Cap Value Equity Fund 0.62% Large Cap Growth Equity Fund 0.65% Socially Responsible Equity Fund(1) 0.75% CSC Small Cap Value Fund 0.85% Includes fees received by CCM Advisors, LLC, the Fund’s previous investment adviser which combined its business with CNAM effective January 1, 2011. CNAM has voluntarily agreed to limit its fees or reimburse expenses to the extent necessary to keep total annual fund operating expenses (excluding taxes, interest, brokerage commissions, acquired fund fees and expenses, and extraordinary expenses) at or below the levels set forth in the table below. Any fee reductions or reimbursements may be repaid to CNAM within three years after they occur if such repayments can be achieved within a Fund’s expense limit in effect at the time such expenses were incurred and if certain other conditions are satisfied. Institutional Class Servicing Class Class N Class S Government Money Market Fund 0.63% N/A 0.85% 1.05% Prime Money Market Fund 0.63% N/A 0.85% 1.05% California Tax Exempt Money Market Fund 0.55% N/A 0.78% 0.98% Government Bond Fund 0.55% 0.80% 1.05% N/A Corporate Bond Fund N/A 0.80% 1.05% N/A California Tax Exempt Bond Fund N/A 0.60% 0.85% N/A High Yield Bond Fund 0.85% 1.10% 1.40% N/A Multi-Asset Fund 1.25% 1.50% 1.75% N/A Large Cap Value Equity Fund 0.75% 1.00% 1.25% N/A Large Cap Growth Equity Fund N/A 1.05% 1.30% N/A A discussion regarding the basis for the Board of Trustees’ approval of the Funds’ investment advisory agreement with CNAM (or in the case of the Limited Maturity Fund, Full Maturity Fund, Diversified Equity Fund and Socially Responsible Equity Fund, the Funds’ investment advisory agreement with CCM Advisors, LLC, the Funds’ previous investment adviser which combined its business with CNAM effective January 1, 2011, is available in the Funds’ Annual Report for the fiscal year ended September 30, 2010. SUB-ADVISERS AND PORTFOLIO MANAGERS Following is certain information about the individuals employed by or associated with CNAM or the relevant sub-adviser who are primarily responsible for the day-to-day management of each Fund’s investment portfolio (the “Portfolio Managers”), if any, and in the case of the Sub-advised Funds, certain information about the sub-advisers. The SAI contains additional information about the sub-advisers and the Portfolio Managers, including the Portfolio Managers’ compensation, other accounts managed by the Portfolio Managers, and the Portfolio Managers’ ownership of securities in the Funds. MONEY MARKET FUNDS All investment decisions for the Money Market Funds are made by CNAM’s Fixed Income Team of investment professionals, all of whom take an active part in the decision-making process. LIMITED MATURITY FUND Paul C. Single and William C. Miller, Jr. serve as portfolio managers for the Limited Maturity Fund. Paul C. Single is Senior Vice President and Director – Fixed Income Investments of CNAM. Mr. Single has over 26 years of institutional investment management experience and specializes in investment grade taxable fixed income securities. Prior to joining CNB in 2003, Mr. Single was a principal and portfolio manager of Wells Capital Management. William C. Miller, Jr. is Senior Vice President and Director – Fixed Income Investments of CNAM. Mr. Miller has over 13 years of investment management experience and specializes in the research, analysis, and selection of fixed income securities. Prior to joining CNB in 2001, Mr. Miller was an Investment Officer with Fiduciary Trust International of California and from 1995 to 1998, was an Associate with Pacific Investment Management Company. Mr. Miller, a Chartered Financial Analyst, holds a bachelor’s degree with a concentration in Finance from California State University, Fullerton. GOVERNMENT BOND FUND Paul C. Single and Robert Harder serve as portfolio managers for the Government Bond Fund. Information about Mr. Single’s background and experience is provided above under “Limited Maturity Fund.” CNI CHARTER FUNDS | Robert Harder is Senior Vice President and Senior Portfolio Manager of CNAM and specializes in the research, analysis, selection and trading of fixed income securities. Mr. Harder has over 15 years of investment management experience. Prior to joining CNB in 2005, he served as a portfolio manager and relationship manager at Wells Capital Management, the registered investment adviser group at Wells Fargo Bank. Prior to joining Wells Fargo, Mr. Harder served as supervisor of investment performance for Wilshire Associates Incorporated. Mr. Harder holds a bachelor’s degree in History from UCLA. CORPORATE BOND FUND William C. Miller and Robert Harder serve as portfolio managers for the Corporate Bond Fund. Information about Mr. Miller’s background and experience is provided above under “Limited Maturity Fund.” Information about Mr. Harder’s background and experience is provided above under “Government Bond Fund.” CALIFORNIA TAX EXEMPT BOND FUND Gregory Kaplan and Kathleen Meyer serve as portfolio managers for the California Tax Exempt Bond Fund. Gregory Kaplan serves as Senior Vice President and Director – Fixed Income Investments of CNAM. Mr. Kaplan has nearly 20 years of experience in the financial industry. Prior to joining CNAM, he served as vice president and portfolio manager for Robertson Stephens Asset Management. Mr. Kaplan is a Chartered Financial Analyst and holds an MBA in Finance from The Pamplin School of Business at Virginia Tech, and a BS in Finance from Rutgers University. Kathleen Meyer is Senior Vice President and Senior Portfolio Manager of CNAM, where she focuses on research, analysis, selection, and trading of tax-exempt fixed income securities. Ms. Meyer has over 25 years of experience in the investment industry. Prior to joining CNB in 2008, she served as senior vice president and senior portfolio manager at U.S. Trust. She has also served as vice president and tax-exempt high-net-worth specialist at Merrill Lynch, vice president and portfolio manager at First Interstate Bank, and portfolio manager at E. F. Hutton. Ms. Meyer holds a bachelor’s degree from Arizona State University. FULL MATURITY FUND Baird Advisors (“Baird”). Baird, an institutional fixed income department within Robert W. Baird & Co., Inc., currently serves as sub-adviser to a portion of the Full Maturity Fund. Baird is located at 777 East Wisconsin Avenue, Suite 2100, Milwaukee, Wisconsin 53202. Baird also provides management services to pension plans, non-profit organizations and individuals. Daniel A. Tranchita and Gary A. Elfe have primary responsibility for managing Baird’s portion of the Full Maturity Fund. Mr. Tranchita has been a Managing Director and Senior Portfolio Manager at Baird since 2000, and previously served as Senior Vice President and Senior Portfolio Manager of Firstar Investment Research & Management Company, LLC (“Firstar”) from 1989 to 2000. Mr. Elfe has been a Managing Director and Senior Portfolio Manager at Baird since 2000, and previously served as Senior Vice President and Senior Portfolio Manager at Firstar from 1978 to 2000. As Baird utilizes a team-oriented investment approach, Mary Ellen Stanek (Chief Investment Officer), Charlie Groeschell, Warren Pierson, Jay Schwister, Sharon deGuzman and Jeff Schrom are also involved in portfolio analysis and in security transactions for Baird’s portion of the Full Maturity Fund. Boyd Watterson Asset Management, LLC (“Boyd Watterson”). Boyd Watterson currently serves as sub-adviser to a portion of the Full Maturity Fund. Boyd Watterson is located at 1801 East 9th Street, Suite 1400, Cleveland, Ohio 44114. It was organized in 1928 and provides equity and fixed income investment management services to individuals and institutions, and as of December 31, 2010 had $4.6 billion in total firm assets under management. Day-to-day management of the portion of the Full Maturity Fund managed by Boyd Watterson is the responsibility of its Fixed Income Group, which establishes Boyd Watterson’s fixed income investment strategy. Justin C. Waggoner (Assistant Vice President) has primary responsibility for managing Boyd Watterson’s portion of the Fund, and has been employed by Boyd Watterson since 2007. Discussions regarding the bases for the Board of Trustees’ approvals of the sub-advisory agreements with Baird and Boyd Watterson are available in the Funds’ Annual Report for the fiscal year ended September 30, 2010. HIGH YIELD BOND FUND Guggenheim Investment Management, LLC(“Guggenheim”). Guggenheim currently serves as the High Yield Bond Fund’s sub-adviser, providing investment advisory and portfolio management services pursuant to a sub-advisory agreement with CNAM. Guggenheim’s principal offices are located at 135 East 57th Street, 6th Floor, New York, New York 10022. Guggenheim provides investment advisory services to institutional clients including public pensions, corporate pensions, foundations, insurance companies and family offices, and as of September 30, 2011, managed or sub-managed $26.5 billion in assets. Guggenheim is an indirect subsidiary of Guggenheim Partners, LLC, a global diversified financial services firm which offers capital markets services, portfolio and risk management expertise, wealth management, investment management and family office services. The High Yield Bond Fund is managed by Jeffrey Abrams, a Senior Managing Director and Portfolio Manager at Guggenheim. Mr. Abrams is a portfolio manager for Guggenheim’s Corporate Credit Strategies and is a member of the Investment Committee. He has been with Guggenheim Partners since May 2002. During his career at the firm, Mr. Abrams has been a senior analyst covering the foodand beverage sectors, then subsequently led an industry team CNI CHARTER FUNDS | focused on investing across the leveraged credit markets in a number of industries, including financial institutions, retail, foodand beverage, and consumer products. Prior to joining Guggenheim, Mr. Abrams worked in the Leveraged Finance Group at Bear Stearns, where he focused on various leveraged debt transactions across multiple industries. Mr. Abrams received his BBA in Finance and a B.A. in History from Emory University. Kevin Gundersen, CFA, Managing Director, is the secondary portfolio manager for the High Yield Bond Fund. Mr. Gundersen is a portfolio manager for Guggenheim’s Corporate Credit Strategies and is a member of the Investment Committee. He has been with Guggenheim Partners since December 2002. During his career at the firm, Mr. Gundersen has been an analyst covering a variety of sectors, and subsequently led an industry team that focused on investing across the capital structure in the media, telecommunications and technology sectors. Prior to joining Guggenheim, Mr. Gundersen worked at GeoTrust, a technology company focused on eCommerce security solutions. Mr. Gundersen received his A.B. from Harvard University. Scott Minerd, Chief Investment Officer, and Patrick Mitchell, a Senior Managing Director at Guggenheim, are responsible for the day-to day overview and strategic direction of the High Yield Bond Fund. Mr. Minerd joined Guggenheim Capital, LLC in 1998. Mr. Minerd is Chief Investment Officer of Guggenheim and a Managing Partner of Guggenheim Partners, LLC. He was formerly a Managing Director with Credit Suisse First Boston in charge of trading and risk management for the Fixed Income Credit Trading Group. Previously, Mr. Minerd was Morgan Stanley’s London based European Capital Markets Products Trading and Risk Manager. Mr. Minerd earned a B.S. in Economics from the Wharton School, University of Pennsylvania, Philadelphia, and has completed graduate work at the University of Chicago Graduate School of Business and the Wharton School, University of Pennsylvania. Mr. Mitchell joined Guggenheim in 2009, with more than 30 years of experience in portfolio management, commercial banking, research and investments. Previously, Mr. Mitchell was a Managing Director at Maple Stone Capital Management (2007 to 2008) and Metropolitan West Financial, LLC (2000 to 2006). During the 1990s, Mr. Mitchell managed portfolios for the California State Teachers’ Retirement System (the last four years as the Chief Investment Officer). Mr. Mitchell received an MBA from Idaho State University and a Bachelor of Science in Business from the University of Idaho. A discussion regarding the basis of the Board of Trustees’ approval of CNAM’s sub-advisory agreement with Guggenheim is available in the Funds’ Annual Report for the fiscal year ended September 30, 2010. MULTI-ASSET FUND Bruce Simon, William C. Miller and Otis “Tres” Heald serve as portfolio managers for the Multi-Asset Fund. Bruce Simon is Chief Investment Officer of CNAM. Mr. Simon has over 25 years of experience in the investment industry. Prior to joining CNB in 2011, Mr. Simon served as Chief Investment Officer and a Managing Director at Ballentine Partners, an investment management firm, for three years. Prior to that, from 2002 to 2006, Mr. Simon served as Chief Investment Officer and a Managing Director at Morgan Stanley’s private wealth management division. Mr. Simon, a Chartered Financial Analyst, holds an MBA in Applied Economics from George Washington University and a bachelor’s degree from Penn State University. Information about Mr. Miller’s background and experience is provided above under “Limited Maturity Fund.” Otis “Tres” Heald is Senior Vice President and Director – Equity Investments of CNAM. Mr. Heald has over 20 years of experience and focuses on fundamental equity research. Prior to joining CNB in 2002, Mr. Heald served as SVP and market investment executive for Bank of America Capital Management, and was president of a mutual fund company. Mr. Heald, a Chartered Financial Analyst, holds a master’s degree in business administration from the University of Southern California. DIVERSIFIED EQUITY FUND SKBA Capital Management, LLC (“SKBA”). SKBA serves as sub-adviser to a portion of the Diversified Equity Fund. SKBA is located at 44 Montgomery Street, Suite 3500, San Francisco, California 94104. SKBA provides investment advisory services to a variety of clients, and as of December 31, 2010, had $645 million in assets under management. All SKBA client accounts are managed by an investment strategy team led by Andrew W. Bischel (CEO and Chief Investment Officer). The strategy team for SKBA’s portion of the Diversified Equity Fund meets at least weekly to discuss and decide which securities should be added to or sold from the portfolio. The members of the strategy team are Mr. Bischel, Kenneth J. Kaplan (Chairman), Josh J. Rothe (President and Director of Equity Research) and Shelley H. Mann (Senior Vice President and Director of Trading). Each of these individuals has been with SKBA for at least the last five years. Turner Investment Partners, Inc. (“Turner”). Turner serves as sub-adviser to a portion of the Diversified Equity Fund. Turner is located at 1205 Westlakes Dr., Suite 100, Berwyn, Pennsylvania 19312, and is employee-owned. Turner has been providing investment advisory services to clients such as pension funds, foundations, public companies, other asset managers, financial advisors, and individuals since 1990. Day-to-day management of Turner’s portion of the Diversified Equity Fund is the responsibility of Turner’s Growth Equity Investment Team, which is led by Robert Turner, CFA. Mr. Turner is Chairman and Chief Investment Officer of Turner Investment Partners, Inc. and co-founded the firm in 1990. He was previously Senior Investment Manager with Meridian Investment Company, and has 30 years of investment CNI CHARTER FUNDS | experience. Turner takes a team approach to investment management. Mr. Turner is the lead portfolio manager for the large cap growth equity strategy and is supported by a team of 24 investment professionals who provide fundamental, industry-focused research for all of the firm’s growth equity strategies. As the lead portfolio manager, Mr. Turner is the final decision maker for all purchase and sale decisions. Discussions regarding the bases for the Board of Trustees’ approvals of the sub-advisory agreements withSKBA and Turner are available in the Funds’ Annual Report for the fiscal period ended September 30, 2010. Previous Sub-advisers. Freeman Investment Management Co. (“Freeman”) served as a sub-adviser to the Diversified Equity Fund until May 28, 2010. CNAM served as interim sub-adviser to the portion of the Fund previously managed by Freeman from May 28, 2010 until September 7, 2010. Upon the termination of CNAM as interim sub-adviser, the assets of the Fund being managed by CNAM were allocated among the Fund’s remaining sub-advisers for management. AMBS Investment Counsel, LLC (“AMBS”) served as a sub-adviser to the Diversified Equity Fund until September 15, 2011. Upon its termination, the assets of the Fund being managed by AMBS were allocated among SKBA and Turner for management. LARGE CAP VALUE FUND Steve Decker and Max Sasso serve as portfolio managers for the Large Cap Value Fund. Steve Decker is Senior Vice President and Senior Portfolio Manager of CNAM. Mr. Decker has almost 15 years of experience in portfolio management and equity analysis. Prior to joining CNB in 2001, Mr. Decker was founding partner and portfolio manager at Palladian Capital, and senior equity analyst for the Farmers Insurance Group’s in-house investment division. Mr. Decker, a Chartered Financial Analyst, holds a master’s degree in business administration from the Marshall School of Business at the University of Southern California, and a bachelor’s degree from the University of Utah. Max Sasso is Vice President and Senior Portfolio Manager of CNAM, where he specializes in the research, analysis, and selection of securities for the firm’s domestic equity strategies. Mr. Sasso has over 14 years of experience in the investment management industry. He joined CNB in 1997. Mr. Sasso holds a master’s degree in business administration from Columbia University Graduate School of Business in New York and a bachelor’s degree from UCLA. LARGE CAP GROWTH FUND Otis “Tres” Heald and Joseph Querriera serve as portfolio managers for the Large Cap Growth Fund. Information about Mr. Heald’s background and experience is provided above under “Multi-Asset Fund.” Joseph Querriera is Vice President and Senior Portfolio Manager of CNAM, where he focuses on the non-bank financial sector. Mr. Querriera has over ten years of experience in investment analysis and portfolio management. Prior to joining CNB in 2004, he served as second vice president and portfolio manager at Northern Trust. Mr. Querriera, a Chartered Financial Analyst, holds a master’s degree in business administration from the University of Southern California and a bachelor’s degree in business administration, with an emphasis in Finance, from California State Polytechnic University in Pomona. SOCIALLY RESPONSIBLE EQUITY FUND SKBA.SKBA currently serves as sub-adviser to the Socially Responsible Equity Fund. Information about SKBA is included above under “Diversified Equity Fund.” The strategy team for the Socially Responsible Equity Fund includes Andrew W. Bischel, Kenneth J. Kaplan, Josh J. Rothe and Shelley H. Mann. Information about these individuals is included above under “Diversified Equity Fund.” A discussion regarding the basis for the Board of Trustees’ approval of CNAM’s sub-advisory agreement with SKBA is available in the Funds’ Annual Report for the fiscal year ended September 30, 2010. CSC SMALL CAP VALUE FUND Cove Street Capital, LLC (“CSC”). CSC currently serves as the CSC Small Cap Value Fund’s sub-adviser, providing investment advisory and portfolio management services pursuant to a sub-advisory agreement with CNAM. CSC’s address is 2321 Rosencrans Ave., El Segundo, California 90245. As of July 1, 2011, CSC managed assets of approximately $350 million for individual and institutional investors. CSC commenced operations July 1, 2011. Jeffrey Bronchick, CEO and Chief Investment Officer, is principally responsible for the management of the CSC Small Cap Value Fund. Prior to organizing CSC, Mr. Bronchick was a Principal, Chief Investment Officer, and Portfolio Manager/Analyst at Reed Conner & Birdwell LLC (“RCB”), which served as sub-adviser to the Fund from October 1, 2001, through June 30, 2011. Mr. Bronchick had been associated with RCB or its predecessor since 1989. A discussion regarding the basis of the Board of Trustees’ approval of CNAM’s sub-advisory agreement with CSC will be available in the Funds’ Annual Report for the fiscal year ended September 30, 2011. Previous Sub-adviser. RCB served as sub-adviser to the CSC Small Cap Value Fund until June 30, 2011. ALL FUNDS Under current law, the appointment of a new sub-adviser generally would require the approval of a Fund’s shareholders. However, the Trust has received an exemptive order from the SEC which permits CNAM, subject to certain conditions required by the SEC, to retain an unaffiliated sub-adviser, or CNI CHARTER FUNDS | terminate or replace a sub-adviser to any of the Funds, with the approval of the Board of Trustees but without obtaining shareholder approval. Shareholders of a Fund will be notified of any change in any such sub-advisers and be provided with information regarding any new sub-adviser. This exemption does not apply to any sub-adviser affiliated with CNAM. An order from the SEC granting this exemption benefits shareholders by enabling the Funds to operate in a less costly and more efficient manner. CNAM has the ultimate responsibility to monitor any sub-advisers and recommend their hiring, termination and replacement. CNAM may also terminate any sub-adviser and assume direct responsibility for the portfolio management of that Fund with the approval of the Board of Trustees, but without obtaining shareholder approval. ADMINISTRATOR SEI Investments Global Funds Services (the “Administrator”) serves as administrator and fund accountant to the Funds. The Administrator is located at One Freedom Valley Drive, Oaks, Pennsylvania 19456. DISTRIBUTOR SEI Investments Distribution Co. (the “Distributor”) serves as the Funds’ distributor pursuant to a distribution agreement with the Funds. The Distributor is located at One Freedom Valley Drive, Oaks, Pennsylvania 19456 and can be reached at 1-888-889-0799. DISTRIBUTION OF FUND SHARES The Funds have adopted plans for their Class N, Class R and Class S shares, where applicable, under Rule 12b-1 of the Investment Company Act of 1940, as amended. The plans allow the Money Market Funds to pay to the Distributor distribution fees of 0.50% of average daily net assets for the sale and distribution of their Class N and Class S shares, and all other Funds to pay to the Distributor distribution fees of 0.25% of average daily net assets for the sale and distribution of their Class N shares (0.30% for Class N shares of the High Yield Bond Fund) and for Class R shares of the CSC Small Cap Value Fund. The Distributor pays some or all of such distribution fees to broker-dealers and other financial intermediaries (primarily CNB and its affiliates) as compensation for providing distribution-related services. Because the distribution fees are paid out of the Funds’ assets on an ongoing basis, over time these fees will increase the cost of your investment and may cost you more than paying other types of sales charges. The Distributor may, from time to time in its sole discretion, institute one or more promotional incentive programs for dealers, which will be paid for by the Distributor from any distribution fees it receives or from any other source available to it. Under any such program, the Distributor may provide cash or non-cash compensation as recognition for past sales or encouragement for future sales that may include the following: merchandise, travel expenses, prizes, meals, and lodgings, and gifts that do not exceed $100 per year, per individual. Institutional Class shares of the Funds are not subject to distribution fees under these plans. For the fiscal year ended September 30, 2010, affiliates of CNAM voluntarily waived distribution fees in the amounts set forth in the table below. Each of these waivers continues in effect as of the date of this Prospectus but may be terminated at any time. Class N Class S Class R Government Money Market Fund 0.20% 0.00% N/A Prime Money Market Fund 0.20% 0.00% N/A California Tax Exempt Money Market Fund 0.20% 0.00% N/A CSC Small Cap Value Fund N/A N/A 0.14% SHAREHOLDER SERVICING FEES The Funds are subject to shareholder service agreements that allow each Fund to pay fees of 0.25% of its average daily net assets to CNB and its affiliates for non-distribution services provided to shareholders of each Class of each Fund (except for the Institutional Class of the Limited Maturity Fund, Government Bond Fund, Full Maturity Fund, High Yield Bond Fund, Multi-Asset Fund, Diversified Equity Fund, Large Cap Value Fund and Socially Responsible Equity Fund). Because these fees are paid out of the Funds’ assets (continuously for Institutional Class shares), over time these fees will increase the cost of your investment. For the fiscal year ended September 30, 2010, affiliates of CNAM voluntarily waived shareholder servicing fees in the amounts set forth in the table below. Each of these waivers continues in effect as of the date of this Prospectus but may be terminated at any time. Class N Class S Class R Government Money Market Fund 0.45% 0.63% N/A Prime Money Market Fund 0.45% 0.63% N/A California Tax Exempt Money Market Fund 0.46% 0.65% N/A CSC Small Cap Value Fund N/A N/A 0.25% CNI CHARTER FUNDS | how to buy, sell and exchange shares Here are the details you should know about how to purchase, sell (sometimes called “redeem”) and exchange shares. GENERAL INFORMATION Shares of all Funds are offered through approved broker-dealers or other financial institutions (each an “Authorized Institution”). If you purchase shares of a Fund through an Authorized Institution, your Authorized Institution is responsible for maintaining your individual account records, processing your order correctly and promptly, keeping you advised regarding the status of your individual account, confirming your transactions and ensuring that you receive copies of the Fund’s Summary Prospectus. You will also generally have to address your correspondence or questions regarding the Fund to your Authorized Institution. The Limited Maturity Fund, the Full Maturity Fund, the Diversified Equity Fund, the Socially Responsible Equity Fund and Class R shares of the CSC Small Cap Value Fund are offered directly as well as through Authorized Institutions. Not all Funds and classes are available in all states. PRICING OF FUND SHARES How and when we calculate each Fund’s net asset value per share (“NAV”) determines the price at which you will buy or sell shares. We calculate the NAV once each day at the following times: • Government Money Fund and Prime Money Fund – Usually at 4:30 p.m. Eastern time. • California Money Fund – Usually at 2:00 p.m. Eastern time. • All Other Funds – As of the close of trading on the New York Stock Exchange (the “NYSE”). The NYSE usually closes at 4:00 p.m. Eastern time on weekdays, except for holidays. Shares of the Equity Funds, Multi-Asset Fund and Bond Funds may be purchased or sold on any day that the NYSE is open for business. Shares of the Money Market Funds may be purchased or sold on any day that the NYSE and the Federal Reserve are open for business. The Funds reserve the right to open for business on days the NYSE is closed but the Federal Reserve Bank of New York is open. Shares of a Fund, however, cannot be purchased or sold by Federal Reserve wire on days when either the NYSE or the Federal Reserve is closed. On any business day when the Securities Industry and Financial Markets Association (“SIFMA”) recommends that the securities markets close early, each Money Market Fund and Bond Fund reserves the right to close at or prior to the closing time recommended by SIFMA. If a Money Market Fund or Bond Fund does so, it will not grant same business day credit for purchase and redemption orders received after the Money Market Fund’s or Bond Fund’s closing time and credit will be given on the next business day. If the Fund or your Authorized Institution, as applicable, receives your purchase, redemption or exchange request in good order from you on a business day before 4:30 p.m. Eastern time for the Government Money Fund and the Prime Money Fund, before 2:00 p.m. Eastern time for the California Money Fund, and before the close of trading on the NYSE for all other Funds, we will price your order at that day’s NAV. If the Funds or your Authorized Institution, as applicable, receives your request in good order on a business day from you after these times, we will price your order at the next day’s NAV. In some cases, however, you may have to transmit your request to your Authorized Institution by an earlier time in order for your request to be effective on the day of transmittal. This allows your Authorized Institution time to process your request and transmit it to the appropriate Fund before the trading deadline. “In good order” means that the Funds have received and processed your account application and have received all required information and documentation, including, as applicable, the information described under “Customer Identification and Verification” and “Anti-Money Laundering Program” below and any required signature guarantees. To ensure that your request is in good order, follow the directions for purchasing shares as described under “How to Buy Shares”. CALCULATION OF NAV NAV for one share of a class of a Fund is the value of that share’s portion of the net assets (i.e., assets less liabilities) attributable to that class of that Fund. Shares of each Money Market Fund are priced at NAV, which is expected to remain constant at $1.00. We calculate the NAV of each class of each Fund by dividing the total net value of the assets attributable to the class by the number of outstanding shares of that class. We base the value of each Equity Fund, Bond Fund, and the Multi-Asset Fund’s investments on their market values, usually the last price reported for each security before the close of the market that day. A market price may not be available for securities that trade infrequently. In the case of the Money Market Funds, securities are valued at amortized cost, which is expected to approximate market value. A market price may not be available for securities that trade infrequently. If market prices are not readily available or considered to be unreliable, fair value prices may be determined by the Funds’ Fair Value Committee. The Fair Value Committee in good faith uses methods approved by and under the ultimate supervision of the Board of Trustees. For instance, if trading in a security has been halted or suspended or a security has been delisted from a national exchange, a security has not been traded for an extended period of time, or a significant event with respect to a security occurs after the close of the market or exchange on which the security principally trades and before a Fund calculates its NAV, the Fair Value Committee will determine the security’s fair CNI CHARTER FUNDS | value. In determining the fair value of a security, the Fair Value Committee will consider the investment manager’s (or the relevant sub-adviser’s) valuation recommendation and information supporting the recommendation, including factors such as the type of security, last trade price, fundamental analytical data relating to the security, forces affecting the market in which the security is purchased and sold, the price and extent of public trading in similar securities of the issuer or comparable companies, and other relevant factors. Valuing securities at fair value involves greater reliance on judgment than valuation of securities based on readily available market quotations. Any Fund that uses fair value to price securities may value those securities higher or lower than another fund using market quotations or fair value to price the same securities. There can be no assurance that a Fund could obtain the fair value assigned to a security if it were to sell the security at approximately the time at which that Fund determines its net asset value. The Board of Trustees reviews all fair value determinations. Some of the Funds may invest in securities listed on foreign exchanges which may trade on Saturdays or on U.S. national business holidays when the NYSE is closed. Consequently, the NAV of a Fund’s shares may be significantly affected on any day when the Fund does not price its shares and when you are not able to purchase or redeem the Fund’s shares. Similarly, if an event materially affecting the value of foreign investments or foreign currency exchange rates occurs prior to the close of business of the NYSE but after the time their values are otherwise determined for a Fund, such investments or exchange rates will be valued at their fair value as discussed above. More details about how we calculate the NAV for each Fund may be found in the SAI. HOW TO BUY SHARES All Funds –To purchase shares of a Fund through an Authorized Institution, you should contact your Authorized Institution and follow its procedures, including acceptable methods of payment and deadlines for receipt by the Authorized Institution of your share purchase instructions. Your Authorized Institution may establish higher minimum investment requirements than the Funds, and may charge a fee for its services, in addition to the fees charged by the Funds. A Fund may reject any purchase order (generally within one business day) if it is determined that accepting the order would not be in the best interest of the Fund or its shareholders. Limited Maturity Fund, Full Maturity Fund, Diversified Equity Fund, Socially Responsible Equity Fund and CSC Small Cap Value Fund (Class R only) – There are two additional ways to purchase shares of these Funds: By Mail– To open a new account, complete and sign an application. Applications are available at www.cnicharterfunds.com or can be requested by calling 1-800-445-1341. Make your check payable to the Fund in which you choose to invest. The check must be drawn on a U.S. bank and payable in U.S. dollars. You will be required to include your full name, permanent street address, date of birth and taxpayer identification number. Send your completed application and check to: Regular Mail: CNI Charter Funds P.O. Box 2175 Milwaukee, WI 53201 Overnight Delivery: CNI Charter Funds 803 W. Michigan St. Milwaukee, WI 53233 To add to an existing account, make your check payable to the Fund in which you choose to invest. The check must be drawn on a U.S. bank. Please include your account number on the check and send your check to: Regular Mail: CNI Charter Funds P.O. Box 2175 Milwaukee, WI 53201 Overnight Delivery: CNI Charter Funds 803 W. Michigan St. Milwaukee, WI 53233 By Wire– If you are making an initial investment in a Fund, before you wire funds, please call us at 1-800-445-1341 to make arrangements with a telephone service representative to submit your completed application via mail, overnight delivery, or facsimile. You may then contact your bank to initiate the wire using the following wire instructions: UMB Bank, N.A. Kansas City, MO ABA# 101000695 For Credit to: CNI Charter Funds Account Number 9871879089 Further Credit: [Mutual Fund Name] [Shareholder name and account number] If you wish to add to an existing account by Federal Funds wire payment, please call us at 1-800-445-1341, during business hours, to advise of your intent to wire funds. This will ensure prompt and accurate credit to your account upon receipt of your wire. You may also make additional purchases via Electronic Funds Transfer from your checking/savings account if you elected the option on your account application. In order to participate in this option, your bank must be a member of the ACH network. Amounts sent by wire or electronic funds must be received by 4:00 p.m., Eastern time, in order to buy shares that day. The Funds do not impose charges for wire services, but your bank may impose such charges. The Funds and UMB are not responsible for the consequences of delays resulting from the banking or Federal Reserve Wire System, or from incomplete wiring instructions. CNI CHARTER FUNDS | General– The Funds reserve the right to reject any purchase request, including a purchase request that may disrupt a Fund’s operation or performance as described below under “Customer Identification and Verification” and “Anti-Money Laundering Program.” The Funds will not be responsible for any loss of potential investment gains resulting from your inability to invest in a Fund because of the Fund’s rejection of a purchase request based on the Fund’s obligation to deter money laundering under Federal law or the Fund’s determination that the purchase request will disrupt the Fund’s operation. When the Funds reject a purchase request, the funds received from the shareholder or account applicant will not be invested in the Funds. Instead, a check from the Funds for the full amount of the check received by the Funds will be returned to the shareholder or account applicant as soon as possible after receipt by the Funds’ transfer agent of the purchase request (generally within one business day). The return of funds to a shareholder or account applicant may be delayed as a result of the Funds’ compliance with Federal law relating to money laundering. The Funds do not accept payment in cash or money orders. The Funds also do not accept cashier’s checks in amounts of less than $10,000, except for the Limited Maturity Fund, the Full Maturity Fund, the Diversified Equity Fund, the Socially Responsible Fund and CSC Small Cap Value Fund (Class R only), which do not accept any payment in cashier’s checks. To prevent check fraud, the Funds will not accept third party checks, Treasury checks, credit card checks, bank drafts, traveler’s checks or starter checks for the purchase of shares. The Fund’s transfer agent may charge a $25.00 fee against a shareholder’s account, in addition to any loss sustained by the Funds, for any payment that is returned. It is the policy of the Funds not to accept applications under certain circumstances or in amounts considered disadvantageous to shareholders. The Funds reserve the right to reject any application. You must certify whether you are subject to withholding for failing to report income to the Internal Revenue Service. The Funds may return investments received without a certified taxpayer identification number. FOREIGN INVESTORS The Funds do not generally accept investments by non-U.S. persons. While non-U.S. persons may be permitted to invest in the Funds subject to the satisfaction of enhanced due diligence, the CSC Small Cap Value Fund will not accept investments by non-U.S. persons for Class R shares under any circumstances. HOW TO SELL SHARES All Funds – You may redeem some or all of your shares of the Equity Funds, Multi-Asset Fund or Bond Funds on any day the NYSE is open for regular session trading. Shares of the Money Market Funds may be redeemed on any day the NYSE and the Federal Reserve are open for business. If you purchased Fund shares through an Authorized Institution, you may sell your shares only through your Authorized Institution. To sell shares of a Fund, you should contact your Authorized Institution and follow its procedures. Your Authorized Institution may charge a fee for its services, in addition to the fees charged by the Funds. Redemption requests for the Equity Funds, Multi-Asset Fund and Bond Funds must be received by the Fund or your Authorized Institution before 4:00 p.m. Eastern Time or the Authorized Institution’s earlier applicable deadline. Redemption requests for the Government Money Fund and the Prime Money Fund must be received before 4:30 p.m. Eastern Time, and redemption requests for the California Money Fund must be received before 2:00 p.m. Eastern Time, or before the Authorized Institution’s earlier deadline. As long as the Funds or their agents receive your redemption request in good order before the close of regular trading on the NYSE (usually 4:00 p.m., Eastern time) or the applicable deadline, your shares will be sold at that day’s NAV. A redemption request is in good order if it includes all required information and the Funds have a completed application on file. If the Funds receive your redemption request after the close of regular trading on the NYSE, your redemption request will be executed the next business day, and your shares will be sold at the next day’s NAV. Redemption proceeds may be withheld or delayed as required by anti-money laundering laws and regulations. Shares generally continue earning dividends until the next business day after your trade date. Normally, the Funds will make payment on your redemption request as promptly as possible after receiving your request, but it may take up to seven business days. The Funds generally pay sale (redemption) proceeds in cash. However, under conditions where cash redemptions are detrimental to a Fund and its shareholders (e.g., the amount you are redeeming is large enough to affect a Fund’s operation), the Fund reserves the right to make redemptions in readily marketable securities rather than cash (a “redemption in kind”). If your shares were ever redeemed in kind, you would probably have to pay transaction costs to sell the securities distributed to you, as well as taxes on any capital gains from the sale as with any redemption. In addition, you would be subject to market exposure on securities received from a Fund until you sold them. By calling us before you attempt to redeem a large dollar amount, you are more likely to avoid in-kind or delayed payment of your redemption. The Funds may suspend redemptions or postpone payments of redemption proceeds for more than seven days during any period when the NYSE is closed for other than customary weekends or holidays; trading on the NYSE is restricted; there are emergency circumstances as determined by the SEC; or the SEC has by order permitted such suspension to protect shareholders of a Fund. Limited Maturity Fund, Full Maturity Fund, Diversified Equity Fund, Socially Responsible Equity Fund and CSC Small Cap Value Fund (Class R only) – If you purchased shares of any of these Funds directly, you may redeem some or CNI CHARTER FUNDS | all of your shares in the following ways. Redemption proceeds will be sent to you via check to your address of record or will be wired to the bank via the instructions on your account. By Mail– Complete a written redemption request that includes the Fund’s name, your account number, each account owner’s name and address, the dollar amount or number of shares to be sold, and the signature of each owner as it appears on the account. Send the written request to: Regular Mail: CNI Charter Funds P.O. Box 2175 Milwaukee, WI 53201 Overnight Delivery: CNI Charter Funds 803 W. Michigan St. Milwaukee, WI 53233 By Wire– You may only request payment of your redemption proceeds by wire if you have previously elected wire redemption privileges on your account application or a separate form. Wire requests are only available if your redemption is for $5,000 or more. To request a wire redemption, mail us your request (see “By Mail” above) or call us with your request (see “By Telephone” below). If you wish to make your wire request by telephone, however, you must have previously elected telephone redemption privileges on your account application or a separate form. Telephone redemptions are not available for IRA accounts. By Telephone– You may only request payment of your redemption proceeds by telephone if you have previously elected telephone redemption privileges on your account application or a separate form. Telephone redemptions are not available for IRA accounts. To redeem shares by telephone, call us with your request at 1-800-445-1341. You will need to provide your account number, the exact name(s) in which the account is registered and taxpayer identification number. We may also require a password or additional forms of identification. Your proceeds will be mailed to you or wired to you (if you have elected wire redemption privileges – see “By Wire” above). Systematic Withdrawal Plan (CSC Small Cap Value Fund (Class R only))– If you own Class R shares of the CSC Small Cap Value Fund with an aggregate value of at least $10,000, you may make regular withdrawals from your account once a month or once a quarter on a specified date. You also have the option of receiving your withdrawals by check or by automatic deposit into your bank account. Systematic withdrawals must be for at least $100. To set up periodic withdrawals, complete the “Systematic Withdrawal Plan” section on your account application and mail it to us with a voided check, if applicable, for the account into which you would like the withdrawal proceeds deposited. These payments are sent from your account to a designated bank account by ACH payment. To redeem your shares using ACH payments, call us at 1-888-889-0799. General– The Funds require a signature guarantee when a redemption request will be payable to anyone other than the account owners of record, mailed to an address other than the address of record, or wired to a bank other than one previously authorized. A signature guarantee is also required in the event that you add wiring instructions to your account after it was initially established. Special documentation may be required to redeem from certain types of accounts, such as trust, corporate, non-profit or retirement accounts. Please call us at 1-800-445-1341 before attempting to redeem from these types of accounts. If you have recently purchased shares by check, a Fund may withhold redemption proceeds until your purchase check has cleared, which may take up to 15 days from the date of purchase. HOW TO EXCHANGE SHARES All Funds – You may exchange shares of a Fund for the same class of shares of any other Fund in which you are eligible to invest on any business day. When you exchange shares, you are really selling your shares and buying other shares, so your sale price and purchase price will be based on the NAVs of the relevant Funds next calculated after we receive your exchange request. Exchange instructions must be received before 4:00 p.m., Eastern time. If you wish to exchange shares of a Fund that you purchased through an Authorized Institution, you should contact your Authorized Institution. Your Authorized Institution may charge you transaction fees and additional amounts for its services. Currently, Class R shares of the CSC Small Cap Value Fund are not exchangeable for any other class of shares of that or any other Fund. Limited Maturity Fund, Full Maturity Fund, Diversified Equity Fund and Socially Responsible Equity Fund – If you wish to exchange between these Funds, you may transfer investments among existing accounts or you may open a new account to accept the exchange from an existing account. When requesting an exchange between these Funds, both accounts must be registered in the same name, with the same address and taxpayer identification number. By Mail– Send a written request using the procedures for written redemption requests below. No signature guarantee is required. For further information, please call us at 1-800-445-1341. By Telephone– You must request telephone exchange privileges on your initial account application. To authorize telephone exchanges after establishing your Fund account, send a signed written request to: CNI Charter Funds P.O. Box 2175 Milwaukee, WI 53201 CNI CHARTER FUNDS | To request an exchange, please call us at 1-800-445-1341. Shares exchanged by telephone must have a value of $1,000 or more. Exchange instructions must be received before 4:00 p.m., Eastern time. INACTIVE AND LOST ACCOUNTS Please note that the value of your account may be transferred to the appropriate state if no activity occurs in the account within the time period specified by state law. Limited Maturity Fund, Full Maturity Fund, Diversified Equity Fund, Socially Responsible Equity Fund and CSC Small Cap Value Fund (Class R only) – A Fund will consider your account lost if correspondence to your address of record is returned as undeliverable on two consecutive occasions, unless the Fund determines your new address. When an account is lost, all distributions on the account will be reinvested in additional Fund shares. In addition, the amount of any outstanding checks (unpaid for six months or more) or returned checks will be reinvested at the then-current NAV and the checks will be canceled. However, checks will not be reinvested into accounts with a zero balance. Unclaimed accounts may be subject to state escheatment laws, and no Fund (or its transfer agent) will be liable to the shareholders or their representatives for compliance with those laws in good faith. ADDITIONAL INFORMATION ABOUT TELEPHONE TRANSACTIONS You may give up some level of security by choosing to exchange or sell shares by telephone rather than by mail. To prevent unauthorized transactions in your account, the Funds or their services providers, as applicable, will employ reasonable procedures to confirm that telephone instructions are genuine. If the Funds or their service providers follow these procedures, neither the Funds nor their service providers will be liable for any loss, liability, cost or expense arising from unauthorized or fraudulent telephone instructions. Because you may be responsible for unauthorized telephone requests, you should verify the accuracy of each telephone transaction as soon as you receive your account statement and you should take precautions to keep confidential your account number and tax identification number. SIGNATURE GUARANTEE REQUIREMENTS To protect you and the Funds against fraud, signatures on certain requests must have a “signature guarantee.” A signature guarantee verifies the authenticity of your signature. You can obtain one from most banking institutions or securities brokers, but not from a notary public. For requests made in writing, a signature guarantee is required for any of the following: • Redemption requests for $50,000 or more; • Changes to a shareholder’s record name; • Redemption from an account for which the address or account registration has changed within the last 30 days; • Sending proceeds to any person, address, brokerage firm or bank account not on record; • Sending proceeds to an account with a different registration (name or ownership) from yours; and • Changes to telephone or wire redemption privileges and adding or changing bank instructions. ADDITIONAL INFORMATION ABOUT CLASS R OF CSC SMALL CAP VALUE FUND Automatic Investment Plan – If you have a checking or savings account with a bank, thrift or savings and loan, you may establish an Automatic Investment Plan for Class R shares of the CSC Small Cap Value Fund. You may then begin regularly scheduled investments of at least $100 per month through automatic deductions from your checking or savings account. To participate in the Automatic Investment Plan, complete the appropriate section on your account application form. Sales Charges – Class R shares of the CSC Small Cap Value Fund are sold subject to a front-end sales charge. The offering price of Class R shares is the NAV next calculated after the Fund receives your request, plus the front-end sales charge. The sales charge declines with the size of your purchase, as shown below: Your Investment As a Percentage of Offering Price As a Percentage of Your Net Investment Less than $50,000 3.50% 3.63% $50,000 but less than $100,000 3.00% 3.09% $100,000 but less than $200,000 2.50% 2.56% $200,000 but less than $300,000 2.00% 2.04% $300,000 but less than $500,000 1.00% 1.01% $500,000 or more None None Reduced Sales Charges Rights of Accumulation– In calculating the appropriate sales charge rate, you may add the value of the Class R shares you already own to the amount that you are currently purchasing. The CSC Small Cap Value Fund will combine the value of your current purchases with the current value of any Class R shares you purchased previously for (i) your account, (ii) your spouse’s account, (iii) a joint account with your spouse, or (iv) your minor children’s trust or custodial accounts. A fiduciary purchasing shares for the same fiduciary account, trust or estate may also use this right of accumulation. The Fund will only consider the value of Class R shares purchased previously that were sold subject to a sales charge. As a result, Class R shares purchased with dividends or distributions will not be included in the calculation. To be entitled to a reduced sales charge based on shares already owned, you must ask us for the CNI CHARTER FUNDS | reduction at the time of purchase. You must provide the Fund with your account number(s) and, if applicable, the account numbers for your spouse and/or children (and provide the children’s ages). The Fund may amend or terminate this right of accumulation at any time. Letter of Intent– You may purchase Class R shares at the sales charge rate applicable to the total amount of the purchases you intend to make over a 13-month period. In other words, a Letter of Intent allows you to purchase Class R shares of the CSC Small Cap Value Fund over a 13-month period and receive the same sales charge as if you had purchased all the shares at the same time. The Fund will only consider the value of Class R shares sold subject to a sales charge. To be entitled to a reduced sales charge based on shares you intend to purchase over the 13-month period, you must send the Fund a Letter of Intent. In calculating the total amount of purchases, you may include in your Letter purchases made up to 90 days before the date of the Letter. The 13-month period begins on the date of the first purchase, including those purchases made in the 90-day period before the date of the Letter. Please note that the purchase price of these prior purchases will not be adjusted. You are not legally bound by the terms of your Letter of Intent to purchase the amount of your shares stated in the Letter. The Letter does, however, authorize the Fund to hold in escrow 5% of the total amount you intend to purchase. If you do not complete the total intended purchase at the end of the 13-month period, the Fund will redeem the necessary portion of the escrowed shares to make up the difference between the reduced rate sales charge (based on the amount you intended to purchase) and the sales charge that would normally apply (based on the actual amount you purchased). Combined Purchase/Quantity Discount Privilege– When calculating the appropriate sales charge rate, the CSC Small Cap Value Fund will combine same day purchases of Class R shares (that are subject to a sales charge) made by you, your spouse and your minor children (under age 21). This combination also applies to Class R shares you purchase with a Letter of Intent. Waivers of Sales Charges Affiliates– The front end sales charge will be waived on Class R shares bought by: (i) officers, trustees, directors and full time employees of CNI Charter Funds, CSC, CNAM, the Fund’s Distributor, affiliates of such companies, and their family members; (ii) institutions, their employees and individuals who are direct investment advisory clients of CSC or CNAM and their family members; (iii) registered representatives and employees of firms which have sales agreements with the Fund’s Distributor; (iv) investment advisers, financial planners or other intermediaries who place trades for their own accounts or for the accounts of their clients and who charge a management, consulting or other fee for their services; (v) clients of such investment advisers, financial planners or other intermediaries who place trades for their own accounts if the accounts are linked to the master account of such investment adviser, financial planner or other intermediaries on the books and records of the broker or agent; (vi) retirement and deferred compensation plans and trusts used to fund such plans, including, but not limited to, those defined in Section 401(a), 403(b) or 457 of the Internal Revenue Code and “rabbi trusts”; (vii) foundations, endowments and other organizations exempt from taxation under Section 501(c)(3) of the Internal Revenue Code; (viii) paid subscribers to electronic or other financial media services which have an association with CSC or CNAM, their principals and officers; (ix) investors who purchase shares with redemption proceeds of another mutual fund within 60 days of such redemption, provided that the investors paid a sales charge on the original shares redeemed; and (x) such other persons who are determined to have acquired shares under circumstances not involving any sales expense to the CSC Small Cap Value Fund or the Distributor. If an investor qualifies for a waiver of front end sales charge, the investor should complete the appropriate portion of the application identifying the reasons why the investor falls under any of the preceding provisions. When making a purchase at NAV pursuant to provision (viii), investors who qualify for such purchases should clearly identify the services to which they subscribe and their subscriber number in the “Reduced Sales Charges” section of the CSC Small Cap Value Fund’s Account Application. In addition, when making a purchase at NAV pursuant to provision (ix), the investor should forward to us either (a) the redemption check representing the proceeds of the shares redeemed, endorsed to the order of the Fund, or (b) a copy of the confirmation from the other fund showing the redemption transaction. Existing Class R shareholders of the Fund who qualify for this privilege should call the Fund at 1-888-889-0799 for instructions on how to make subsequent purchases of Class R shares at net asset value. Investors who qualify to buy Class R shares at net asset value may be charged a fee by their Authorized Institution if they effect transactions in the Fund’s shares through an Authorized Institution. Reinvestment– If you redeem your Class R shares, you may reinvest into Class R shares all or any part of the proceeds of your redemption within 90 days from the date of your redemption without being subject to a sales charge. To take advantage of this option, you must inform us of your intent within 90 days of the date of your redemption. General Information About Sales Charges Your Authorized Institution is paid a commission when you buy your shares and is paid a distribution fee as long as you hold your shares. Your Authorized Institution may receive different levels of compensation depending on which class of shares you buy. From time to time, some financial institutions, including brokerage firms affiliated with CSC or CNAM, may be reallowed up to the entire sales charge. Firms that receive a reallowance of the entire sales charge may be considered underwriters for the purpose of federal securities laws. The CSC Small Cap Value Fund makes available without charge this Prospectus, including the information regarding sales charges and reductions and waivers of such charges, on its website, at www.cnicharterfunds.com, under the “View Prospectus” link. CNI CHARTER FUNDS | FREQUENT PURCHASES AND REDEMPTIONS OF FUND SHARES The Funds’ Board of Trustees has adopted policies and procedures with respect to frequent purchases and redemptions of Fund shares. The Funds discourage short-term or other excessive trading (such as market timing) into and out of the Funds because such trading may harm performance by disrupting portfolio management strategies and by increasing expenses. The Funds do not accommodate frequent purchases and redemptions of Fund shares, other than the Money Market Funds, and reserve the right to reject or cancel (generally within one business day of receipt of the purchase order) without any prior notice, any purchase or purchase portion of any exchange order, including transactions representing excessive trading and, as applicable, transactions accepted by any shareholder’s Authorized Institution. Money market funds are generally not effective vehicles for market timing activity since these types of funds seek to maintain a constant NAV of $1.00. In addition, the risks of frequent trading are not generally applicable to money market funds because they are cash management vehicles which accommodate frequent inflows and outflows of cash. As a result, money market funds are managed to accommodate such cash flows, particularly when used as bank sweep vehicles (as the Money Market Funds are used), which generally eliminates the potential for disruptive trading. However, a money market fund may be used in conjunction with an exchange with a non-money market fund in order to facilitate market timing activity in the non-money market fund. With respect to exchanges between a Money Market Fund and any other non-money market Fund, frequent trading will be monitored in conjunction with the Funds’ frequent trading procedures as described below. The Money Market Funds reserve the right to reject or cancel (generally within one business day) without any prior notice, any purchase or purchase portion of any exchange order, including transactions representing excessive trading and transactions accepted by any shareholder’s Authorized Institution. A Money Market Fund may exercise such right in the event the Money Market Fund determines that a purchase or exchange order is disruptive to the portfolio management of the Money Market Fund or any other Fund. The transfer agents for the Funds have procedures in place designed to detect and prevent market timing activity. CNAM also participates in the enforcement of the Funds’ market timing prevention policy by monitoring transaction activity in the Funds. CNAM and the transfer agents currently monitor for various patterns in trading activity in client accounts, including omnibus accounts, such as a purchase and sale of shares of a Fund (a “round trip”) within 30 days, multiple round trips within several months, and four exchanges per quarter. These parameters are subject to change. Shareholders seeking to engage in excessive trading practices may use a variety of strategies to avoid detection and, despite the efforts of the Funds to prevent excessive trading, there is no guarantee that the Funds or their transfer agents will be able to identify such shareholders or curtail their trading practices. The ability of the Funds and their agents to detect and curtail excessive trading practices may also be limited by operational systems and technological limitations. In addition, the Funds receive purchase, exchange and redemption orders through financial intermediaries and cannot always know or reasonably detect excessive trading which may be facilitated by these intermediaries. However, the Funds do attempt to review excessive trading at the omnibus level and work with each intermediary in enforcing the Funds’ policies and procedures if suspicious activity is detected. In addition, the Distributor has received assurances from each financial intermediary which sells shares of the Funds that it has procedures in place to monitor for excessive trading. If the Funds or their service providers find what they believe may be market timing activity in an omnibus account with respect to the Funds, they will contact management of the Funds, who will review the activity and determine what action, if any, the Funds will take. Possible actions include contacting the financial intermediary and requesting assistance in identifying shareholders who may be engaging in market timing activity, and restricting or rejecting future purchase or exchange orders with respect to shareholders found to be engaging in such activity. There are no assurances that the Funds or their service providers will successfully identify all omnibus accounts engaged in excessive trading, or that intermediaries will properly administer their excessive trading monitoring policies. If you invest in the Funds through an intermediary, please read that firm’s materials carefully to learn of any other rules or fees that may apply. COMPLIANCE WITH APPLICABLE CUSTOMER IDENTIFICATION, VERIFICATION, AND ANTI-MONEY LAUNDERING REQUIREMENTS CUSTOMER IDENTIFICATION AND VERIFICATION To help the government fight the funding of terrorism and money laundering activities, Federal law requires all financial institutions to obtain, verify, and record information that identifies each person who opens an account. What this means to you: when you open an account, you will be asked to provide certain information, which includes your name, address, date of birth, and other information that will serve as a basis to establish your identity. This information is subject to verification. The Funds are required by law to reject your investment if the required identifying information is not provided. In certain instances, a Fund, or an Authorized Institution on behalf of a Fund, may be required to collect documents pursuant to certain applicable legal obligations. Documents provided in connection with your application will be used solely to establish and verify your identity. Attempts to collect missing information required on the application will be performed by contacting you or, if applicable, your broker or Authorized Institution. If this information is unable to be obtained within a timeframe established in the sole discretion of the Funds, your application will be rejected. CNI CHARTER FUNDS | Upon receipt of your application in proper form (or upon receipt of all identifying information required on the application), your investment will be accepted and your order will be processed at the NAV next determined after receipt of your application in proper form. However, a Fund reserves the right to close your account if it is unable to verify your identity. Attempts to verify your identity will be performed within a timeframe established in the sole discretion of a Fund. If a Fund is unable to verify your identity, the Fund reserves the right to liquidate your account at the then-current day’s price and remit proceeds to you via check. The Fund reserves the further right to hold your proceeds until clearance of your original check. In such an instance, you may be subject to a gain or loss on Fund shares and will be subject to corresponding tax implications. ANTI-MONEY LAUNDERING PROGRAM Customer identification and verification is part of the Funds’ overall obligation to deter money laundering under Federal law. The Funds have adopted an Anti-Money Laundering Compliance Program designed to prevent the Funds from being used for money laundering or the financing of terrorist activities. In this regard, the Funds reserve the right to: (i) refuse, cancel or rescind any purchase or exchange order; (ii) freeze any account and/or suspend account services; or (iii) involuntarily close your account in cases of threatening conduct or suspected fraudulent or illegal activity. These actions will be taken when, in the sole discretion of Fund management, they are deemed to be in the best interest of the Funds or in cases when the Funds are requested or compelled to do so by governmental or law enforcement authority. If your account is closed at the request of governmental or law enforcement authority, you may not receive proceeds of the redemption if the Funds are required to withhold such proceeds. dividends and taxes DIVIDENDS Money Market Funds. The Money Market Funds declare dividends each day the NAV is calculated, pay dividends monthly, and pay net capital gains, if any, at least once a year. Following their fiscal year end (September 30), the Money Market Funds may make additional distributions to avoid the imposition of taxes. Your dividends begin to accrue on the day your purchase order is settled for shares bought before 4:30 p.m. Eastern time for the Government Money Fund and the Prime Money Fund, and before 2:00 p.m. Eastern time for the California Money Fund. The Money Market Funds will not credit you with dividends for shares on the day the Fund makes payment on your redemption request. Bond Funds. Each Bond Fund declares investment income daily and distributes it monthly as a dividend to shareholders. You will begin earning dividends on a Bond Fund on the business day your purchase order is settled. The Funds make distributions of capital gains, if any, at least annually. If you own Fund shares on a Bond Fund’s record date, you will be entitled to receive the distribution. Equity Funds and Multi-Asset Fund. The Multi-Asset Fund, Diversified Equity Fund, Large Cap Value Fund, Large Cap Growth Fund, and the Socially Responsible Equity Fund declare and distribute investment income, if any, quarterly as a dividend to shareholders. The CSC Small Cap Value Fund declares and distributes investment income, if any, annually as a dividend to shareholders. The Equity Funds and the Multi-Asset Fund make distributions of capital gains, if any, at least annually. If you own Equity Fund or Multi-Asset Fund shares on the Equity Fund’s or the Multi-Asset Fund’s record date, you will be entitled to receive the distribution. Following their fiscal year end (September 30), the Funds may make additional distributions to avoid the imposition of a tax. Each Fund automatically reinvests your dividends and capital gains distributions in additional full or fractional shares, unless you instruct your Authorized Institution or the Fund, as applicable, in writing prior to the date of the dividend or distribution of your election to receive payment in cash. Your election will be effective for all dividends and distributions paid after your written notice is received. To cancel your election, please send your written notice to your Authorized Institution or the Fund, as applicable. Proceeds from dividends or distributions will normally be wired on the business day after dividends or distributions are credited to your account. CNI CHARTER FUNDS | TAXES The following discussion is very general. Because each shareholder’s circumstances are different and special tax rules may apply, you should consult your tax adviser about your investment in a Fund. You will generally have to pay federal income taxes, as well as any state and local taxes, on distributions received from a Fund. If you sell Fund shares or exchange them for shares of another Fund, it is generally considered a taxable event. If, however, you sell or exchange shares of a Money Market Fund, you generally will not have any gain or loss on the sale or exchange so long as the Money Market Fund in which you invest maintains an NAV of $1.00. The following table summarizes the tax status to you of certain transactions related to the Funds: TRANSACTION FEDERAL TAX STATUS Redemption or exchange of shares Usually capital gain or loss; long term only if shares owned more than one year Distributions of net capital gain (excess of net long-term capital gain over net short-term capital loss) Long-term capital gain Ordinary dividends (including distributions of net short-term capital gain) Ordinary income; certain dividends potentially taxable at long-term capital gain rates Exempt-interest dividends Exempt from regular federal income tax Distributions of net capital gain are taxable to you as long-term capital gain regardless of how long you have owned your shares. Certain dividends may be treated as “qualified dividend income,” which for noncorporate shareholders is taxed at reduced rates for taxable years beginning before January 1, 2013. “Qualified dividend income” generally is income derived by a Fund from dividends paid by U.S. corporations or certain foreign corporations that are either incorporated in a U.S. possession or eligible for tax benefits under certain U.S. income tax treaties. In addition, dividends received from foreign corporations may be treated as qualified dividend income if the stock with respect to which the dividends are paid is readily tradable on an established U.S. securities market. A portion of the dividends received from a Fund (but none of the Fund’s capital gain distributions) may qualify for the dividends-received deduction for corporate shareholders. Most distributions from the California Money Fund and the California Tax Exempt Bond Fund are expected to be exempt-interest dividends, which are exempt from regular federal income tax, but may be subject to state or local income taxes. Exempt-interest dividends from California municipal securities will also be exempt from California state personal income tax. Some exempt-interest dividends may be subject to the federal alternative minimum tax. The Funds other than the California Money Fund and the California Tax Exempt Bond Fund do not expect to be eligible to distribute any exempt-interest dividends. You may want to avoid buying shares of a Fund when the Fund is about to declare a dividend or distribution that is not declared on a daily basis, because it will be taxable to you even though it may effectively be a return of a portion of your investment. A Fund’s dividends and other distributions are generally treated as received by shareholders when they are paid. However, if any dividend or distribution is declared by a Fund in October, November or December of any calendar year and payable to shareholders of record on a specified date in such a month but is actually paid during the following January, such dividend or distribution will be treated as received by each shareholder on December 31 of the year in which it was declared. After the end of the year, the Funds will provide you with information about the dividends and distributions you received and any redemptions of shares during the previous year. If you are neither a citizen nor a resident of the United States, certain dividends that you receive from a Fund may be subject to federal withholding tax. To the extent that a Fund’s distributions consist of ordinary dividends or other payments that are subject to withholding, the Fund will withhold federal income tax at the rate of 30% (or such lower rate as may be determined in accordance with any applicable treaty). Most distributions from the California Money Fund and the California Tax Exempt Bond Fund are expected to be exempt-interest dividends, which are not subject to such withholding. Ordinary dividends that are reported by a Fund as “interest-related dividends” or “short-term capital gain dividends” are generally exempt from such withholding for taxable years of the Fund beginning before January 1, 2012. If you do not provide the Funds with your correct taxpayer identification number and any required certifications, you will be subject to backup withholding on your redemption proceeds (except for proceeds from redemptions of Money Market Fund shares), dividends (including exempt-interest dividends), and other distributions. Backup withholding will not, however, be applied to payments that have been subject to the 30% withholding tax on shareholders who are neither citizens nor residents of the United States. The backup withholding rate is currently 28% and is scheduled to increase to 31% in 2013. Distributions derived from interest on U.S. government securities (but not distributions of gain from the sale of such securities) may be exempt from certain state and local taxes. Consult your tax adviser for restrictions and details. More information about taxes is contained in the Funds’ SAI. CNI CHARTER FUNDS | financial highlights The following financial highlights tables are intended to help you understand the Funds’ financial performance. Information for the years or periods indicated below (with the exception of the six months ended March 31, 2011) has been audited by KPMG LLP, independent registered public accounting firm, whose report, along with the Funds’ financial statements, are included in the Funds’ 2010 Annual Report (available upon request; see the back cover of this Prospectus). Information presented in the financial highlights tables is for a single CNI Fund share outstanding throughout the period or, if shorter, the period for a Fund’s operations. The total return figures in the tables represent the rate an investor would have earned (or lost) on an investment in the Fund (assuming reinvestment of all dividends and distributions). For a Share Outstanding Throughout Each Period For the six months ended March 31, 2011 (Unaudited) and the year or period ended September 30, Net Asset Value Beginning of Period Net Investment Income Dividends from Net Investment Income Net Asset Value End of Period Total Return‡ Net Assets End of Period (000) Ratio of Expenses to Average Net Assets(1)(2) Ratio of Net Investment Income to Average Net Assets(1) Ratio of Expenses to Average Net Assets (Excluding Waivers & Recovered Fees)(1) Government Money Market Fund Institutional Class (commenced operations on April 3, 2000) † $ $ ^ $ )^ $ % $ % % % ^ )^ ) Class N (commenced operations on June 21, 1999) † $ $ ^ $ )^ $ % $ % % % ^ )^ ) Class S (commenced operations on October 6, 1999) † $ $ ^ $ )^ $ % $ % % % ^ )^ ) Prime Money Market Fund Institutional Class (commenced operations on March 23, 1998) † $ $ ^ $ )^ $ % $ % % % )* ) Class N (commenced operations on October 18, 1999) † $ $ ^ $ )^ $ % $ % % % ^ )*^ ) Class S (commenced operations on October 26, 1999) † $ $ ^ $ )^ $ % $ % % % ^ )*^ ) California Tax Exempt Money Market Fund Institutional Class (commenced operations on April 3, 2000) † $ $ ^ $ )^ $ % $ % % % ^ )*^ ) Class N (commenced operations on June 21, 1999) † $ $ ^ $ )^ $ % $ % % % ^ )*^ ) Class S (commenced operations on November 12, 1999) † $ $ ^ $ )^ $ % $ % % % ^ )*^ ) † For the six months ended March 31, 2011. ‡ Returns are for the period indicated and have not been annualized. Fee waivers are in effect; if they had not been in effect, performance would have been lower. Returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. ^ Amount represents less than $0.001. * Includes a realized capital gain distribution of less than $0.001. Annualized for periods less than one year. Ratio includes waivers and previously waived investment advisory fees recovered. The impact of the recovered fees may cause a higher net expense ratio. CNI CHARTER FUNDS | financial highlights For a Share Outstanding Throughout Each Period For the six months ended March 31, 2011 (Unaudited) and the year or period ended September 30, Net Asset Value Beginning of Period Net Investment Income† Net Realized and Unrealized Gains (Losses) on Securities† Dividends from Net Investment Income Distributions from Realized Capital Gains Net Asset Value End of Period Total Return‡ Net Assets End of Period (000) Ratio of Expenses to Average Net Assets(1)(2) Ratio of Net Investment Income to Average Net Assets(1) Ratio of Expenses to Average Net Assets (Excluding Waivers & Recovered Fees)(1) Portfolio Turnover Rate Limited Maturity Fixed Income Fund Institutional Class (commenced operations on October 22,1988) * $ $ $ ) $ ) $
